--------------------------------------------------------------------------------

 

RESIDENTIAL ASSET MORTGAGE PRODUCTS, INC.,

Company,

 

GMAC MORTGAGE CORPORATION,

Servicer

 

and

 

JPMORGAN CHASE BANK, N.A.,

Trustee

 

POOLING AND SERVICING AGREEMENT

 

Dated as of November 22, 2004

 

GMACM Mortgage Loan Trust 2004-J5

Residential Asset Mortgage Products, Inc.

GMACM Mortgage Pass-Through Certificates, Series 2004-J5

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I     DEFINITIONS

   5

        Section 1.01.

  Definitions    5

        Section 1.02.

  Use of Words and Phrases    42

ARTICLE II     CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

   43

        Section 2.01.

  Conveyance of Mortgage Loans    43

        Section 2.02.

  Acceptance by Trustee    46

        Section 2.03.

  Representations, Warranties and Covenants of the Servicer    48

        Section 2.04.

  Representations and Warranties of the Seller    49

        Section 2.05.

  Execution and Authentication of Certificates    50

        Section 2.06.

  Purposes and Powers of the Trust Fund    51

ARTICLE III     ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

   51

        Section 3.01.

  Servicer to Act as Servicer    51

        Section 3.02.

  Subservicing Agreements Between Servicer and Subservicers; Enforcement of
Subservicers’ and Seller’s Obligations    53

        Section 3.03.

  Successor Subservicers    53

        Section 3.04.

  Liability of the Servicer    53

        Section 3.05.

  No Contractual Relationship Between Subservicer and Trustee or
Certificateholders    53

        Section 3.06.

  Assumption or Termination of Subservicing Agreements by Trustee    54

        Section 3.07.

  Collection of Certain Mortgage Loan Payments; Deposits to Custodial Account   
54

        Section 3.08.

  Subservicing Accounts; Servicing Accounts    56

        Section 3.09.

  Access to Certain Documentation and Information Regarding the Mortgage Loans
   57

        Section 3.10.

  Permitted Withdrawals from the Custodial Account    58

        Section 3.11.

  Maintenance of the Primary Insurance Policies; Collections Thereunder    59

        Section 3.12.

  Maintenance of Fire Insurance and Omissions and Fidelity Coverage    60

        Section 3.13.

  Enforcement of Due-on-Sale Clauses; Assumption and Modification Agreements;
Certain Assignments    62

        Section 3.14.

  Realization Upon Defaulted Mortgage Loans    63

        Section 3.15.

  Trustee to Cooperate; Release of Mortgage Notes    66

        Section 3.16.

  Servicing and Other Compensation; Compensating Interest    68

        Section 3.17.

  Periodic Filings with the Securities and Exchange Commission; Additional
Information    68

        Section 3.18.

  Annual Statement as to Compliance    69

        Section 3.19.

  Annual Independent Public Accountants’ Servicing Report    70

        Section 3.20.

  Rights of the Company in Respect of the Servicer    70

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

        Section 3.21.

  Administration of Buydown Funds    70

        Section 3.22.

  Advance Facility    71

ARTICLE IV     PAYMENTS TO CERTIFICATEHOLDERS

   72

        Section 4.01.

  Payment Account    72

        Section 4.02.

  Distributions    73

        Section 4.03.

  Statements to Certificateholders    82

        Section 4.04.

  Distribution of Reports to the Trustee and the Company; Advances by the
Servicer    83

        Section 4.05.

  Allocation of Realized Losses    84

        Section 4.06.

  Reports of Foreclosures and Abandonment of Mortgaged Property    85

        Section 4.07.

  Optional Purchase of Defaulted Mortgage Loans    85

        Section 4.08.

  Determination of LIBOR    86

ARTICLE V     THE CERTIFICATES

   86

        Section 5.01.

  The Certificates    86

        Section 5.02.

  Registration of Transfer and Exchange of Certificates    88

        Section 5.03.

  Mutilated, Destroyed, Lost or Stolen Certificates    93

        Section 5.04.

  Persons Deemed Owners    94

        Section 5.05.

  Appointment of Paying Agent    94

        Section 5.06.

  Optional Purchase of Certificates    94

ARTICLE VI     THE COMPANY AND THE SERVICER

   96

        Section 6.01.

  Respective Liabilities of the Company and the Servicer    96

        Section 6.02.

  Merger or Consolidation of the Company or the Servicer; Assignment of Rights
and Delegation of Duties by Servicer    96

        Section 6.03.

  Limitation on Liability of the Company, the Servicer and Others    97

        Section 6.04.

  Company and Servicer Not to Resign    98

ARTICLE VII     DEFAULT

   98

        Section 7.01.

  Events of Default    98

        Section 7.02.

  Trustee to Act; Appointment of Successor    100

        Section 7.03.

  Notification to Certificateholders    101

        Section 7.04.

  Waiver of Events of Default    102

ARTICLE VIII     CONCERNING THE TRUSTEE

   102

        Section 8.01.

  Duties of Trustee    102

        Section 8.02.

  Certain Matters Affecting the Trustee    104

        Section 8.03.

  Trustee Not Liable for Certificates or Mortgage Loans    105

        Section 8.04.

  Trustee May Own Certificates    106

        Section 8.05.

  Servicer to Pay Trustee’s Fees and Expenses; Indemnification    106

        Section 8.06.

  Eligibility Requirements for Trustee    106

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

        Section 8.07.

  Resignation and Removal of the Trustee    107

        Section 8.08.

  Successor Trustee    108

        Section 8.09.

  Merger or Consolidation of Trustee    108

        Section 8.10.

  Appointment of Co-Trustee or Separate Trustee    108

        Section 8.11.

  Appointment of Custodians    109

        Section 8.12.

  Appointment of Office or Agency    110

        Section 8.13.

  Representations and Warranties of the Trustee    110

ARTICLE IX     TERMINATION

   111

        Section 9.01.

  Termination Upon Purchase by the Servicer or Liquidation of All Mortgage Loans
   111

        Section 9.02.

  Additional Termination Requirements    113

ARTICLE X     REMIC PROVISIONS

   114

        Section 10.01.

  REMIC Administration    114

        Section 10.02.

  Servicer, REMIC Administrator and Trustee Indemnification    117

        Section 10.03.

  Designation of REMIC(s)    118

        Section 10.04.

  Distributions on Uncertificated REMIC I Regular Interests and REMIC II Regular
Interests    118

        Section 10.05.

  Compliance with Withholding Requirements    120

ARTICLE XI     MISCELLANEOUS PROVISIONS

   121

        Section 11.01.

  Amendment    121

        Section 11.02.

  Recordation of Agreement; Counterparts    122

        Section 11.03.

  Limitation on Rights of Certificateholders    123

        Section 11.04.

  Governing Law    124

        Section 11.05.

  Notices    124

        Section 11.06.

  Required Notices to Rating Agency and Subservicer    125

        Section 11.07.

  Severability of Provisions    125

        Section 11.08.

  Supplemental Provisions for Resecuritization    125

        Section 11.09.

  Allocation of Voting Rights    126

        Section 11.10.

  Non-Petition    126

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1:   Form of Class A Certificate Exhibit A-2:   Form of Class IO
Certificate Exhibit A-3:   Form of Class PO Certificate Exhibit B:   Form of
Class M Certificate Exhibit C:   Form of Class B Certificate Exhibit D:   Form
of Class R Certificate Exhibit E:   Mortgage Loan Schedule Exhibit F:   Form of
Request for Release Exhibit G-1:   Form of Transfer Affidavit and Agreement
Exhibit G-2:   Form of Transferor Certificate Exhibit H:   Form of Investor
Representation Letter Exhibit I:   Form of Transferor Representation Letter
Exhibit J:   Form of Rule 144A Investment Representation Letter Exhibit K:  
Form of Lender Certification for Assignment of Mortgage Loan Exhibit L:  
Schedule of Discount Fractions Exhibit M:   Information to be Included in
Monthly Distribution Date Statement Exhibit N:   Form of Custodian Certification
Exhibit O-1   Form of Form 10-K Certification Exhibit O-2   Form of Back-Up
Certification to Form 10-K Certificate

 

    -iv-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

This is the Pooling and Servicing Agreement, dated as of November 22, 2004 (the
“Pooling and Servicing Agreement” or “Agreement”), among RESIDENTIAL ASSET
MORTGAGE PRODUCTS, INC., as the company (together with its permitted successors
and assigns, the “Company”), GMAC MORTGAGE CORPORATION, as servicer (together
with its permitted successors and assigns, the “Servicer”), and JPMORGAN CHASE
BANK, N.A., a national banking association, as Trustee (together with its
permitted successors and assigns, the “Trustee”).

 

PRELIMINARY STATEMENT:

 

The Company intends to sell mortgage pass-through certificates (collectively,
the “Certificates”), to be issued hereunder in multiple classes, which in the
aggregate will evidence the entire beneficial ownership interest in the Mortgage
Loans (as defined herein). As provided herein, the REMIC Administrator will make
an election to treat the entire segregated pool of assets relating to the
Mortgage Loans, as described in the definition of REMIC I below, as a real
estate mortgage investment conduit (a “REMIC”) for federal income tax purposes,
and such segregated pool of assets will be designated as “REMIC I.” The Class
R-I Certificates will represent the sole class of “residual interests” in REMIC
I for purposes of the REMIC Provisions (as defined herein) under federal income
tax law. The following table irrevocably sets forth the designation, the REMIC I
Remittance Rate, the initial Uncertificated Balance, and solely for purposes of
satisfying Treasury Regulation Section 1.860G-1(a)(4)(iii), the “latest possible
maturity date” for each of the REMIC I Regular Interests. None of the REMIC I
Regular Interests will be certificated.

 

        Pooling and Servicing Agreement



--------------------------------------------------------------------------------

REMIC I
Regular Interests

--------------------------------------------------------------------------------

   REMIC I
Remittance Rate


--------------------------------------------------------------------------------

    Initial
Uncertificated
Balance


--------------------------------------------------------------------------------

   Latest Possible
Maturity Date1


--------------------------------------------------------------------------------

   Related
Subgroup/Class
of Certificates


--------------------------------------------------------------------------------

Class 1-A

   5.50 %   $ 1102.80    January 25, 2035    Subgroup 1

Class 2-A

   6.50 %   $ 580.50    January 25, 2035    Subgroup 2

Class PO

   0.00 %   $ 9,095,462.12    January 25, 2035    Class PO

Class IO

   (2 )          January 25, 2035    Class IO

Class 1-ZZZ

   5.50 %   $ 360,686,974.20    January 25, 2035    Subgroup 1

Class 2-ZZZ

   6.50 %   $ 189,860,798.24    January 25, 2035    Subgroup 2

R-1 Interest

   5.50 %   $ 67.00    January 25, 2035    Subgroup 1

--------------------------------------------------------------------------------

1 Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
regulations, the Distribution Date immediately following the maturity date for
the Mortgage Loan with the latest maturity date has been designated as the
“latest possible maturity date” for each REMIC I Regular Interest.

2 With respect to any Distribution Date, the weighted average of the Pool Strip
Rates with respect to the Non-Discount Mortgage Loans, weighted on the basis of
their respective Stated Principal Balances immediately prior to such
Distribution Date applied to a notional amount equal to the aggregate Stated
Principal Balance of the Non-Discount Mortgage Loans immediately prior to such
Distribution Date.

 

    -2-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

As provided herein, the REMIC Administrator will elect to treat the segregated
pool of assets consisting of the REMIC I Regular Interests as a REMIC for
federal income tax purposes, and such segregated pool of assets will be
designated as “REMIC II.” The Class R-II Certificates will represent the sole
class of “residual interests” in REMIC II for purposes of the REMIC Provisions
under federal income tax law. The following table irrevocably sets forth the
designation, the REMIC II Remittance Rate, the initial Uncertificated Balance,
and solely for purposes of satisfying Treasury Regulation Section
1.860G-1(a)(4)(iii), the “latest possible maturity date” for each of the REMIC
II Regular Interests. None of the REMIC II Regular Interests will be
certificated.

 

    -3-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

REMIC II
Regular Interests

--------------------------------------------------------------------------------

   REMIC II
Remittance
Rate


--------------------------------------------------------------------------------

  Initial
Uncertificated
Balance


--------------------------------------------------------------------------------

  

Latest

Possible
Maturity Date1

--------------------------------------------------------------------------------

   Related
Class of
Certificates


--------------------------------------------------------------------------------

Class A-1

   5.25%   $ 236,142,113    January 25, 2035    Class A-1

Class A-2

   7.50%   $ 29,517,763    January 25, 2035    Class A-2

Class A-4

   5.50%   $ 34,500,000    January 25, 2035    Class A-4

Class A-5

   5.50%   $ 14,500,000    January 25, 2035    Class A-5

Class A-6

   5.50%   $ 35,000,000    January 25, 2035    Class A-6

Class A-7

   6.50%   $ 184,056,333    January 25, 2035    Class A-7

Class R-2 Regular Interest

   5.50%   $ 34    January 25, 2035    Class R-3

Class M-1

   Variable Rate2   $ 9,106,000    January 25, 2035    Class M-1

Class M-2

   Variable Rate2   $ 3,311,000    January 25, 2035    Class M-2

Class M-3

   Variable Rate2   $ 1,656,000    January 25, 2035    Class M-3

Class B-1

   Variable Rate2   $ 1,104,000    January 25, 2035    Class B-1

Class B-2

   Variable Rate2   $ 828,000    January 25, 2035    Class B-2

Class B-3

   Variable Rate2   $ 828,144    January 25, 2035    Class B-3

Class IO

   (4)   $ 0    January 25, 2035    Class IO

Class PO

   0.00%   $ 1,352,690    January 25, 2035    Class PO

--------------------------------------------------------------------------------

1 Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
regulations, the Distribution Date immediately following the maturity date for
the Mortgage Loan with the latest maturity date has been designated as the
“latest possible maturity date” for each REMIC II Regular Interest.

2 A variable Pass-Through Rate equal to the weighted average of the Pass-Through
Rates on REMIC I Regular Interest 1-A and 2-A, weighted on the basis of the
Uncertificated Balance of each such REMIC I Regular Interest.

3 With respect to any Distribution Date, the weighted average of the Pool Strip
Rates with respect to the Non-Discount Mortgage Loans, weighted on the basis of
their respective Stated Principal Balances immediately prior to such
Distribution Date applied to a notional amount equal to the aggregate Stated
Principal Balance of the Non-Discount Mortgage Loans immediately prior to such
Distribution date.

 

        Pooling and Servicing Agreement



--------------------------------------------------------------------------------

As provided herein, the REMIC Administrator will elect to treat the segregated
pool of assets consisting of the REMIC II Regular Interests as a REMIC for
federal income tax purposes, and such segregated pool of assets will be
designated as REMIC III. The Class R-III Certificates will represent the sole
class of “residual interests” in REMIC III for purposes of the REMIC Provisions
under federal income tax law. The following table irrevocably sets forth the
designation, remittance rate (the “REMIC III Remittance Rate”) and Initial
Certificate Principal Balance for each of the “regular interests” in REMIC III
(the “REMIC III Regular Interests”) and summarizes the terms of the Class R-I,
Class R-II and Class R-III Certificates. The “latest possible maturity date”
(determined solely for purposes of satisfying Treasury regulation Section
1.860G-1(a)(4)(iii)) for each REMIC III Regular Interest shall be the first
Distribution Date that follows the stated maturity date for the Mortgage Loan
included in the Trust Fund as of the Closing Date with the longest remaining
term to stated maturity.

 

    -2-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Designation

--------------------------------------------------------------------------------

   Pass-
Through
Rate


--------------------------------------------------------------------------------

  Aggregate
Initial
Certificate
Principal
Balance


--------------------------------------------------------------------------------

 

Features1

--------------------------------------------------------------------------------

   Maturity Date


--------------------------------------------------------------------------------

   Fitch/
Moody’s


--------------------------------------------------------------------------------

   Minimum
Denominations2


--------------------------------------------------------------------------------

Class A-1

   5.25%   $ 236,142,113   Senior/Fixed Rate    January 25, 2035    AAA/Aaa    $
25,000.00

Class A-2

   Variable
Rate3   $ 29,517,763   Senior/Floater/ Variable Rate    January 25, 2035   
AAA/Aaa    $ 25,000.00

Class A-3

   Variable
Rate4   $ 05  

Senior/Inverse Floater/

Interest Only/Variable Rate

   January 25, 2035    AAA/Aaa    $ 6

Class A-4

   5.50%   $ 34,500,000   Senior/Fixed Rate    January 25, 2035    AAA/Aaa    $
1,000.00

Class A-5

   5.50%   $ 14,500,000   Senior/Fixed Rate    January 25, 2035    AAA/Aaa    $
1,000.00

Class A-6

   5.50%   $ 35,000,000   Senior/Lockout/ Fixed Rate    January 25, 2035   
AAA/Aaa    $ 25,000.00

Class A-7

   6.50%   $ 184,056,323   Senior/Fixed Rate    January 25, 2035    AAA/Aaa    $
25,000.00

Class PO

   0.00%   $ 1,352,690   Senior/Principal Only    January 25, 2035    AAA/Aaa   
$ 25,000.00

Class IO

   Variable
Rate7   $ 08   Senior/Interest Only/Variable Rate    January 25, 2035    AAA/Aaa
   $ 9

--------------------------------------------------------------------------------

1 The Certificates (other than the Class B and Class R Certificates) shall be
Book-Entry Certificates. The Class B and Class R Certificates shall be delivered
to the holders thereof in physical form.

2 The Certificates (other than the Class IO, Class R-I, Class R-II and Class
R-III Certificates) shall be issuable in minimum dollar denominations as
indicated above (by Certificate Principal Balance) and integral multiples of $1
(or $1,000 in the case of the Class PO, Class B-1, Class B-2 and Class B-3
Certificates) in excess thereof, except that one Certificate of any of the Class
PO and Class B-1, Class B-2 and Class B-3 Certificates that contain an uneven
multiple of $1,000 shall be issued in a denomination equal to the sum of the
related minimum denomination set forth above and such uneven multiple for such
Class or the sum of such denomination and, if applicable, an integral multiple
of $1,000.

3 With respect to the Class A-2 Certificates and any Distribution Date (other
than the first Distribution Date), the Pass Through Rate will equal a per annum
rate equal to the lesser of LIBOR plus a margin of 0.40% and 7.50%.
Notwithstanding the foregoing, the Pass Through Rate for the Class A-2
Certificates will not be less than 0.40% per annum. The initial Pass Through
Rate for the Class A-2 Certificates shall be equal to 2.440% per annum.

4 With respect to the Class A-3 Certificates and any Distribution Date (other
than the first Distribution Date), the Pass Through Rate will equal a per annum
rate equal to the greater of 7.10% minus LIBOR and 0.00%. Notwithstanding the
foregoing, the Pass Through Rate for the Class A-3 Certificates will not be
greater than 7.10% per annum. The initial Pass Through Rate for the Class A-3
Certificates shall be equal to 5.060% per annum.

5 The initial Notional Amount for the Class A-3 Certificates shall be equal to
$29,517,763.00, and thereafter the Notional Amount of the Class A-3 Certificates
shall be equal to the Certificate Principal Balance of the Class A-2
Certificates.

6 The Class A-3 Certificates shall be issuable in minimum denominations of not
less than $1,000,000 Notional Amount.

7 With respect to the Class IO Certificates and any Distribution Date, a per
annum rate equal to (1) the excess of (a) the weighted average of the Net
Mortgage Rates of the Premium Mortgage Loans over (b) 6.50% per annum,
multiplied by (2) the aggregate Stated Principal Balance of the Premium Mortgage
Loans and divided by (3) the aggregate Stated Principal Balance of all of the
Mortgage Loans. The initial Pass-Through Rate for the Class IO Certificates
shall be equal to 0.153345%.

8 The initial Notional Amount for the Class IO Certificates shall be equal to
$551,902,143.78.

9 The Class IO Certificates shall be issuable in minimum denominations of not
less than a 20% Percentage Interest.

 

    -3-    



--------------------------------------------------------------------------------

Designation

--------------------------------------------------------------------------------

   Pass-
Through
Rate


--------------------------------------------------------------------------------

  Aggregate
Initial
Certificate
Principal
Balance


--------------------------------------------------------------------------------

  

Features1

--------------------------------------------------------------------------------

   Maturity Date


--------------------------------------------------------------------------------

   Fitch/
Moody’s


--------------------------------------------------------------------------------

   Minimum
Denominations2


--------------------------------------------------------------------------------

Class R-I

   5.50%   $ 33.00    Senior/Residual/Variable Rate    January 25, 2035   
AAA/Aaa    $ 10

Class R-II

   5.50%   $ 33.00    Senior/Residual/Variable Rate    January 25, 2035   
AAA/Aaa       

Class R-III

   5.50%   $ 34.00    Senior/Residual/Variable Rate    January 25, 2035   
AAA/Aaa       

Class M-1

   Variable
Rate 11   $ 9,406,000.00    Mezzanine/Variable Rate    January 25, 2035    AA/NA
   $ 25,000.00

Class M-2

   Variable
Rate 11   $ 3,311,000.00    Mezzanine/Variable Rate    January 25, 2035    A/NA
   $ 250,000.00

Class M-3

   Variable
Rate 11   $ 1,656,000.00    Mezzanine/Variable Rate    January 25, 2035   
BBB/NA    $ 250,000.00

Class B-1

   Variable
Rate 11   $ 1,104,000.00    Subordinate/Variable Rate    January 25, 2035   
BB/NA    $ 250,000.00

Class B-2

   Variable
Rate 11   $ 828,000.00    Subordinate/Variable Rate    January 25, 2035    B/NA
   $ 250,000.00

Class B-3

   Variable
Rate 11   $ 828,144.00    Subordinate/Variable Rate    January 25, 2035    NA/NA
   $ 250,000.00

--------------------------------------------------------------------------------

10 The Class R-I, Class R-II and Class R-III Certificates shall be issuable in
minimum denominations of not less than a 20% Percentage Interest; provided,
however, that one Class R-I, one Class R-II and one Class R-III will be issuable
to GMACM as “tax matters person” pursuant to Section 10.01(c) and (e) in minimum
denominations representing a Percentage Interest of not less than 0.01% of each
of Class R-I, Class R-II and Class R-III.

11 With respect to the Class M and Class B Certificates and any Distribution
Date, a rate equal to the weighted average of 5.50% and 6.50% per annum,
weighted on the basis of the aggregate Stated Principal Balance of the Subgroup
1 Loans (other than the Discount Fraction of the Stated Principal Balance of
such Mortgage Loans) and Subgroup 2 loans, in each case after subtracting the
aggregate Certificate Principal Balance of the Subgroup 1 Certificates and
Subgroup 2 Certificates, respectively. The initial Pass-Through Rate for the
Class M and Class B Certificates shall be equal to 5.844858%. For federal income
tax purposes, however, the Class M and Class B Certificates will bear interest
at a variable Pass-Through Rate equal to the weighted average of the REMIC II
Remittance Rates on REMIC II Regular Interests M-1, M-2, M-3, B-1, B-2 and B-3,
weighted on the basis of the Uncertificated Balance of each such REMIC II
Regular Interest immediately preceding the related Distribution Date.

 

    -4-    



--------------------------------------------------------------------------------

The Mortgage Loans have an aggregate principal balance as of the Cut-off Date of
$551,902,143.78.

 

In consideration of the mutual agreements herein contained, the Company, the
Servicer and the Trustee agree as follows:

 

ARTICLE I

 

DEFINITIONS

Section 1.01. Definitions.

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the meanings specified in this Article.

 

Accrued Certificate Interest: With respect to each Distribution Date, (a) as to
any Class of Certificates (other than any Class PO Certificates or Interest Only
Certificates), interest accrued during the related Interest Accrual Period at
the related Pass-Through Rate on the Certificate Principal Balance thereof
immediately prior to such Distribution Date and (b) in the case of the Interest
Only Certificates, interest accrued during the related Interest Accrual Period
at the related Pass-Through Rate on the Notional Amount thereof immediately
prior to such Distribution Date. Accrued Certificate Interest will be calculated
on the basis of a 360-day year, consisting of twelve 30-day months. In each case
Accrued Certificate Interest on any Class of Certificates will be reduced by the
amount of:

 

  (i) Prepayment Interest Shortfalls on all Mortgage Loans prepaid during the
prior calendar month and, in the case of a Principal Prepayment in Full, during
the related Prepayment Period (to the extent not offset by the Servicer with a
payment of Compensating Interest),

 

  (ii) the interest portion (adjusted to the Net Mortgage Rate (or the Modified
Net Mortgage Rate in the case of a Modified Mortgage Loan)) of Realized Losses
on all Mortgage Loans (including Excess Special Hazard Losses, Excess Fraud
Losses, Excess Bankruptcy Losses and Extraordinary Losses) not allocated solely
to one or more specific Classes of Certificates pursuant to Section 4.05,

 

  (iii) the interest portion of Advances that were made with respect to
delinquencies that were ultimately determined to be Excess Special Hazard
Losses, Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses,
and

 

  (iv) any other interest shortfalls not covered by the subordination provided
by the Class M Certificates and Class B Certificates, including interest that is
not collectible from the Mortgagor pursuant to the Relief Act,

 

with all such reductions allocated among all of the Certificates in proportion
to their respective amounts of Accrued Certificate Interest payable on such
Distribution Date absent such reductions. In addition to that portion of the
reductions described in the preceding sentence that are allocated to any Class
of Class B Certificates or any Class of Class M Certificates, Accrued

 

    -5-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Certificate Interest on such Class of Class B Certificates or such Class of
Class M Certificates will be reduced by the interest portion (adjusted to the
Net Mortgage Rate) of Realized Losses that are allocated solely to such Class of
Class B Certificates or such Class of Class M Certificates pursuant to Section
4.05.

 

Advance: As to any Mortgage Loan, any advance made by the Servicer, pursuant to
Section 4.04.

 

Affiliate: With respect to any Person, any other Person controlling, controlled
by or under common control with such first Person. For the purposes of this
definition, “control” means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

Amount Held for Future Distribution: As to any Distribution Date, the total of
the amounts held in the Custodial Account at the close of business on the
preceding Determination Date on account of (i) Liquidation Proceeds, Insurance
Proceeds, Curtailments, Mortgage Loan purchases made pursuant to Section 2.02,
2.04 or 4.07 and Mortgage Loan substitutions made pursuant to Section 2.04
received or made in the month of such Distribution Date (other than such
Liquidation Proceeds, Insurance Proceeds and purchases of Mortgage Loans that
the Servicer has deemed to have been received in the preceding month in
accordance with Section 3.07(b)), and Principal Prepayments in Full received or
made after the related Prepayment Period, and (ii) payments which represent
early receipt of scheduled payments of principal and interest due on a date or
dates subsequent to the related Due Date.

 

Appraised Value: As to any Mortgaged Property, the lesser of (i) the appraised
value of such Mortgaged Property based upon the appraisal made at the time of
the origination of the related Mortgage Loan, and (ii) the sales price of the
Mortgaged Property at such time of origination, except in the case of a
Mortgaged Property securing a refinanced or modified Mortgage Loan as to which
it is either the appraised value determined above or the appraised value
determined in an appraisal at the time of refinancing or modification, as the
case may be, provided that if permitted by the applicable underwriting standards
of GMACM, the Appraised Value shall be the value of the Mortgaged Property as
stated by the Mortgagor.

 

Assignment: An assignment of the Mortgage, notice of transfer or equivalent
instrument, in recordable form, sufficient under the laws of the jurisdiction
wherein the related Mortgaged Property is located to reflect of record the sale
of the Mortgage Loan to the Trustee for the benefit of Certificateholders, which
assignment, notice of transfer or equivalent instrument may be in the form of
one or more blanket assignments covering Mortgages secured by Mortgaged
Properties located in the same county, if permitted by law and accompanied by an
Opinion of Counsel to that effect.

 

Assignment of Proprietary Lease: With respect to a Cooperative Loan, the
assignment of the related Cooperative Lease from the Mortgagor to the originator
of the Cooperative Loan.

 

Available Distribution Amount: As to any Distribution Date, an amount equal to
(a) the sum of (i) the amount relating to the Mortgage Loans on deposit in the
Custodial Account as of

 

    -6-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

the close of business on the immediately preceding Determination Date and
amounts deposited in the Custodial Account in connection with the substitution
of Qualified Substitute Mortgage Loans, (ii) the amount of any Advance made on
the immediately preceding Payment Account Deposit Date, (iii) any amount
deposited in the Payment Account on the related Payment Account Deposit Date
pursuant to the second paragraph of Section 3.12(a), (iv) any amount deposited
in the Payment Account pursuant to Section 4.07, and (v) any amount that the
Servicer is not permitted to withdraw from the Custodial Account pursuant to
Section 3.16(e), reduced by (b) the sum as of the close of business on the
immediately preceding Determination Date of (w) aggregate Foreclosure Profits,
(x) the Amount Held for Future Distribution and (y) amounts permitted to be
withdrawn by the Servicer from the Custodial Account in respect of the Mortgage
Loans pursuant to clauses (ii)-(x), inclusive, of Section 3.10(a).

 

Bankruptcy Amount: As of any date of determination prior to the first
anniversary of the Cut-off Date, an amount equal to the excess, if any, of (A)
$100,000 over (B) the aggregate amount of Bankruptcy Losses allocated solely to
one or more specific Classes of Certificates in accordance with Section 4.05. As
of any date of determination on or after the first anniversary of the Cut-off
Date, an amount equal to the excess, if any, of

 

(1) the lesser of (a) the Bankruptcy Amount calculated as of the close of
business on the Business Day immediately preceding the most recent anniversary
of the Cut-off Date coinciding with or preceding such date of determination (or,
if such date of determination is an anniversary of the Cut-off Date, the
Business Day immediately preceding such date of determination) (for purposes of
this definition, the “Relevant Anniversary”) and (b) the greater of

 

(A) the greater of (i) 0.0006 times the aggregate principal balance of all the
Mortgage Loans in the Mortgage Pool as of the Relevant Anniversary having a
Loan-to-Value Ratio at origination which exceeds 75% and (ii) $100,000; and

 

(B) the greater of (i) the product of (x) an amount equal to the largest
difference in the related Monthly Payment for any Non-Primary Residence Loan
remaining in the Mortgage Pool which had an original Loan-to-Value Ratio of 80%
or greater that would result if the Net Mortgage Rate thereof was equal to the
weighted average (based on the principal balance of the Mortgage Loans as of the
Relevant Anniversary) of the Net Mortgage Rates of all Mortgage Loans as of the
Relevant Anniversary less 1.25% per annum, (y) a number equal to the weighted
average remaining term to maturity, in months, of all Non-Primary Residence
Loans remaining in the Mortgage Pool as of the Relevant Anniversary, and (z) one
plus the quotient of the number of all Non-Primary Residence Loans remaining in
the Mortgage Pool divided by the total number of Outstanding Mortgage Loans in
the Mortgage Pool as of the Relevant Anniversary, and (ii) $50,000, over

 

    -7-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

(2) the aggregate amount of Bankruptcy Losses allocated solely to one or more
specific Classes of Certificates in accordance with Section 4.05 since the
Relevant Anniversary.

 

The Bankruptcy Amount may be further reduced by the Servicer (including
accelerating the manner in which such coverage is reduced) provided that prior
to any such reduction, the Servicer shall (i) obtain written confirmation from
each Rating Agency that such reduction shall not reduce the rating assigned to
any Class of Certificates by such Rating Agency below the lower of the
then-current rating or the rating assigned to such Certificates as of the
Closing Date by such Rating Agency and (ii) provide a copy of such written
confirmation to the Trustee.

 

Bankruptcy Code: The Bankruptcy Code of 1978, as amended.

 

Bankruptcy Loss: With respect to any Mortgage Loan, a Deficient Valuation or
Debt Service Reduction; provided, however, that neither a Deficient Valuation
nor a Debt Service Reduction shall be deemed a Bankruptcy Loss hereunder so long
as the Servicer has notified the Trustee in writing that the Servicer is
diligently pursuing any remedies that may exist in connection with the
representations and warranties made regarding the related Mortgage Loan and
either (A) the related Mortgage Loan is not in default with regard to payments
due thereunder or (B) delinquent payments of principal and interest under the
related Mortgage Loan and any premiums on any applicable primary hazard
insurance policy and any related escrow payments in respect of such Mortgage
Loan are being advanced on a current basis by the Servicer or a Subservicer, in
either case without giving effect to any Debt Service Reduction.

 

Book-Entry Certificate: Any Certificate registered in the name of the Depository
or its nominee.

 

Business Day: Any day other than (i) a Saturday or a Sunday or (ii) a day on
which banking institutions in the State of New York or the Commonwealth of
Pennsylvania (and such other state or states in which the Custodial Account or
the Payment Account are at the time located) are required or authorized by law
or executive order to be closed.

 

Buydown Account: As defined in Section 3.21(a).

 

Buydown Funds: Any amount contributed by the seller of a Mortgaged Property, the
Company or other source in order to enable the Mortgagor to reduce the payments
required to be made from the Mortgagor’s funds in the early years of a Mortgage
Loan. Buydown Funds are not part of the Trust Fund prior to deposit into the
Custodial or Payment Account.

 

Buydown Mortgage Loan: Any Mortgage Loan as to which a specified amount of
interest is paid out of related Buydown Funds in accordance with a related
buydown agreement.

 

Buydown Period: As defined in Section 3.21(b).

 

Cash Liquidation: As to any defaulted Mortgage Loan other than a Mortgage Loan
as to which an REO Acquisition occurred, a determination by the Servicer that it
has received all Insurance Proceeds, Liquidation Proceeds and other payments or
cash recoveries which the Servicer reasonably and in good faith expects to be
finally recoverable with respect to such Mortgage Loan.

 

    -8-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Certificate: Any Class A, Class IO, Class PO, Class M, Class B or Class R
Certificate.

 

Certificate Owner: With respect to a Book-Entry Certificate, the Person who is
the beneficial owner of such Certificate, as reflected on the books of an
indirect participating brokerage firm for which a Depository Participant acts as
agent, if any, and otherwise on the books of a Depository Participant, if any,
and otherwise on the books of the Depository.

 

Certificate Principal Balance: With respect to each Certificate (other than any
Interest Only Certificate), on any date of determination, an amount equal to:

 

  (i) the Initial Certificate Principal Balance of such Certificate as specified
on the face thereof,

 

  (ii) the sum of (x) the aggregate of all amounts previously distributed with
respect to such Certificate (or any predecessor Certificate) and applied to
reduce the Certificate Principal Balance thereof pursuant to Section 4.02(a) and
(y) the aggregate of all reductions in Certificate Principal Balance deemed to
have occurred in connection with Realized Losses which were previously allocated
to such Certificate (or any predecessor Certificate) pursuant to Section 4.05;

 

provided, however, that the Certificate Principal Balance of the Class of
Subordinate Certificates with the Lowest Priority at any given time shall be
calculated to equal the Percentage Interest evidenced by such Certificate times
the excess, if any, of (A) the then aggregate Stated Principal Balance of the
Mortgage Loans over (B) the then aggregate Certificate Principal Balance of all
other Classes of Certificates then outstanding.

 

Certificate Register and Certificate Registrar: The register maintained and the
registrar appointed pursuant to Section 5.02.

 

Certificateholder or Holder: The Person in whose name a Certificate is
registered in the Certificate Register, except that neither a Disqualified
Organization nor a Non-United States Person shall be a holder of a Class R
Certificate for purposes hereof and, solely for the purpose of giving any
consent or direction pursuant to this Agreement, any Certificate, other than a
Class R Certificate, registered in the name of the Company, the Servicer or any
Subservicer or any Affiliate thereof shall be deemed not to be outstanding and
the Percentage Interest or Voting Rights evidenced thereby shall not be taken
into account in determining whether the requisite amount of Percentage Interests
or Voting Rights necessary to effect any such consent or direction has been
obtained. All references herein to “Holders” or “Certificateholders” shall
reflect the rights of Certificate Owners as they may indirectly exercise such
rights through the Depository and participating members thereof, except as
otherwise specified herein; provided, however, that the Trustee shall be
required to recognize as a “Holder” or “Certificateholder” only the Person in
whose name a Certificate is registered in the Certificate Register.

 

Class: Collectively, all of the Certificates bearing the same designation.

 

    -9-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Class A Certificate: Any one of the Class A-1, Class A-2, Class A-3, Class A-4,
Class A-5, Class A-6 or Class A-7 Certificates, executed by the Trustee and
authenticated by the Certificate Registrar substantially in the form annexed
hereto as Exhibit A-1.

 

Class B Certificate: Any one of the Certificates designated as a Class B-1
Certificate, Class B-2 Certificate or Class B-3 Certificate, executed by the
Trustee and authenticated by the Certificate Registrar substantially in the form
annexed hereto as Exhibit C.

 

Class IO Certificate: Any one of the Certificates designated as a Class IO
Certificate, executed by the Trustee and authenticated by the Certificate
Registrar substantially in the form annexed hereto as Exhibit A-2.

 

Class M Certificate: Any one of the Certificates designated as a Class M-1
Certificate, Class M-2 Certificate or Class M-3 Certificate, executed by the
Trustee and authenticated by the Certificate Registrar substantially in the form
annexed hereto as Exhibit B.

 

Class PO Certificate: Any one of the Certificates designated as a Class PO
Certificate, executed by the Trustee and authenticated by the Certificate
Registrar substantially in the form annexed hereto as Exhibit A-3.

 

Class PO Collection Shortfall: With respect to the Cash Liquidation or REO
Disposition of a Discount Mortgage Loan and any Distribution Date, the excess of
the amount described in Section 4.02(b)(i)(C)(1) over the amount described in
Section 4.02(b)(i)(C)(2).

 

Class PO Principal Distribution Amount: As defined in Section 4.02(b)(i).

 

Class R Certificate: Any one of the Class R-I Certificates, Class R-II
Certificates or Class R-III Certificates.

 

Class R-I Certificate: Any one of the Class R-I Certificates executed by the
Trustee and authenticated by the Certificate Registrar substantially in the form
annexed hereto as Exhibit D and evidencing an interest designated as a “residual
interest” in REMIC I for purposes of the REMIC Provisions.

 

Class R-II Certificate: Any one of the Class R-II Certificates executed by the
Trustee and authenticated by the Certificate Registrar substantially in the form
annexed hereto as Exhibit D and evidencing an interest designated as a “residual
interest” in REMIC II for purposes of the REMIC Provisions.

 

Class R-III Certificate: Any one of the Class R-III Certificates executed by the
Trustee and authenticated by the Certificate Registrar substantially in the form
annexed hereto as Exhibit D and evidencing an interest designated as a “residual
interest” in REMIC III for purposes of the REMIC Provisions.

 

Closing Date: November 22, 2004.

 

Code: The Internal Revenue Code of 1986, as amended.

 

    -10-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Compensating Interest: With respect to any Distribution Date, an amount (but not
in excess of the Servicing Fee for such Distribution Date) equal to Prepayment
Interest Shortfalls resulting from Principal Prepayments in Full during the
period from the 16th day through the last day of the prior calendar month and
resulting from Curtailments during the prior calendar month.

 

Cooperative: A private, cooperative housing corporation which owns or leases
land and all or part of a building or buildings, including apartments, spaces
used for commercial purposes and common areas therein and whose board of
directors authorizes, among other things, the sale of Cooperative Stock.

 

Cooperative Apartment: A dwelling unit in a multi-dwelling building owned or
leased by a Cooperative, which unit the Mortgagor has an exclusive right to
occupy pursuant to the terms of a proprietary lease or occupancy agreement.

 

Cooperative Lease: With respect to a Cooperative Loan, the proprietary lease or
occupancy agreement with respect to the Cooperative Apartment occupied by the
Mortgagor and relating to the related Cooperative Stock, which lease or
agreement confers an exclusive right to the holder of such Cooperative Stock to
occupy such apartment.

 

Cooperative Loans: Any of the Mortgage Loans made in respect of a Cooperative
Apartment, evidenced by a Mortgage Note and secured by (i) a Security Agreement,
(ii) the related Cooperative Stock Certificate, (iii) an assignment of the
Cooperative Lease, (iv) financing statements and (v) a stock power (or other
similar instrument), and ancillary thereto, a recognition agreement between the
Cooperative and the originator of the Cooperative Loan, each of which was
transferred and assigned to the Trustee pursuant to Section 2.01 and are from
time to time held as part of the Trust Fund.

 

Cooperative Stock: With respect to a Cooperative Loan, the single outstanding
class of stock, partnership interest or other ownership instrument in the
related Cooperative.

 

Cooperative Stock Certificate: With respect to a Cooperative Loan, the stock
certificate or other instrument evidencing the related Cooperative Stock.

 

Corporate Trust Office: The principal office of the Trustee at which at any
particular time its corporate trust business with respect to this Agreement
shall be administered, which office at the date of the execution of this
instrument is located at 227 West Monroe Street, 26th Floor, Chicago, Illinois
60606, Attention: Institutional Trust Services, GMACM 2004-J5.

 

Credit Support Depletion Date: The first Distribution Date on which the
Certificate Principal Balances of the Subordinate Certificates have been reduced
to zero.

 

Curtailment: Any Principal Prepayment made by a Mortgagor which is not a
Principal Prepayment in Full.

 

Custodial Account: The custodial account or accounts created and maintained
pursuant to Section 3.07, into which the amounts set forth in Section 3.07 shall
be deposited directly.

 

    -11-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Custodial Agreement: An agreement that may be entered into among the Servicer,
the Trustee and a Custodian pursuant to which the Custodian will hold certain
documents relating to the Mortgage Loans on behalf of the Trustee.

 

Custodian: A custodian appointed pursuant to a Custodial Agreement.

 

Cut-off Date: November 1, 2004.

 

Cut-off Date Principal Balance: As to any Mortgage Loan, the unpaid principal
balance thereof at the Cut-off Date after giving effect to all installments of
principal due on or prior thereto, whether or not received.

 

Debt Service Reduction: With respect to any Mortgage Loan, a reduction in the
scheduled Monthly Payment for such Mortgage Loan by a court of competent
jurisdiction in a proceeding under the Bankruptcy Code, except such a reduction
constituting a Deficient Valuation or any reduction that results in a permanent
forgiveness of principal.

 

Deficient Valuation: With respect to any Mortgage Loan, a valuation by a court
of competent jurisdiction of the Mortgaged Property in an amount less than the
then outstanding indebtedness under the Mortgage Loan, or any reduction in the
amount of principal to be paid in connection with any scheduled Monthly Payment
that constitutes a permanent forgiveness of principal, which valuation or
reduction results from a proceeding under the Bankruptcy Code.

 

Definitive Certificate: Any Certificate other than a Book-Entry Certificate.

 

Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan.

 

Delinquent: As used herein, a Mortgage Loan is considered to be: “30 to 59 days”
or “30 or more days” delinquent when a payment due on any scheduled due date
remains unpaid as of the close of business on the last business day immediately
prior to the next following monthly scheduled due date; “60 to 89 days” or “60
or more days” delinquent when a payment due on any scheduled due date remains
unpaid as of the close of business on the last business day immediately prior to
the second following monthly scheduled due date; and so on. The determination as
to whether a Mortgage Loan falls into these categories is made as of the close
of business on the last business day of each month. For example, a Mortgage Loan
with a payment due on July 1 that remained unpaid as of the close of business on
July 31 would then be considered to be 30 to 59 days delinquent. Delinquency
information as of the Cut-off Date is determined and prepared as of the close of
business on the last business day immediately prior to the Cut-off Date.

 

Depository: The Depository Trust Company, or any successor Depository hereafter
named. The nominee of the initial Depository for purposes of registering those
Certificates that are to be Book-Entry Certificates is Cede & Co. The Depository
shall at all times be a “clearing corporation” as defined in Section 8-102(a)(5)
of the Uniform Commercial Code of the State of New York and a “clearing agency”
registered pursuant to the provisions of Section 17A of the Securities Exchange
Act of 1934, as amended.

 

    -12-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Depository Participant: A broker, dealer, bank or other financial institution or
other Person for whom from time to time a Depository effects book-entry
transfers and pledges of securities deposited with the Depository.

 

Determination Date: With respect to any Distribution Date, the 15th day (or if
such 15th day is not a Business Day, the Business Day immediately following such
15th day) of the month of the related Distribution Date.

 

Discount Fraction: With respect to each Discount Mortgage Loan, the fraction
expressed as a percentage, the numerator of which is the Discount Net Mortgage
Rate minus the Net Mortgage Rate (or the initial Net Mortgage Rate with respect
to any Discount Mortgage Loans as to which the Mortgage Rate is modified
pursuant to 3.07(a)) for such Discount Mortgage Loan and the denominator of
which is the Discount Net Mortgage Rate. The Discount Fraction with respect to
each Discount Mortgage Loan is as set forth on Exhibit L attached hereto.

 

Discount Mortgage Loan: Any Mortgage Loan having a Net Mortgage Rate (or the
initial Net Mortgage Rate with respect to any Discount Mortgage Loans as to
which the Mortgage Rate is modified pursuant to 3.07(a)) of less than the
Discount Net Mortgage Rate per annum and any Mortgage Loan deemed to be a
Discount Mortgage Loan pursuant to the definition of Qualified Substitute
Mortgage Loan.

 

Discount Net Mortgage Rate: 5.50% per annum.

 

Disqualified Organization: Any organization defined as a “disqualified
organization” under Section 860E(e)(5) of the Code, and if not otherwise
included, any of the following: (i) the United States, any State or political
subdivision thereof, any possession of the United States, or any agency or
instrumentality of any of the foregoing (other than an instrumentality which is
a corporation if all of its activities are subject to tax and, except for
Freddie Mac, a majority of its board of directors is not selected by such
governmental unit), (ii) a foreign government, any international organization,
or any agency or instrumentality of any of the foregoing, (iii) any organization
(other than certain farmers’ cooperatives described in Section 521 of the Code)
which is exempt from the tax imposed by Chapter 1 of the Code (including the tax
imposed by Section 511 of the Code on unrelated business taxable income), (iv)
rural electric and telephone cooperatives described in Section 1381(a)(2)(C) of
the Code, (v) any “electing large partnership,” as defined in Section 775(a) of
the Code and (vi) any other Person so designated by the Trustee based upon an
Opinion of Counsel that the holding of an Ownership Interest in a Class R
Certificate by such Person may cause the Trust Fund or any Person having an
Ownership Interest in any Class of Certificates (other than such Person) to
incur a liability for any federal tax imposed under the Code that would not
otherwise be imposed but for the Transfer of an Ownership Interest in a Class R
Certificate to such Person. The terms “United States”, “State” and
“international organization” shall have the meanings set forth in Section 7701
of the Code or successor provisions.

 

Distribution Date: The 25th day of any month beginning in the month immediately
following the month of the initial issuance of the Certificates or, if such 25th
day is not a Business Day, the Business Day immediately following such 25th day.

 

    -13-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Due Date: With respect to any Distribution Date and any Mortgage Loan, the day
during the related Due Period on which the Monthly Payment is due.

 

Due Period: With respect to each Distribution Date and any Mortgage Loan, the
period commencing on the second day of the month prior to the month in which
such Distribution Date occurs and ending on the first day of the month in which
such Distribution Date occurs.

 

Eligible Account: An account that is any of the following: (i) maintained with a
federal or state chartered depository institution the accounts of which are
insured by the FDIC (to the limits established by the FDIC), the long-term
deposit ratings of which are rated in one of the two highest rating categories
by the Rating Agencies and the short-term debt ratings of which are rated in the
highest rating categories by the Rating Agencies, or (ii) a trust account or
accounts maintained with a federal or state chartered depository institution or
trust company with trust powers acting in its fiduciary capacity subject to
regulations regarding fiduciary funds on deposit similar to Title 12 of the Code
of Federal Regulation Section 9.10(b), or (iii) in the case of the Payment
Account, a trust account or accounts maintained in the corporate trust division
of the Trustee, or (iv) an account or accounts of a depository institution
acceptable to each Rating Agency (as evidenced in writing by each Rating Agency
that use of any such account as the Custodial Account or the Payment Account
will not reduce the rating assigned to any Class of Certificates by such Rating
Agency below the lower of the then-current rating or the rating assigned to such
Certificates as of the Closing Date by such Rating Agency).

 

Eligible Funds: On any Distribution Date, the portion, if any, of the Available
Distribution Amount remaining after reduction by the sum of (i) the Subgroup 1
Principal Distribution Amount and Subgroup 2 Principal Distribution Amount (in
each case determined without regard to Section 4.02(a)(ii)(Y)(D) hereof), (ii)
the Class PO Principal Distribution Amount (determined without regard to Section
4.02(b)(i)(E) hereof), (iii) the aggregate amount of Accrued Certificate
Interest on the Senior Certificates for that Distribution Date, (iv) the
aggregate amount of Accrued Certificate Interest on the Class M, Class B-1 and
Class B-2 Certificates, and (v) payment to the Trustee for any servicing
transfer expenses reimbursable to the Trustees pursuant to Section 7.02(a).

 

Event of Default: As defined in Section 7.01.

 

Excess Bankruptcy Loss: Any Bankruptcy Loss, or portion thereof, which exceeds
the then applicable Bankruptcy Amount.

 

Excess Fraud Loss: Any Fraud Loss, or portion thereof, which exceeds the then
applicable Fraud Loss Amount.

 

Excess Special Hazard Loss: Any Special Hazard Loss, or portion thereof, that
exceeds the then applicable Special Hazard Amount.

 

Excess Subordinate Principal Amount: With respect to any Distribution Date on
which the aggregate Certificate Principal Balance of the Class of Subordinate
Certificates then outstanding with the Lowest Priority is to be reduced to zero
and on which Realized Losses are to be allocated to such class or classes, the
excess, if any, of (i) the amount that would otherwise be distributable in
respect of principal on such class or classes of Certificates on such

 

    -14-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Distribution Date over (ii) the excess, if any, of the aggregate Certificate
Principal Balance of such class or classes of Certificates immediately prior to
such Distribution Date over the aggregate amount of Realized Losses to be
allocated to such classes of Certificates on such Distribution Date as reduced
by any amount calculated pursuant to Section 4.02(b)(i)(E) hereof. The Excess
Subordinate Principal Amount will be allocated to the Subgroup 1 Certificates
and the Subgroup 2 Certificates entitled to principal on a pro rata basis in
accordance with the amount of Realized Losses on the Subgroup 1 Loans and the
Subgroup 2 Loans allocated to the Certificates on that Distribution Date.

 

Extraordinary Events: Any of the following conditions with respect to a
Mortgaged Property (or, with respect to a Cooperative Loan, the Cooperative
Apartment) or Mortgage Loan causing or resulting in a loss which causes the
liquidation of such Mortgage Loan:

 

(a) losses that are of the type that would be covered by the fidelity bond and
the errors and omissions insurance policy required to be maintained pursuant to
Section 3.12(b) but are in excess of the coverage maintained thereunder;

 

(b) nuclear reaction or nuclear radiation or radioactive contamination, all
whether controlled or uncontrolled, and whether such loss be direct or indirect,
proximate or remote or be in whole or in part caused by, contributed to or
aggravated by a peril covered by the definition of the term “Special Hazard
Loss”;

 

(c) hostile or warlike action in time of peace or war, including action in
hindering, combating or defending against an actual, impending or expected
attack:

 

  1. by any government or sovereign power, de jure or de facto, or by any
authority maintaining or using military, naval or air forces; or

 

  2. by military, naval or air forces; or

 

  3. by an agent of any such government, power, authority or forces;

 

(d) any weapon of war employing atomic fission or radioactive force whether in
time of peace or war; or

 

(e) insurrection, rebellion, revolution, civil war, usurped power or action
taken by governmental authority in hindering, combating or defending against
such an occurrence, seizure or destruction under quarantine or customs
regulations, confiscation by order of any government or public authority; or
risks of contraband or illegal transportation or trade.

 

Extraordinary Losses: Any loss incurred on a Mortgage Loan caused by or
resulting from an Extraordinary Event.

 

Fannie Mae: Federal National Mortgage Association, or Fannie Mae, a federally
chartered and privately owned corporation organized and existing under the
Federal National Mortgage Association Charter Act, or any successor thereto.

 

    -15-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

FASIT: A “financial asset securitization investment trust” within the meaning of
Section 860L of the Code.

 

FDIC: Federal Deposit Insurance Corporation or any successor thereto.

 

Final Distribution Date: The Distribution Date on which the final distribution
in respect of the Certificates will be made pursuant to Section 9.01, which
Final Distribution Date shall in no event be later than the end of the 90-day
liquidation period described in Section 9.02.

 

Fitch: Fitch Ratings or its successor in interest.

 

Foreclosure Profits: As to any Distribution Date or related Determination Date
and any Mortgage Loan, the excess, if any, of Liquidation Proceeds, Insurance
Proceeds and REO Proceeds (net of all amounts reimbursable therefrom pursuant to
Section 3.10(a)(ii)) in respect of each Mortgage Loan or REO Property for which
a Cash Liquidation or REO Disposition occurred in the related Prepayment Period
over the sum of the unpaid principal balance of such Mortgage Loan or REO
Property (determined, in the case of an REO Disposition, in accordance with
Section 3.14) plus accrued and unpaid interest at the Mortgage Rate on such
unpaid principal balance from the Due Date to which interest was last paid by
the Mortgagor to the first day of the month following the month in which such
Cash Liquidation or REO Disposition occurred.

 

Fraud Loss Amount: As of any date of determination after the Cut-off Date, an
amount equal to: (X) prior to the third anniversary of the Cut-off Date an
amount equal to 1.00% of the aggregate outstanding principal balance of all of
the Mortgage Loans as of the Cut-off Date minus the aggregate amount of Fraud
Losses allocated solely to one or more specific Classes of Certificates in
accordance with Section 4.05 since the Cut-off Date up to such date of
determination and (Y) from the third to the fifth anniversary of the Cut-off
Date, an amount equal to (1) the lesser of (a) the Fraud Loss Amount as of the
most recent anniversary of the Cut-off Date and (b) 1.00% of the aggregate
outstanding principal balance of all of the Mortgage Loans as of the most recent
anniversary of the Cut-off Date minus (2) the aggregate amount of Fraud Losses
allocated solely to one or more specific Classes of Certificates in accordance
with Section 4.05 since the most recent anniversary of the Cut-off Date up to
such date of determination. On and after the fifth anniversary of the Cut-off
Date, the Fraud Loss Amount shall be zero.

 

The Fraud Loss Amount may be further reduced by the Servicer (including
accelerating the manner in which such coverage is reduced) provided that prior
to any such reduction, the Servicer shall (i) obtain written confirmation from
each Rating Agency that such reduction shall not reduce the rating assigned to
any Class of Certificates by such Rating Agency below the lower of the
then-current rating or the rating assigned to such Certificates as of the
Closing Date by such Rating Agency and (ii) provide a copy of such written
confirmation to the Trustee.

 

Fraud Losses: Losses on Mortgage Loans as to which there was fraud in the
origination of such Mortgage Loan.

 

    -16-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Freddie Mac: Federal Home Loan Mortgage Corporation, or Freddie Mac, a corporate
instrumentality of the United States created and existing under Title III of the
Emergency Home Finance Act of 1970, as amended, or any successor thereto.

 

GMAC: General Motors Acceptance Corporation, a Delaware corporation.

 

GMACM: GMAC Mortgage Corporation, a Pennsylvania corporation, in its capacity as
seller of the Mortgage Loans to the Company, and any successor thereto.

 

Highest Priority: As of any date of determination, the Class of Subordinate
Certificates then outstanding with the earliest priority for payments pursuant
to Section 4.02(a), in the following order: Class M-1, Class M-2, Class M-3,
Class B-1, Class B-2 and Class B-3 Certificates.

 

Independent: When used with respect to any specified Person, means such a Person
who (i) is in fact independent of the Company, the Servicer, and the Trustee, or
any Affiliate thereof, (ii) does not have any direct financial interest or any
material indirect financial interest in the Company, the Servicer, or the
Trustee or in an Affiliate thereof, and (iii) is not connected with the Company,
the Servicer, or the Trustee as an officer, employee, promoter, underwriter,
trustee, partner, director or person performing similar functions.

 

Indirect Depository Participant: An institution that is not a Depository
Participant but clears through or maintains a custodial relationship with
Participants and has access to the Depository’s clearing system.

 

Initial Certificate Principal Balance: With respect to each Class of
Certificates, the Certificate Principal Balance of such Class of Certificates as
of the Cut-off Date, as set forth in the Preliminary Statement hereto.

 

Initial Subordinate Class Percentage: With respect to each Class of Subordinate
Certificates, an amount which is equal to the initial aggregate Certificate
Principal Balance of such Class of Subordinate Certificates divided by the
aggregate Stated Principal Balance of all the Mortgage Loans as of the Cut-off
Date as follows:

 

Class M-1: 1.65%    Class B-1: 0.20% Class M-2: 0.60%    Class B-2: 0.15%
Class M-3: 0.30%    Class B-3: 0.15%

 

Insurance Proceeds: Proceeds paid in respect of the Mortgage Loans pursuant to
any Primary Insurance Policy or any other related insurance policy covering a
Mortgage Loan to the extent such proceeds are payable to the mortgagee under the
Mortgage, any Subservicer, the Servicer or the Trustee and are not applied to
the restoration of the related Mortgaged Property (or, with respect to a
Cooperative Loan, the related Cooperative Apartment) or released to the
Mortgagor in accordance with the procedures that the Servicer would follow in
servicing mortgage loans held for its own account.

 

Insurer: Any named insurer under any Primary Insurance Policy or any successor
thereto or the named insurer in any replacement policy.

 

    -17-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Interest Accrual Period: With respect to any Certificates other than the
Variable Rate Certificates, and any Distribution Date, the calendar month
preceding the month in which such Distribution Date occurs. With respect to the
Variable Rate Certificates and any Distribution Date, the one month period
beginning on the 25th day of the preceding calendar month and ending on the 24th
day of the month in which such Distribution Date occurs.

 

Interest Only Certificates: Any one of the Certificates designated as a Class
A-3 or Class IO Certificate. The Interest Only Certificates will have no
Certificate Principal Balance.

 

Issuer Exemption: As defined in Section 5.02(e)(ii).

 

Junior Certificateholder: The Holder of not less than 95% of the Percentage
Interests of the Junior Class of Certificates.

 

Junior Class of Certificates: The Class of Subordinate Certificates outstanding
as of the date of the repurchase of a Mortgage Loan pursuant to Section 4.07
herein that has the Lowest Priority.

 

Late Collections: With respect to any Mortgage Loan, all amounts received during
any Due Period, whether as late payments of Monthly Payments or as Insurance
Proceeds, Liquidation Proceeds or otherwise, which represent late payments or
collections of Monthly Payments due but delinquent for a previous Due Period and
not previously recovered.

 

LIBOR: With respect to any Distribution Date, the arithmetic mean of the London
interbank offered rate quotations for one-month Eurodollar deposits, determined
on the preceding LIBOR Rate Adjustment Date as set forth in Section 4.08 hereof.

 

LIBOR Business Day: Any day other than (i) a Saturday or a Sunday or (ii) a day
on which banking institutions in the city of London, England are required or
authorized by law to be closed.

 

LIBOR Rate Adjustment Date: With respect to any Interest Accrual Period for the
Variable Rate Certificates, the second LIBOR Business Day preceding the
commencement of such Interest Accrual Period.

 

Liquidation Proceeds: Amounts (other than Insurance Proceeds) received by the
Servicer in connection with the taking of an entire Mortgaged Property by
exercise of the power of eminent domain or condemnation or in connection with
the liquidation of a defaulted Mortgage Loan through trustee’s sale, foreclosure
sale or otherwise, other than REO Proceeds.

 

Loan-to-Value Ratio: As of any date, the fraction, expressed as a percentage,
the numerator of which is the current principal balance of the related Mortgage
Loan at the date of determination and the denominator of which is the Appraised
Value of the related Mortgaged Property.

 

Lockout Certificates: Any one of the Certificates designated as a Class A-6
Certificate.

 

    -18-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Lockout Certificate Share: With respect to any Distribution Date, the sum of the
Certificate Principal Balance of the Class A-6 Certificates, divided by the
aggregate Certificate Principal Balance of all classes of Subgroup 1
Certificates.

 

Lockout Percentage: With respect to any Distribution Date occurring prior to the
Distribution Date in December 2009, 0%. With respect to any Distribution Date
thereafter, the percentage indicated below:

 

Distribution Date

--------------------------------------------------------------------------------

 

Lockout Distribution Percentage

--------------------------------------------------------------------------------

December 2009 through November 2010

  30%

December 2010 through November 2011

  40%

December 2011 through November 2012

  60%

December 2012 through November 2013

  80%

December 2013 and thereafter

  100%

 

Lower Priority: As of any date of determination and any Class of Subordinate
Certificates, any other Class of Subordinate Certificates then outstanding with
a later priority for payments pursuant to Section 4.02(a).

 

Lowest Priority: As of any date of determination, the Class of Subordinate
Certificates then outstanding with the latest priority for payments pursuant to
Section 4.02(a), in the following order: Class B-3, Class B-2, Class B-1, Class
M-3, Class M-2 and Class M-1 Certificates.

 

Maturity Date: With respect to each Class of Certificates, January 25, 2035.

 

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

 

MERS® System: The system of recording transfers of Mortgages electronically
maintained by MERS.

 

MIN: The Mortgage Identification Number for Mortgage Loans registered with MERS
on the MERS® System.

 

Modified Mortgage Loan: Any Mortgage Loan that has been the subject of a
Servicing Modification.

 

Modified Net Mortgage Rate: As to any Mortgage Loan that is the subject of a
Servicing Modification, the Net Mortgage Rate minus the rate per annum by which
the Mortgage Rate on such Mortgage Loan was reduced.

 

    -19-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

MOM Loan: With respect to any Mortgage Loan, MERS acting as the mortgagee of
such Mortgage Loan, solely as nominee for the originator of such Mortgage Loan
and its successors and assigns, at the origination thereof.

 

Monthly Payment: With respect to any Mortgage Loan (including any REO Property)
and any Due Date, the payment of principal and interest due thereon in
accordance with the amortization schedule at the time applicable thereto (after
adjustment, if any, for Curtailments and for Deficient Valuations occurring
prior to such Due Date but before any adjustment to such amortization schedule
by reason of any bankruptcy, other than a Deficient Valuation, or similar
proceeding or any moratorium or similar waiver or grace period and before any
Servicing Modification that constitutes a reduction of the interest rate on such
Mortgage Loan).

 

Moody’s: Moody’s Investors Service, Inc., or its successor in interest.

 

Mortgage: With respect to each Mortgage Note related to a Mortgage Loan which is
not a Cooperative Loan, the mortgage, deed of trust or other comparable
instrument creating a first lien on an estate in fee simple or leasehold
interest in real property securing a Mortgage Note.

 

Mortgage File: (I) with respect to each Mortgage Loan (other than a Cooperative
Loan):

 

  (i) The original Mortgage Note, endorsed without recourse in blank, or in the
name of the Trustee as trustee, and signed by an authorized officer (which
endorsement shall contain either an original signature or a facsimile signature
of an authorized officer of GMACM, and if in the form of an allonge, the allonge
shall be stapled to the Mortgage Note), with all intervening endorsements
showing a complete chain of title from the originator to GMACM. If the Mortgage
Loan was acquired by the endorser in a merger, the endorsement must be by
“                            , successor by merger to [name of predecessor]”. If
the Mortgage Loan was acquired or originated by the endorser while doing
business under another name, the endorsement must be by
“                             formerly known as [previous name]”;

 

  (ii) The original Mortgage, noting the presence of the MIN of the Mortgage
Loan, if the Mortgage is registered on the MERS® System, and language indicating
that the Mortgage Loan is a MOM Loan if the Mortgage Loan is a MOM Loan, with
evidence of recording indicated thereon or a copy of the Mortgage certified by
the public recording office in which such Mortgage has been recorded;

 

  (iii) The original of any guarantee executed in connection with the Mortgage
Note, if applicable;

 

  (iv) Any rider or the original of any modification agreement executed in
connection with the related Mortgage Note or Mortgage, with evidence of
recording if required by applicable law;

 

  (v) Unless the Mortgage Loan is registered on the MERS® System, an original
Assignment or Assignments of the Mortgage (which may be included in a blanket
assignment or assignments) from GMACM to “JPMorgan Chase Bank, N.A., as

 

    -20-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Trustee under that certain Pooling and Servicing Agreement dated as of November
22, 2004, for GMACM Mortgage Pass-Through Certificates, Series 2004-J5” c/o the
Servicer at an address specified by the Servicer, and signed by an authorized
officer, which assignment shall be in form and substance acceptable for
recording. If the Mortgage Loan was acquired by the assignor in a merger, the
assignment must be by “                                 , successor by merger to
[name of predecessor]”. If the Mortgage Loan was acquired or originated by the
assignor while doing business under another name, the assignment must be by
“                                 formerly known as [previous name]”;

 

  (vi) Originals of all intervening assignments of mortgage, which together with
the Mortgage shows a complete chain of title from the originator to GMACM (or to
MERS, if the Mortgage Loan is registered on the MERS® System, and which notes
the presence of a MIN), with evidence of recording thereon, or a copy of the
assignment certified by the applicable recording office in which such assignment
has been recorded;

 

  (vii) The original mortgagee policy of title insurance, including riders and
endorsements thereto, or if the policy has not yet been issued, (i) a written
commitment or interim binder for title issued by the title insurance or escrow
company dated as of the date the Mortgage Loan was funded, with a statement by
the title insurance company or closing attorney that the priority of the lien of
the related Mortgage during the period between the date of the funding of the
related Mortgage Loan and the date of the related title policy (which title
policy shall be dated the date of recording of the related Mortgage) is insured,
or (ii) a preliminary title report issued by a title insurer in anticipation of
issuing a title insurance policy which evidences existing liens and gives a
preliminary opinion as to the absence of any encumbrance on title to the
Mortgaged Property, except liens to be removed on or before purchase by the
Mortgagor or which constitute customary exceptions acceptable to lenders
generally; or other evidence of title insurance acceptable to Fannie Mae or
Freddie Mac, in accordance with the Fannie Mae Seller/Servicer Guide or Freddie
Mac Seller/Servicer Guide, respectively;

 

  (viii) A certified true copy of any power of attorney, if applicable; and

 

  (ix) Originals of any security agreement, chattel mortgage or the equivalent
executed in connection with the Mortgage, if any.

 

and (II) with respect to each Cooperative Loan:

 

  (i) The original Mortgage Note, endorsed without recourse to the order of the
Trustee and showing an unbroken chain of endorsements from the originator
thereof to GMACM;

 

    -21-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

  (ii) A counterpart of the Cooperative Lease and the Assignment of Proprietary
Lease to the originator of the Cooperative Loan with intervening assignments
showing an unbroken chain of title from such originator to the Trustee;

 

  (iii) The related Cooperative Stock Certificate, representing the related
Cooperative Stock pledged with respect to such Cooperative Loan, together with
an undated stock power (or other similar instrument) executed in blank;

 

  (iv) The original recognition agreement by the Cooperative of the interests of
the mortgagee with respect to the related Cooperative Loan;

 

  (v) The Security Agreement;

 

  (vi) Copies of the original UCC financing statement, and any continuation
statements, filed by the originator of such Cooperative Loan as secured party,
each with evidence of recording thereof, evidencing the interest of the
originator under the Security Agreement and the Assignment of Proprietary Lease;

 

  (vii) Copies of the filed UCC assignments or amendments of the security
interest referenced in clause (vi) above showing an unbroken chain of title from
the originator to the Trustee, each with evidence of recording thereof,
evidencing the interest of the originator under the Security Agreement and the
Assignment of Proprietary Lease;

 

  (viii) An executed assignment of the interest of the originator in the
Security Agreement, Assignment of Proprietary Lease and the recognition
agreement referenced in clause (iv) above, showing an unbroken chain of title
from the originator to the Trustee;

 

  (ix) The original of each modification, assumption agreement or preferred loan
agreement, if any, relating to such Cooperative Loan; and

 

  (x) A duly completed UCC financing statement showing GMACM as debtor, the
Company as secured party and the Trustee as assignee and a duly completed UCC
financing statement showing the Company as debtor and the Trustee as secured
party, each in a form sufficient for filing, evidencing the interest of such
debtors in the Cooperative Loans.

 

It is understood that the Mortgage File (other than the Mortgage Note) may be
retained in microfilm, microfiche, optical storage or magnetic media in lieu of
hard copy; provided, that with respect to any Mortgage Loan not registered on
the MERS® System, the original Assignments required by (I)(v) above shall be
retained in the Mortgage File.

 

Mortgage Loan Schedule: The list or lists of the Mortgage Loans attached hereto
as Exhibit E (as amended from time to time to reflect the addition of Qualified
Substitute Mortgage Loans), which list or lists shall set forth the following
information as to each Mortgage Loan:

 

  (a) loan number;

 

    -22-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

  (b) state code;

 

  (c) zip code;

 

  (d) the Loan-to-Value Ratio;

 

  (e) the original principal balance and date of the Mortgage Note;

 

  (f) the first Due Date;

 

  (g) the type of Mortgaged Property;

 

  (h) the scheduled monthly payment in effect as of the Cut-off Date;

 

  (i) the principal balance as of the Cut-off Date;

 

  (j) the Mortgage Rate as of the Cut-off Date;

 

  (k) the occupancy status;

 

  (l) the purpose of the Mortgage Loan;

 

  (m) the paid-through date of the Mortgage Loan;

 

  (n) the documentation type; and

 

  (o) the code “Y” under the column “BUYDOWN”, indicating that the Mortgage Loan
is a Buydown Mortgage Loan, if applicable.

 

Such schedule may consist of multiple reports that collectively set forth all of
the information required.

 

Mortgage Loans: Such of the mortgage loans transferred and assigned to the
Trustee pursuant to Section 2.01 as from time to time are held or deemed to be
held as a part of the Trust Fund, the Mortgage Loans originally so held being
identified in the initial Mortgage Loan Schedule, and Qualified Substitute
Mortgage Loans held or deemed held as part of the Trust Fund including, without
limitation, (i) with respect to each Cooperative Loan, the related Mortgage
Note, Security Agreement, Assignment of Proprietary Lease, Cooperative Stock
Certificate, Cooperative Lease and Mortgage File and all rights appertaining
thereto, and (ii) with respect to each Mortgage Loan other than a Cooperative
Loan, each related Mortgage Note, Mortgage and Mortgage File and all rights
appertaining thereto.

 

Mortgage Note: The originally executed note or other evidence of indebtedness
evidencing the indebtedness of a Mortgagor under a Mortgage Loan, together with
any modification thereto.

 

Mortgage Pool: The pool of mortgage loans consisting of the Mortgage Loans.

 

    -23-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Mortgage Rate: As to any Mortgage Loan, the interest rate borne by the related
Mortgage Note, or any modification thereto other than a Servicing Modification.

 

Mortgaged Property: The underlying real property securing a Mortgage Loan or,
with respect to a Cooperative Loan, the related Cooperative Lease and
Cooperative Stock.

 

Mortgagor: The obligor on a Mortgage Note.

 

Net Mortgage Rate: As to each Mortgage Loan, the related Mortgage Rate minus the
Servicing Fee Rate.

 

Non-Discount Mortgage Loan: A Mortgage Loan that is not a Discount Mortgage
Loan.

 

Non-Primary Residence Loans: The Mortgage Loans designated as secured by second
or vacation residences, or by non-owner occupied residences, on the Mortgage
Loan Schedule.

 

Non-United States Person: Any Person other than a United States Person.

 

Nonrecoverable Advance: Any Advance previously made or proposed to be made by
the Servicer in respect of a Mortgage Loan (other than a Deleted Mortgage Loan)
which, in the good faith judgment of the Servicer, will not, or, in the case of
a proposed Advance, would not, be ultimately recoverable by the Servicer from
related Late Collections, Insurance Proceeds, Liquidation Proceeds, REO Proceeds
or amounts reimbursable to the Servicer pursuant to Section 4.02(a) hereof. The
determination by the Servicer that it has made a Nonrecoverable Advance or that
any proposed Advance would constitute a Nonrecoverable Advance, shall be
evidenced by an Officer’s Certificate delivered to the Company and the Trustee
promptly following such determination.

 

Nonsubserviced Mortgage Loan: Any Mortgage Loan that, at the time of reference
thereto, is not subject to a Subservicing Agreement.

 

Notional Amount: With respect to any date of determination and the Class A-3
Certificates, an amount equal to the Certificate Principal Balance of the Class
A-2 Certificates immediately prior to such date. With respect to any date of
determination and the Class IO Certificates, an amount equal to the aggregate
Stated Principal Balance of the Mortgage Loans immediately prior to such date.

 

Officer’s Certificate: A certificate signed by the Chairman of the Board, the
President or a Vice President or Assistant Vice President, or a Director or
Managing Director, and, if necessary, by the Treasurer, the Secretary, or one of
the Assistant Treasurer or Assistant Secretaries of the Company or the Servicer,
as the case may be, and delivered to the Trustee, as required by this Agreement.

 

Opinion of Counsel: A written opinion of counsel acceptable to the Trustee and
the Servicer, who may be counsel for the Company or the Servicer, provided that
any opinion of counsel (i) referred to in the definition of “Disqualified
Organization” or (ii) relating to the qualification of either of the REMICs or
compliance with the REMIC Provisions must, unless otherwise specified, be an
opinion of Independent counsel.

 

    -24-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Outstanding Mortgage Loan: As to any Due Date, a Mortgage Loan (including an REO
Property) which was not the subject of a Principal Prepayment in Full, Cash
Liquidation or REO Disposition and which was not purchased, deleted or
substituted for prior to such Due Date pursuant to Section 2.02, 2.04 or 4.07.

 

Ownership Interest: As to any Certificate, any ownership or security interest in
such Certificate, including any interest in such Certificate as the Holder
thereof and any other interest therein, whether direct or indirect, legal or
beneficial, as owner or as pledgee.

 

Pass-Through Rate: With respect to the Class A Certificates, Class M
Certificates, Class B Certificates and Class R Certificates and any Distribution
Date, the per annum rates set forth in the Preliminary Statement hereto. With
respect to the Class IO Certificates and any Distribution Date, a rate equal to
the weighted average, expressed as a percentage, of the Pool Strip Rates of all
Non-Discount Mortgage Loans as of the Due Date in the related Due Period,
weighted on the basis of the respective Stated Principal Balances of such
Mortgage Loans as of the day immediately preceding such Distribution Date (or,
with respect to the initial Distribution Date, at the close of business on the
Cut-off Date). With respect to the Class IO Certificates and the initial
Distribution Date the Pass-Through Rate is equal to 0.0153345% per annum. The
Class PO Certificates have no Pass-Through Rate and are not entitled to Accrued
Certificate Interest.

 

Paying Agent: The Trustee or any successor Paying Agent appointed by the
Trustee.

 

Payment Account: The separate and segregated account or accounts created and
maintained pursuant to Section 4.01, which shall be entitled “JPMorgan Chase
Bank, N.A., as trustee, in trust for the registered holders of Residential Asset
Mortgage Products, Inc., GMACM Mortgage Pass-Through Certificates, Series
2004-J5” and which must be an Eligible Account.

 

Payment Account Deposit Date: As to any Distribution Date, the Business Day
prior thereto.

 

Percentage Interest: With respect to any Certificate (other than a Class IO
Certificate or Class R Certificate), the undivided percentage ownership interest
in the related Class evidenced by such Certificate, which percentage ownership
interest shall be equal to the Initial Certificate Principal Balance or initial
Notional Amount thereof divided by the aggregate Initial Certificate Principal
Balance or initial Notional Amount of all the Certificates of the same Class.
With respect to a Class IO Certificate or a Class R Certificate, the interest in
distributions to be made with respect to such Class evidenced thereby, expressed
as a percentage, as stated on the face of each such Certificate.

 

Permitted Investments: One or more of the following:

 

(i) obligations of or guaranteed as to timely payment of principal and interest
by the United States or any agency or instrumentality thereof when such
obligations are backed by the full faith and credit of the United States;

 

(ii) repurchase agreements on obligations specified in clause (i) maturing not
more than one month from the date of acquisition thereof, provided that the
unsecured short-term debt obligations of the party agreeing to repurchase such
obligations are at the time rated by each Rating Agency in its highest
short-term rating available;

 

    -25-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

(iii) federal funds, certificates of deposit, demand deposits, time deposits and
bankers’ acceptances (which shall each have an original maturity of not more
than 90 days and, in the case of bankers’ acceptances, shall in no event have an
original maturity of more than 365 days or a remaining maturity of more than 30
days) denominated in United States dollars of any U.S. depository institution or
trust company incorporated under the laws of the United States or any state
thereof or of any domestic branch of a foreign depository institution or trust
company; provided, that the short-term debt obligations of such depository
institution or trust company (or, if the only Rating Agency is Standard &
Poor’s, in the case of the principal depository institution in a depository
institution holding company, debt obligations of the depository institution
holding company) at the date of acquisition thereof have been rated by each
Rating Agency in its highest short-term rating available; and provided further
that, if the only Rating Agency is Standard & Poor’s and if the depository or
trust company is a principal subsidiary of a bank holding company and the debt
obligations of such subsidiary are not separately rated, the applicable rating
shall be that of the bank holding company; and, provided further that, if the
original maturity of such short-term debt obligations of a domestic branch of a
foreign depository institution or trust company shall exceed 30 days, the
short-term rating of such institution shall be A-1+ in the case of Standard &
Poor’s if Standard & Poor’s is the Rating Agency;

 

(iv) commercial paper and demand notes (having original maturities of not more
than 365 days) of any corporation incorporated under the laws of the United
States or any state thereof which on the date of acquisition has been rated by
each Rating Agency in its highest short-term rating available; provided that
such commercial paper shall have a remaining maturity of not more than 30 days;

 

(v) any mutual fund, money market fund, common trust fund or other pooled
investment vehicle, the assets of which are limited to instruments that
otherwise would constitute Permitted Investments hereunder and have been rated
by each Rating Agency in its highest short-term rating available (in the case of
Standard & Poor’s such rating shall be either AAAm or AAAm-G), including any
such fund that is managed by the Trustee or any affiliate of the Trustee or for
which the Trustee or any of its affiliates acts as an adviser; and

 

(vi) other obligations or securities that are acceptable to each Rating Agency
as a Permitted Investment hereunder and will not reduce the rating assigned to
any Class of Certificates by such Rating Agency below the lower of the
then-current rating or the rating assigned to such Certificates as of the
Closing Date by such Rating Agency, as evidenced in writing;

 

provided, however, no instrument shall be a Permitted Investment if it
represents, either (1) the right to receive only interest payments with respect
to the underlying debt instrument or (2) the right to receive both principal and
interest payments derived from obligations underlying such instrument and the
principal and interest payments with respect to such instrument provide a

 

    -26-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

yield to maturity greater than 120% of the yield to maturity at par of such
underlying obligations. References herein to the highest rating available on
unsecured long-term rating category available shall mean AAA in the case of
Fitch and AAA in the case of Standard & Poor’s, and references herein to the
highest short-term rating category available shall mean F-1 in the case of Fitch
and A-1+ in the case of Standard & Poor’s.

 

Permitted Transferee: Any Transferee of a Class R Certificate, other than a
Disqualified Organization or Non-United States Person.

 

Person: Any individual, corporation, limited liability company, partnership,
joint venture, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

Pool Stated Principal Balance: As to any Distribution Date, the aggregate of the
Stated Principal Balances of each Mortgage Loan.

 

Pool Strip Rate: With respect to each Premium Mortgage Loan, a per annum rate
equal to the excess of (a) the Net Mortgage Rate of such Premium Mortgage Loan
over (b) 6.50%.

 

Premium Mortgage Loan: Any mortgage loan with a Net Mortgage Rate greater than
6.50% per annum.

 

Prepayment Assumption: A prepayment assumption of 300% of the prepayment speed
assumption, used for determining the accrual of original issue discount and
market discount and premium on the Certificates for federal income tax purposes.
The prepayment speed assumption assumes a constant rate of prepayment of
mortgage loans of 0.2% per annum of the then outstanding principal balance of
such mortgage loans in the first month of the life of the mortgage loans,
increasing by an additional 0.2% per annum in each succeeding month until the
thirtieth month, and a constant 6% per annum rate of prepayment thereafter for
the life of the mortgage loans.

 

Prepayment Distribution Percentage: With respect to any Distribution Date and
each Class of Subordinate Certificates, under the applicable circumstances set
forth below, the respective percentages set forth below:

 

(i) For any Distribution Date prior to the Distribution Date in December 2009
(unless the Certificate Principal Balances of the Senior Certificates (other
than the Class PO Certificates) have been reduced to zero), 0%.

 

(ii) For any Distribution Date for which clause (i) above does not apply, and on
which any Class of Subordinate Certificates are outstanding:

 

(a) in the case of the Class of Subordinate Certificates then outstanding with
the Highest Priority and each other Class of Subordinate Certificates for which
the related Prepayment Distribution Trigger has been satisfied, a fraction,
expressed as a percentage, the numerator of which is the Certificate Principal
Balance of such Class immediately prior to such date and the denominator of
which is the sum of the Certificate Principal Balances immediately prior to such
date of (1) the Class of

 

    -27-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Subordinate Certificates then outstanding with the Highest Priority and (2) all
other Classes of Subordinate Certificates for which the respective Prepayment
Distribution Triggers have been satisfied; and

 

(b) in the case of each other Class of Subordinate Certificates for which the
Prepayment Distribution Triggers have not been satisfied, 0%; and

 

(iii) Notwithstanding the foregoing, if the application of the foregoing
percentages on any Distribution Date as provided in Section 4.02 (determined
without regard to the proviso to the definition of “Subordinate Principal
Distribution Amount”) would result in a distribution in respect of principal of
any Class or Classes of Subordinate Certificates in an amount greater than the
remaining Certificate Principal Balance thereof (any such class, a “Maturing
Class”), then: (a) the Prepayment Distribution Percentage of each Maturing Class
shall be reduced to a level that, when applied as described above, would exactly
reduce the Certificate Principal Balance of such Class to zero; (b) the
Prepayment Distribution Percentage of each other Class of Subordinate
Certificates (any such Class, a “Non-Maturing Class”) shall be recalculated in
accordance with the provisions in paragraph (ii) above, as if the Certificate
Principal Balance of each Maturing Class had been reduced to zero (such
percentage as recalculated, the “Recalculated Percentage”); (c) the total amount
of the reductions in the Prepayment Distribution Percentages of the Maturing
Class or Classes pursuant to clause (a) of this sentence, expressed as an
aggregate percentage, shall be allocated among the Non-Maturing Classes in
proportion to their respective Recalculated Percentages (the portion of such
aggregate reduction so allocated to any Non-Maturing Class, the “Adjustment
Percentage”); and (d) for purposes of such Distribution Date, the Prepayment
Distribution Percentage of each Non-Maturing Class shall be equal to the sum of
(1) the Prepayment Distribution Percentage thereof, calculated in accordance
with the provisions in paragraph (ii) above as if the Certificate Principal
Balance of each Maturing Class had not been reduced to zero, plus (2) the
related Adjustment Percentage.

 

Prepayment Distribution Trigger: With respect to any Distribution Date and any
Class of Subordinate Certificates (other than the Class M-1 Certificates), a
test that shall be satisfied if the fraction (expressed as a percentage) equal
to the sum of the Certificate Principal Balances of such Class and each Class of
Subordinate Certificates with a Lower Priority than such Class immediately prior
to such Distribution Date divided by the aggregate Stated Principal Balance of
all of the Mortgage Loans (or related REO Properties) immediately prior to such
Distribution Date is greater than or equal to the sum of the related Initial
Subordinate Class Percentages of such Classes of Subordinate Certificates.

 

Prepayment Interest Shortfall: As to any Distribution Date and any Mortgage Loan
(other than a Mortgage Loan relating to an REO Property) that was the subject of
(a) a Principal Prepayment in Full during the related Prepayment Period, an
amount equal to the excess of one month’s interest at the Net Mortgage Rate (or
Modified Net Mortgage Rate in the case of a Modified Mortgage Loan) on the
Stated Principal Balance of such Mortgage Loan over the amount of interest
(adjusted to the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of
a Modified Mortgage Loan)) paid by the Mortgagor during such Prepayment Period
to the date of such Principal Prepayment in Full or (b) a Curtailment during the
preceding calendar month, an amount equal to one month’s interest at the Net
Mortgage Rate (or Modified Net Mortgage Rate in the case of a Modified Mortgage
Loan) on the amount of such Curtailment.

 

    -28-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Prepayment Period: As to any Distribution Date and Principal Prepayment in Full,
the period commencing of the 16th day of the month prior to that Distribution
Date and ending on the 15th day of the month in which the Distribution Date
occurs.

 

Primary Insurance Policy: The policy, if any, of primary mortgage guaranty
insurance related to a Mortgage Loan.

 

Principal Prepayment: Any payment of principal or other recovery on a Mortgage
Loan, including a recovery that takes the form of Liquidation Proceeds or
Insurance Proceeds, which is received in advance of its scheduled Due Date and
is not accompanied by an amount as to interest representing scheduled interest
on such payment due on any date or dates in any month or months subsequent to
the month of prepayment.

 

Principal Prepayment in Full: Any Principal Prepayment made by a Mortgagor of
the entire principal balance of a Mortgage Loan.

 

Purchase Agreement: The Mortgage Loan Purchase Agreement, dated as of the
Closing Date, between the Seller and the Company, as purchaser, and all
amendments thereof and supplements thereto.

 

Purchase Price: With respect to any Mortgage Loan (or REO Property) required to
be or otherwise purchased on any date pursuant to Section 2.02, 2.04 or 4.07, an
amount equal to the sum of (i) 100% of the Stated Principal Balance thereof plus
the principal portion of any related unreimbursed Advances and (ii) unpaid
accrued interest at the Mortgage Rate (or Modified Net Mortgage Rate plus the
rate per annum at which the Servicing Fee is calculated in the case of a
Modified Mortgage Loan) (or at the Net Mortgage Rate (or Modified Net Mortgage
Rate in the case of a Modified Mortgage Loan) in the case of a purchase made by
the Servicer) on the Stated Principal Balance thereof to the Due Date in the Due
Period related to the Distribution Date occurring in the month following the
month of purchase from the Due Date to which interest was last paid by the
Mortgagor and (iii) in connection with any Mortgage Loan required to be
repurchased pursuant to Section 7.03 of the Purchase Agreement, any costs and
damages incurred by the Trust Fund with respect to such Mortgage Loan in
connection with a breach of Section 7.02 (h) of the Purchase Agreement.

 

Qualified Substitute Mortgage Loan: A Mortgage Loan substituted by the Seller
for a Deleted Mortgage Loan which must, on the date of such substitution, as
confirmed in an Officer’s Certificate delivered to the Trustee, with a copy to
the Custodian,

 

  (i) have an outstanding principal balance, after deduction of the principal
portion of the monthly payment due in the month of substitution (or in the case
of a substitution of more than one Mortgage Loan for a Deleted Mortgage Loan, an
aggregate outstanding principal balance, after such deduction), not in excess of
the Stated Principal Balance of the Deleted Mortgage Loan (the amount of any
shortfall to be deposited by the Seller in the Custodial Account in the month of
substitution);

 

    -29-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

  (ii) have a Mortgage Rate and a Net Mortgage Rate no lower than and not more
than 1% per annum higher than the Mortgage Rate and Net Mortgage Rate,
respectively, of the Deleted Mortgage Loan as of the date of substitution;

 

  (iii) have a Loan-to-Value Ratio at the time of substitution no higher than
that of the Deleted Mortgage Loan at the time of substitution;

 

  (iv) have a remaining term to stated maturity not greater than (and not more
than one year less than) that of the Deleted Mortgage Loan;

 

  (v) comply with each representation and warranty made by the Seller set forth
in Section 7.02 of the Purchase Agreement; and

 

  (vi) have a Pool Strip Rate equal to or greater than that of the Deleted
Mortgage Loan.

 

Notwithstanding any other provisions herein, (x) with respect to any Qualified
Substitute Mortgage Loan substituted for a Deleted Mortgage Loan which was a
Discount Mortgage Loan, such Qualified Substitute Mortgage Loan shall be deemed
to be a Discount Mortgage Loan and to have a Discount Fraction equal to the
Discount Fraction of the Deleted Mortgage Loan and (y) in the event that the
“Pool Strip Rate” of any Qualified Substitute Mortgage Loan as calculated
pursuant to the definition of “Pool Strip Rate” is greater than the Pool Strip
Rate of the related Deleted Mortgage Loan,

 

  (i) the Pool Strip Rate of such Qualified Substitute Mortgage Loan shall be
equal to the Pool Strip Rate of the related Deleted Mortgage Loan for purposes
of calculating the Pass-Through Rate on the Class IO Certificates; and

 

  (ii) the excess of the Pool Strip Rate on such Qualified Substitute Mortgage
Loan as calculated pursuant to the definition of “Pool Strip Rate” over the Pool
Strip Rate on the related Deleted Mortgage Loan shall be payable to the Class R
Certificates pursuant to Section 4.02 hereof.

 

Rating Agency: Fitch and Moody’s with respect to the Senior Certificates and
Fitch with respect to the Class M-1, Class M-2, Class M-3, Class B-1 and Class
B-2 Certificates. If any agency or a successor is no longer in existence,
“Rating Agency” shall be such statistical credit rating agency, or other
comparable Person, designated by the Company, notice of which designation shall
be given to the Trustee and the Servicer.

 

Realized Loss: With respect to each Mortgage Loan (or REO Property):

 

  (a) as to which a Cash Liquidation or REO Disposition has occurred, an amount
(not less than zero) equal to (i) the Stated Principal Balance of the Mortgage
Loan (or REO Property) as of the date of Cash Liquidation or REO Disposition,
plus (ii) interest (and REO Imputed Interest, if any) at the Net Mortgage Rate
from the Due Date as to which interest was last paid or advanced to
Certificateholders up to the Due Date in the Due Period related to the
Distribution Date on which such Realized Loss will be allocated pursuant to
Section 4.05 on the Stated Principal Balance of such Mortgage Loan (or REO
Property) outstanding during each Due

 

    -30-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Period that such interest was not paid or advanced, minus (iii) the proceeds, if
any, received during the month in which such Cash Liquidation (or REO
Disposition) occurred, to the extent applied as recoveries of interest at the
Net Mortgage Rate and to principal of the Mortgage Loan, net of the portion
thereof reimbursable to the Servicer or any Subservicer with respect to related
Advances or expenses as to which the Servicer or Subservicer is entitled to
reimbursement thereunder but which have not been previously reimbursed,

 

  (b) which is the subject of a Servicing Modification, (i) the amount by which
the interest portion of a Monthly Payment or the principal balance of such
Mortgage Loan was reduced, and (ii) any such amount with respect to a Monthly
Payment that was or would have been due in the month immediately following the
month in which a Principal Prepayment or the Purchase Price of such Mortgage
Loan is received or is deemed to have been received,

 

  (c) which has become the subject of a Deficient Valuation, the difference
between the principal balance of the Mortgage Loan outstanding immediately prior
to such Deficient Valuation and the principal balance of the Mortgage Loan as
reduced by the Deficient Valuation, or

 

  (d) which has become the object of a Debt Service Reduction, the amount of
such Debt Service Reduction.

 

Notwithstanding the above, neither a Deficient Valuation nor a Debt Service
Reduction shall be deemed a Realized Loss hereunder so long as the Servicer has
notified the Trustee in writing that the Servicer is diligently pursuing any
remedies that may exist in connection with the representations and warranties
made regarding the related Mortgage Loan and either (A) the related Mortgage
Loan is not in default with regard to payments due thereunder or (B) delinquent
payments of principal and interest under the related Mortgage Loan and any
premiums on any applicable primary hazard insurance policy and any related
escrow payments in respect of such Mortgage Loan are being advanced on a current
basis by the Servicer or a Subservicer, in either case without giving effect to
any Debt Service Reduction.

 

Record Date: With respect to each Class of Certificates other than the Variable
Rate Certificates and any Distribution Date, the close of business on the last
Business Day of the month next preceding the month in which such Distribution
Date occurs. With respect to the Variable Rate Certificates and any Distribution
Date, the close of business on the Business Day next preceding such Distribution
Date.

 

Reference Bank Rate: The rates at which deposits in U.S. Dollars are offered by
the reference banks (which shall be three major banks that are engaged in
transactions in the London interbank market, selected by the Trustee after
consultation with the Servicer) as of 11:00 A.M., London time, on the day that
is one LIBOR Business Day prior to the immediately preceding Distribution Date
to prime banks in the London interbank market for a period of one month in
amounts approximately equal to the aggregate Certificate Principal Balances of
the Variable Rate Certificates then outstanding.

 

    -31-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Regular Certificate: Any of the Certificates other than a Class R Certificate.

 

Related Class of Certificates: For each REMIC I Regular Interest, the related
class or classes of certificates set forth in the Preliminary Statement hereto.

 

Relief Act: The Servicemembers Civil Relief Act, as amended, or similar
legislation or regulations as in effect from time to time.

 

Relief Act Shortfalls: Shortfalls in interest payable by a Mortgagor that is not
collectible from the Mortgagor pursuant to the Relief Act.

 

REMIC: A “real estate mortgage investment conduit” within the meaning of Section
860D of the Code. As used herein, the term “the REMIC” or “the REMICs” shall
mean one or more of the REMICs created under this Agreement.

 

REMIC Administrator: The Trustee; provided that if the REMIC Administrator is
found by a court of competent jurisdiction to no longer be able to fulfill its
obligations as REMIC Administrator under this Agreement the Servicer or Trustee
acting as Servicer shall appoint a successor REMIC Administrator, subject to
assumption of the REMIC Administrator obligations under this Agreement.

 

REMIC I: The segregated pool of assets, with respect to which a REMIC election
is made pursuant to this Agreement, consisting of:

 

  (a) the Mortgage Loans and the related Mortgage Files and collateral securing
such Mortgage Loans,

 

  (b) all payments on and collections in respect of the Mortgage Loans due after
the Cut-off Date as shall be on deposit in the Custodial Account or in the
Payment Account and identified as belonging to the Trust Fund,

 

  (c) property that secured a Mortgage Loan and that has been acquired for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

 

  (d) the hazard insurance policies and Primary Insurance Policies, if any, and

 

  (e) all proceeds of clauses (a) through (d) above.

 

REMIC I Interest: The REMIC I Regular Interests and the Class R-I Certificates.

 

REMIC I Regular Interest: Any of the sixteen separate non-certificated
beneficial ownership interests in REMIC I issued hereunder and designated as a
“regular interest” in REMIC I. Each REMIC I Regular Interest shall accrue
interest at the related REMIC I Remittance Rate in effect from time to time, and
shall be entitled to distributions of principal, subject to the terms and
conditions hereof, in an aggregate amount equal to its initial Uncertificated
Balance as set forth in the preliminary statement hereto. The designations for
the respective REMIC I Regular Interests are set forth in the Preliminary
Statement hereto.

 

    -32-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

REMIC I Subordinated Balance Ratio: The ratio among the Uncertificated Balances
of each of the REMIC I Regular Interests ending with the designation “A,” equal
to the ratio among, with respect to each such REMIC I Regular Interest, the
excess of (x) the aggregate Stated Principal Balance of the Mortgage Loans in
the related Subgroup (other than the Discount Fraction of the Stated Principal
Balance of any such Mortgage Loan) over (y) the Certificate Principal Balance of
the Senior Certificates (other than the Class PO Certificates) in the related
Subgroup.

 

REMIC II: The segregated pool of assets consisting of all of the REMIC I Regular
Interests, with respect to which a separate REMIC election is to be made.

 

REMIC II Certificate: Any Certificate, other than a Class R-I Certificate.

 

REMIC II Regular Certificate: Any REMIC II Certificate, other than a Class R-II
Certificate.

 

REMIC II Regular Interest: Any of the fifteen certificated beneficial ownership
interests in REMIC II issued hereunder, and, hereby, designated as a “regular
interest” in REMIC II, as follows: Class A-1, Class A-2, Class A-3, Class A-4,
Class A-5, Class A-6, Class A-7, Class PO, Class IO, Class M-1, Class M-2, Class
M-3, Class B-1, Class B-2 and Class B-3 Certificates.

 

REMIC III: The segregated pool of assets consisting of all of the REMIC II
Regular Interests, with respect to which a separate REMIC election is to be
made.

 

REMIC III Certificate: Any Certificate, other than a Class R-II Certificate.

 

REMIC III Regular Certificate: Any REMIC III Certificate, other than a Class
R-III Certificate.

 

REMIC III Regular Interest: Any of the fifteen certificated beneficial ownership
interests in REMIC III issued hereunder, and, hereby, designated as a “regular
interest” in REMIC III, as follows: Class A-1, Class A-2, Class A-3, Class A-4,
Class A-5, Class A-6, Class A-7, Class PO, Class IO, Class M-1, Class M-2, Class
M-3, Class B-1, Class B-2 and Class B-3 Certificates.

 

REMIC Provisions: Provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at Sections 860A through 860G
of Subchapter M of Chapter 1 of the Code, and related provisions, and temporary
and final regulations (or, to the extent not inconsistent with such temporary or
final regulations, proposed regulations) and published rulings, notices and
announcements promulgated thereunder, as the foregoing may be in effect from
time to time.

 

Remittance Report: A report that includes the information set forth in Exhibit M
hereto.

 

REO Acquisition: The acquisition by the Servicer on behalf of the Trustee for
the benefit of the Certificateholders of any REO Property pursuant to Section
3.14.

 

    -33-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

REO Disposition: As to any REO Property, a determination by the Servicer that it
has received all Insurance Proceeds, Liquidation Proceeds, REO Proceeds and
other payments and recoveries (including proceeds of a final sale) which the
Servicer expects to be finally recoverable from the sale or other disposition of
the REO Property.

 

REO Imputed Interest: As to any REO Property, for any period, an amount
equivalent to interest (at the Net Mortgage Rate that would have been applicable
to the related Mortgage Loan had it been outstanding) on the unpaid principal
balance of the Mortgage Loan as of the date of acquisition thereof for such
period.

 

REO Proceeds: Proceeds, net of expenses, received in respect of any REO Property
(including, without limitation, proceeds from the rental of the related
Mortgaged Property or, with respect to a Cooperative Loan, the related
Cooperative Apartment) which proceeds are required to be deposited into the
Custodial Account only upon the related REO Disposition.

 

REO Property: A Mortgaged Property acquired by the Servicer through foreclosure
or deed in lieu of foreclosure in connection with a defaulted Mortgage Loan.

 

Request for Release: A request for release, the forms of which are attached as
Exhibit F hereto, or an electronic request in a form acceptable to the
Custodian.

 

Required Insurance Policy: With respect to any Mortgage Loan, any insurance
policy which is required to be maintained from time to time under this Agreement
or the related Subservicing Agreement in respect of such Mortgage Loan.

 

Responsible Officer: When used with respect to the Trustee, any officer of the
Corporate Trust Office of the Trustee, including any Senior Vice President, any
Vice President, any Assistant Vice President, any Assistant Secretary, any Trust
Officer or Assistant Trust Officer, or any other officer of the Trustee
customarily performing functions similar to those performed by any of the above
designated officers to whom, with respect to a particular matter, such matter is
referred.

 

Schedule of Discount Fractions: The schedule setting forth the Discount
Fractions with respect to the Discount Mortgage Loans, attached hereto as
Exhibit L.

 

Scheduled Final Distribution Date: January 25, 2035.

 

Security Agreement: With respect to a Cooperative Loan, the agreement creating a
security interest in favor of the originator in the related Cooperative Stock.

 

Seller: GMACM.

 

Subgroup 1 Senior Accelerated Distribution Percentage or Subgroup 2 Senior
Accelerated Distribution Percentage: With respect to any Subgroup and any
Distribution Date occurring on or prior to the 60th Distribution Date, 100%.
With respect to any Distribution Date thereafter, as follows:

 

(i) for any Distribution Date after the 60th Distribution Date but on or prior
to the 72nd Distribution Date, the related Senior Percentage for such Subgroup
for such Distribution Date plus 70% of the related Subordinate Percentage for
that Subgroup for such Distribution Date;

 

    -34-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

(ii) for any Distribution Date after the 72nd Distribution Date but on or prior
to the 84th Distribution Date, the related Senior Percentage for such Subgroup
for such Distribution Date plus 60% of the related Subordinate Percentage for
that Subgroup for such Distribution Date;

 

(iii) for any Distribution Date after the 84th Distribution Date but on or prior
to the 96th Distribution Date, the related Senior Percentage for such Subgroup
for such Distribution Date plus 40% of the related Subordinate Percentage for
that Subgroup for such Distribution Date;

 

(iv) for any Distribution Date after the 96th Distribution Date but on or prior
to the 108th Distribution Date, the related Senior Percentage for such Subgroup
for such Distribution Date plus 20% of the related Subordinate Percentage for
that Subgroup for such Distribution Date; and

 

(v) for any Distribution Date thereafter, the Senior Percentage for such
Subgroup for such Distribution Date;

 

provided, however,

 

(i) that any scheduled reduction to Subgroup 1 Senior Accelerated Distribution
Percentage or Subgroup 2 Senior Accelerated Distribution Percentage described
above shall occur as of any Distribution Date only if:

 

(a)(1)(X) the outstanding principal balance of the Mortgage Loans delinquent 60
days or more (including Mortgage Loans which are in foreclosure, have been
foreclosed or otherwise liquidated, or with respect to which the Mortgagor is in
bankruptcy and any REO Property) averaged over the last six months, as a
percentage of the aggregate outstanding Certificate Principal Balance of the
Subordinate Certificates, is less than or equal to 50% or (Y) the outstanding
principal balance of Mortgage Loans delinquent 60 days or more (including
Mortgage Loans which are in foreclosure, have been foreclosed or otherwise
liquidated, or with respect to which the Mortgagor is in bankruptcy and any REO
Property) averaged over the last six months, as a percentage of the aggregate
outstanding principal balance of all Mortgage Loans as of such distribution
date, is less than or equal to 2% and (2) Realized Losses on the Mortgage Loans
to date for such Distribution Date if occurring during the sixth, seventh,
eighth, ninth or tenth year (or any year thereafter) after the Closing Date do
not exceed 30%, 35%, 40%, 45% or 50%, respectively, of the sum of the Initial
Certificate Principal Balances of the Subordinate Certificates, or

 

(b)(1) the outstanding principal balance of Mortgage Loans delinquent 60 days or
more (including Mortgage Loans which are in foreclosure, have been foreclosed or
otherwise liquidated, or with respect to which the Mortgagor is in bankruptcy
and any

 

    -35-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

REO Property) averaged over the last six months, as a percentage of the
aggregate outstanding principal balance of all Mortgage Loans as of such
distribution date, is less than or equal to 4% and (2) Realized Losses on the
Mortgage Loans to date for such Distribution Date, if occurring during the
sixth, seventh, eighth, ninth or tenth year (or any year thereafter) after the
Closing Date do not exceed 10%, 15%, 20%, 25% or 30%, respectively, of the sum
of the Initial Certificate Principal Balances of the Subordinate Certificates,
and

 

(ii) that for any Distribution Date on which the weighted average of the Senior
Percentages for each Subgroup, weighted on the basis of the Stated Principal
Balance of the Mortgage Loans and portions of Mortgage Loans assigned to that
Subgroup, exceeds the weighted average of the initial Senior Percentages for
that Subgroup, weighted on the basis of the Stated Principal Balance of the
Mortgage Loans and portions of Mortgage Loans assigned to that Subgroup as of
the Closing Date, the Senior Accelerated Distribution Percentage for such
Distribution Date shall be 100%.

 

Notwithstanding the foregoing, upon the reduction of the Certificate Principal
Balances of the Senior Certificates related to any Subgroup (other than the
Class PO Certificates) to zero, the Senior Accelerated Distribution Percentage
related to any Subgroup shall thereafter be 0%.

 

The Subgroup 1 Senior Accelerated Distribution Percentage and Subgroup 2 Senior
Accelerated Distribution Percentage will collectively be referred to in this
prospectus supplement as the “Senior Accelerated Distribution Percentage”.

 

Senior Certificate: Any one of the Class A, Class IO, Class PO or Class R
Certificates, executed by the Trustee and authenticated by the Certificate
Registrar substantially in the form annexed hereto as Exhibit A and Exhibit D
respectively.

 

Senior Principal Distribution Amount: As to any Distribution Date and any
Subgroup, the sum of the amounts required to be distributed to the Senior
Certificateholders on such Distribution Date pursuant to Section 4.02(a)(ii)(Y),
(xvi) and (xviii). The Subgroup 1 Principal Distribution Amount and Subgroup 2
Principal Distribution Amount are collectively referred to as the “Senior
Principal Distribution Amount”.

 

Series: All of the Certificates issued pursuant to a Pooling and Servicing
Agreement and bearing the same series designation.

 

Servicing Accounts: The account or accounts created and maintained pursuant to
Section 3.08.

 

Servicing Advances: All customary, reasonable and necessary “out of pocket”
costs and expenses incurred in connection with a default, delinquency or other
unanticipated event by the Servicer in the performance of its servicing
obligations, including, but not limited to, the cost of (i) the preservation,
restoration and protection of a Mortgaged Property or, with respect to a
Cooperative Loan, the related Cooperative Apartment, (ii) any enforcement or
judicial proceedings, including foreclosures, including any expenses incurred in
relation to any such proceedings that result from the Mortgage Loan being
registered on the MERS System, (iii) the management and liquidation of any REO
Property and (iv) compliance with the obligations

 

    -36-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

under Sections 3.01, 3.08, 3.12(a) and 3.14, including, if the Servicer or any
Affiliate of the Servicer provides services such as appraisals and brokerage
services that are customarily provided by Persons other than servicers of
mortgage loans, reasonable compensation for such services.

 

Servicing Fee: With respect to any Mortgage Loan and Distribution Date, the fee
payable monthly to the Servicer in respect of servicing compensation that
accrues at the Servicing Fee Rate.

 

Servicing Fee Rate: 0.25% per annum.

 

Servicing Modification: Any reduction of the interest rate on or the outstanding
principal balance of a Mortgage Loan that is in default, or for which, in the
judgment of the Servicer, default is reasonably foreseeable, pursuant to a
modification of such Mortgage Loan in accordance with Section 3.07(a).

 

Servicing Officer: Any officer of the Servicer involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name and specimen
signature appear on a list of servicing officers furnished to the Trustee by the
Servicer, as such list may from time to time be amended.

 

Special Hazard Amount: As of any Distribution Date, an amount equal to
$5,519,021 minus the sum of (i) the aggregate amount of Special Hazard Losses
allocated solely to one or more specific Classes of Certificates in accordance
with Section 4.05 and (ii) the Adjustment Amount (as defined below) as most
recently calculated. For each anniversary of the Cut-off Date, the Adjustment
Amount shall be equal to the amount, if any, by which the amount calculated in
accordance with the preceding sentence (without giving effect to the deduction
of the Adjustment Amount for such anniversary) exceeds the greater of (A) the
greatest of (i) twice the outstanding principal balance of the Mortgage Loan in
the Trust Fund which has the largest outstanding principal balance on the
Distribution Date immediately preceding such anniversary, (ii) the product of
1.00% multiplied by the outstanding principal balance of all Mortgage Loans on
the Distribution Date immediately preceding such anniversary and (iii) the
aggregate outstanding principal balance (as of the immediately preceding
Distribution Date) of the Mortgage Loans in any single five-digit California zip
code area with the largest amount of Mortgage Loans by aggregate principal
balance as of such anniversary and (B) the greater of (i) the product of 0.50%
multiplied by the outstanding principal balance of all Mortgage Loans on the
Distribution Date immediately preceding such anniversary multiplied by a
fraction, the numerator of which is equal to the aggregate outstanding principal
balance (as of the immediately preceding Distribution Date) of all of the
Mortgage Loans secured by Mortgaged Properties located in the State of
California divided by the aggregate outstanding principal balance (as of the
immediately preceding Distribution Date) of all of the Mortgage Loans, expressed
as a percentage, and the denominator of which is equal to 27.88% (which
percentage is equal to the percentage of Mortgage Loans initially secured by
Mortgaged Properties located in the State of California) and (ii) the aggregate
outstanding principal balance (as of the immediately preceding Distribution
Date) of the largest Mortgage Loan secured by a Mortgaged Property located in
the State of California.

 

    -37-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

The Special Hazard Amount may be further reduced by the Servicer (including
accelerating the manner in which coverage is reduced) provided that prior to any
such reduction, the Servicer shall (i) obtain written confirmation from each
Rating Agency that such reduction shall not reduce the rating assigned to any
Class of Certificates by such Rating Agency below the lower of the then-current
rating or the rating assigned to such Certificates as of the Closing Date by
such Rating Agency and (ii) provide a copy of such written confirmation to the
Trustee.

 

Special Hazard Loss: Any Realized Loss not in excess of the cost of the lesser
of repair or replacement of a Mortgaged Property (or, with respect to a
Cooperative Loan, the related Cooperative Apartment) suffered by such Mortgaged
Property (or Cooperative Apartment) on account of direct physical loss,
exclusive of (i) any loss of a type covered by a hazard policy or a flood
insurance policy required to be maintained in respect of such Mortgaged Property
pursuant to Section 3.12(a), except to the extent of the portion of such loss
not covered as a result of any coinsurance provision and (ii) any Extraordinary
Loss.

 

Standard & Poor’s: Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc., or its successor in interest.

 

Stated Principal Balance: With respect to any Mortgage Loan or related REO
Property, at any given time, (i) the Cut-off Date Principal Balance of the
Mortgage Loan, minus (ii) the sum of (a) the principal portion of the Monthly
Payments due with respect to such Mortgage Loan or REO Property during each Due
Period ending prior to the most recent Distribution Date which were received or
with respect to which an Advance was made, and (b) all Principal Prepayments
with respect to such Mortgage Loan or REO Property, and all Insurance Proceeds,
Liquidation Proceeds and REO Proceeds, to the extent applied by the Servicer as
recoveries of principal in accordance with Section 3.14 with respect to such
Mortgage Loan or REO Property, in each case which were distributed pursuant to
Section 4.02 on any previous Distribution Date, and (c) any Realized Loss
allocated to Certificateholders with respect thereto for any previous
Distribution Date.

 

Subgroup 1 Certificate: Any one of the Certificates designated as a Class A-1,
Class A-2, Class A-3, Class A-4, Class A-5, Class A-6 and Class R Certificate.

 

Subgroup 2 Certificate: Any one of the Certificates designated a Class A-7
Certificate.

 

Subgroup: Any of Subgroup 1 or Subgroup 2.

 

Subgroup 1 Fraction: With respect to any Mortgage Loan with a Net Mortgage Rate
of greater than 5.50% per annum and less than 6.50% per annum, a fraction,
expressed as a percentage, (x) the numerator of which is equal to 6.50% minus
the Net Mortgage Rate of such Mortgage Loan, and (y) the denominator of which is
equal to 1.00%; with respect to any Mortgage Loan with a Net Mortgage Rate less
than or equal to 5.50%, 100% minus the Discount Fraction if such Mortgage Loan
is a Discount Mortgage Loan; and with respect to any Mortgage Loan with a Net
Mortgage Rate greater than or equal to 6.50%, 0%.

 

Subgroup 1 Loans: All of the Mortgage Loans with a Net Mortgage Rate of less
than or equal to 5.50% per annum plus the Subgroup 1 Fraction of the Stated
Principal Balance of any Mortgage Loan with a Net Mortgage Rate of greater than
5.50% per annum and less than 6.50% per annum.

 

    -38-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Subgroup 1 Senior Percentage or Subgroup 2 Senior Percentage: As of any
Distribution Date, the lesser of 100% and a fraction, expressed as a percentage,
the numerator of which is the aggregate Certificate Principal Balance of the
Senior Certificates related to that Subgroup (other than the Class PO
Certificates) immediately prior to such Distribution Date and the denominator of
which is the aggregate Stated Principal Balance of all of the Mortgage Loans and
portions of Mortgage Loans assigned to such Subgroup (or related REO Properties)
(other than the Discount Fraction of the Discount Mortgage Loans) immediately
prior to such Distribution Date. The Subgroup 1 Senior Percentage and Subgroup 2
Senior Percentage will be referred to collectively in this prospectus supplement
as the “Senior Percentage”.

 

Subgroup 2 Fraction: With respect to any Mortgage Loan with a Net Mortgage Rate
of greater than 5.50% per annum and less than 6.50% per annum, a fraction,
expressed as a percentage, (x) the numerator of which is equal to the Net
Mortgage Rate of such Mortgage Loan minus 5.50%, and (y) the denominator of
which is equal to 1.00%, with respect to any Mortgage Loan with a Net Mortgage
Rate less than or equal to 5.50%, 0%, and with respect to any Mortgage Loan with
a Net Mortgage Rate greater than or equal to 6.50%, 100%.

 

Subgroup 2 Loans: All of the Mortgage Loans with a Net Mortgage Rate greater
than or equal to 6.50% per annum, plus the Subgroup 2 Fraction of the Stated
Principal Balance of any Mortgage Loan with a Net Mortgage Rate greater than
5.50% per annum and less than 6.50% per annum.

 

Subgroup Fraction: The Subgroup 1 Fraction or the Subgroup 2 Fraction, as
applicable.

 

Subordinate Certificate: Any one of the Class M Certificates or Class B
Certificates, executed by the Trustee and authenticated by the Certificate
Registrar substantially in the form annexed hereto as Exhibit B and Exhibit C,
respectively.

 

Subordinate Class Percentage: With respect to any Distribution Date and any
Class of Subordinate Certificates, a fraction, expressed as a percentage, the
numerator of which is the aggregate Certificate Principal Balance of such Class
of Subordinate Certificates immediately prior to such date and the denominator
of which is the aggregate Stated Principal Balance of all of the Mortgage Loans
(or related REO Properties) (other than the related Discount Fraction of each
Discount Mortgage Loan) immediately prior to such Distribution Date.

 

Subordinate Percentage: As of any Distribution Date and with respect to any
Subgroup, 100% minus the Senior Percentage for such Subgroup as of such
Distribution Date.

 

Subordinate Principal Distribution Amount: With respect to any Distribution Date
and each Class of Subordinate Certificates, (a) the sum of (i) the product of
(x) such Class’s pro rata share, based on the Certificate Principal Balance of
each Class of Subordinate Certificates then outstanding, and (y) the aggregate
of the amounts calculated for such Distribution Date under clauses (1), (2) and
(3) of Section 4.02(a)(ii)(Y)(A) (without giving effect to the Senior
Percentage) to the extent not payable to the Senior Certificates; (ii) such
Class’s pro rata share, based on the Certificate Principal Balance of each Class
of Subordinate Certificates then

 

    -39-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

outstanding, of the principal collections described in Section
4.02(a)(ii)(Y)(B)(b) (without giving effect to the Senior Accelerated
Distribution Percentage) to the extent such collections are not otherwise
distributed to the Senior Certificates; (iii) the product of (x) the related
Prepayment Distribution Percentage and (y) the aggregate of all Principal
Prepayments in Full received in the related Prepayment Period and Curtailments
received in the preceding calendar month (other than the related Discount
Fraction of such Principal Prepayments in Full and Curtailments with respect to
a Discount Mortgage Loan) to the extent not payable to the Senior Certificates;
(iv) if such Class is the Class of Subordinate Certificates with the Highest
Priority, any Excess Subordinate Principal Amount for such Distribution Date to
the extent not payable to the Senior Certificates; and (v) any amounts described
in clauses (i), (ii) and (iii) as determined for any previous Distribution Date,
that remain undistributed to the extent that such amounts are not attributable
to Realized Losses which have been allocated to a Class of Subordinate
Certificates with a Lower Priority minus (b) with respect to the Class of
Subordinate Certificates with the Lowest Priority, any Excess Subordinate
Principal Amount for such Distribution Date; provided, however, that the
Subordinate Principal Distribution Amount for any Class of Subordinate
Certificates on any Distribution Date shall in no event exceed the outstanding
Certificate Principal Balance of such Class of Certificates immediately prior to
such date.

 

Subserviced Mortgage Loan: Any Mortgage Loan that, at the time of reference
thereto, is subject to a Subservicing Agreement.

 

Subservicer: Any Person with whom the Servicer has entered into a Subservicing
Agreement.

 

Subservicer Advance: Any delinquent installment of principal and interest on a
Mortgage Loan which is advanced by the related Subservicer (net of its
Subservicing Fee) pursuant to the Subservicing Agreement.

 

Subservicing Account: An account established by a Subservicer in accordance with
Section 3.08.

 

Subservicing Agreement: The written contract between the Servicer and any
Subservicer relating to servicing and administration of certain Mortgage Loans
as provided in Section 3.02.

 

Subservicing Fee: As to any Mortgage Loan, the fee payable monthly to the
related Subservicer, if any.

 

Tax Returns: The federal income tax return on Internal Revenue Service Form
1066, U.S. Real Estate Mortgage Investment Conduit Income Tax Return, including
Schedule Q thereto, Quarterly Notice to Residual Interest Holders of REMIC
Taxable Income or Net Loss Allocation, or any successor forms, to be filed on
behalf of either of the REMICs due to its classification as a REMIC under the
REMIC Provisions, together with any and all other information, reports or
returns that may be required to be furnished to the Certificateholders or filed
with the Internal Revenue Service or any other governmental taxing authority
under any applicable provisions of federal, state or local tax laws.

 

    -40-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Telerate Screen Page 3750: The display designated as page 3750 on the Telerate
Service (or such other page as may replace page 3750 on that service for the
purpose of displaying London interbank offered rates of major banks).

 

Transfer: Any direct or indirect transfer, sale, pledge, hypothecation or other
form of assignment of any Ownership Interest in a Certificate.

 

Transferee: Any Person who is acquiring by Transfer any Ownership Interest in a
Certificate.

 

Transferor: Any Person who is disposing by Transfer of any Ownership Interest in
a Certificate.

 

Trust Fund: The segregated pool of assets consisting of:

 

  (i) the Mortgage Loans and the related Mortgage Files and collateral securing
such Mortgage Loans,

 

  (ii) all payments on and collections in respect of the Mortgage Loans due
after the Cut-off Date as shall be on deposit in the Custodial Account or in the
Payment Account and identified as belonging to the Trust Fund,

 

  (iii) property that secured a Mortgage Loan and that has been acquired for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

 

  (iv) the hazard insurance policies and Primary Insurance Policies, if any, and

 

  (v) all proceeds of clauses (i) through (iv) above.

 

A REMIC election with respect to the Trust Fund is made pursuant to this
Agreement.

 

Uncertificated Balance: The amount of any REMIC I Regular Interest outstanding
as of any date of determination. As of the Closing Date, the Uncertificated
Balance of each REMIC I Regular Interest shall equal the amount set forth in the
Preliminary Statement hereto as its Initial Uncertificated Balance. On each
Distribution Date, the Uncertificated Balance of each REMIC I Regular Interest
shall be reduced, first, by the portion of Realized Losses allocated in
reduction of the principal balances of the Related Classes of Certificates on
such Distribution Date and, second, by all distributions of principal deemed
made on such REMIC I Regular Interest, as applicable, on such Distribution Date
pursuant to Section 10.04. The Uncertificated Balance of each REMIC I Regular
Interest shall never be less than zero.

 

Uncertificated Interest: With respect to any REMIC I Regular Interest for any
Distribution Date, one month’s interest at the REMIC I Remittance Rate
applicable to such REMIC I Regular Interest for such Distribution Date, accrued
on the Uncertificated Balance (or Notional Balance) thereof immediately prior to
such Distribution Date. Uncertificated Interest in respect of any REMIC I
Regular Interest shall accrue on the basis of a 360-day year consisting of
twelve 30-day months. Uncertificated Interest with respect to each Distribution
Date, as to any REMIC I Regular Interest, shall be reduced by any interest
shortfalls allocated to the Related

 

    -41-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Classes of Certificates on such Distribution Date. In addition, Uncertificated
Interest with respect to each Distribution Date, as to any REMIC I Regular
Interest shall be reduced by interest portion of Realized Losses (including
Excess Special Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses and
Extraordinary Losses) allocated to the Related Classes of Certificates on such
Distribution Date.

 

Uniform Single Attestation Program for Mortgage Bankers: The Uniform Single
Attestation Program for Mortgage Bankers, as published by the Mortgage Bankers
Association of America and effective with respect to fiscal periods ending on or
after December 15, 1995.

 

Uninsured Cause: Any cause of damage to property subject to a Mortgage such that
the complete restoration of such property is not fully reimbursable by the
hazard insurance policies.

 

United States Person: (i) A citizen or resident of the United States, (ii) a
corporation, partnership or other entity treated as a corporation or partnership
for United States federal income tax purposes organized in or under the laws of
the United States or any state thereof or the District of Columbia (unless, in
the case of a partnership, Treasury regulations provide otherwise), provided
that, for purposes solely of the restrictions on the transfer of residual
interests, no partnership or other entity treated as a partnership for United
States federal income tax purposes shall be treated as a United States Person
unless all persons that own an interest in such partnership either directly or
indirectly through any chain of entities no one of which is a corporation for
United States federal income tax purposes are required by the applicable
operating agreement to be United States Persons, (iii) an estate the income of
which is includible in gross income for United States tax purposes, regardless
of its source, or (iv) a trust if a court within the United States is able to
exercise primary supervision over the administration of the trust and one or
more United States persons have authority to control all substantial decisions
of the trust. Notwithstanding the preceding sentence, to the extent provided in
Treasury regulations, certain trusts in existence on August 20, 1996, and
treated as United States persons prior to such date, that elect to continue to
be treated as United States persons will also be a United States Person.

 

Variable Rate Certificates: The Class A-2 and Class A-3 Certificates.

 

Voting Rights: The portion of the voting rights of all of the Certificates which
is allocated to any Certificate, as designated in Section 11.09.

 

Section 1.02. Use of Words and Phrases.

 

“Herein,” “hereby,” “hereunder,” ‘hereof,” “hereinbefore,” “hereinafter” and
other equivalent words refer to the Pooling and Servicing Agreement as a whole.
All references herein to Articles, Sections or Subsections shall mean the
corresponding Articles, Sections and Subsections in the Pooling and Servicing
Agreement. The definitions set forth herein include both the singular and the
plural.

 

    -42-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

ARTICLE II

 

CONVEYANCE OF MORTGAGE LOANS;

ORIGINAL ISSUANCE OF CERTIFICATES

 

Section 2.01. Conveyance of Mortgage Loans.

 

(a) The Company, concurrently with the execution and delivery hereof, does
hereby assign to the Trustee for the benefit of the Certificateholders without
recourse all the right, title and interest of the Company in and to the Mortgage
Loans, including all interest and principal received on or with respect to the
Mortgage Loans after the Cut-off Date (other than payments of principal and
interest due on the Mortgage Loans on or before the Cut-off Date).

 

(b) In connection with such assignment, the Company does hereby deliver to, and
deposit with, the Trustee, or to and with one or more Custodians, as the duly
appointed agent or agents of the Trustee for such purpose, the original Mortgage
Note, with respect to each Mortgage Loan so assigned, endorsed without recourse
in blank, or in the name of the Trustee as trustee, and signed by an authorized
officer (which endorsement shall contain either an original signature or a
facsimile signature of an authorized officer of GMACM, and if in the form of an
allonge, the allonge shall be stapled to the Mortgage Note), with all
intervening endorsements showing a complete chain of title from the originator
to GMACM. If the Mortgage Loan was acquired by the endorser in a merger, the
endorsement must be by “                    , successor by merger to [name of
predecessor]”. If the Mortgage Loan was acquired or originated by the endorser
while doing business under another name, the endorsement must be by
“                     formerly known as [previous name].”

 

In lieu of delivering the Mortgage Note relating to any Mortgage Loan, the
Depositor may deliver or cause to be delivered a lost note affidavit from the
Seller stating that the original Mortgage Note was lost, misplaced or destroyed,
and, if available, a copy of each original Mortgage Note; provided, however,
that in the case of Mortgage Loans which have been prepaid in full after the
Cut-off Date and prior to the Closing Date, the Depositor, in lieu of delivering
the above documents, may deliver or cause to be delivered to the Custodian, if
any, or the Trustee, a certification to such effect and shall deposit all
amounts paid in respect of such Mortgage Loan in the Payment Account on the
Closing Date.

 

(c) All other documents contained in the Mortgage File and any original
documents relating to the Mortgage Loans not contained in the Mortgage File or
delivered to the Custodian, if any, or the Trustee are and shall be held by the
Servicer in trust as agent for the Trustee on behalf of the Certificateholders.

 

In the event that in connection with any Mortgage Loan: (a) the original
recorded Mortgage (or evidence of submission to the recording office), (b) all
interim recorded assignments, (c) the original recorded modification agreement,
if required, or (d) evidence of title insurance (together with all riders
thereto, if any) satisfying the requirements of clause (I)(ii), (iv), (vi) or
(vii) of the definition of Mortgage File, respectively, have not been delivered
to the Servicer concurrently with the execution and delivery hereof because such
document or documents have not been returned from the applicable public
recording office, or, in the case of

 

    -43-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

each such interim assignment or modification agreement, because the related
Mortgage has not been returned by the appropriate recording office, in the case
of clause (I)(ii), (iv) or (vi) of the definition of Mortgage File, or because
the evidence of title insurance has not been delivered to the Seller by the
title insurer in the case of clause (I)(vii) of the definition of Mortgage File,
the Servicer shall use its reasonable best efforts to obtain, (A) in the case of
clause (I)(ii), (iv) or (vi) of the definition of Mortgage File, such original
Mortgage, such interim assignment, or such modification agreement, with evidence
of recording indicated thereon upon receipt thereof from the public recording
office, or a copy thereof, certified, if appropriate, by the relevant recording
office, or (B) in the case of clause (I)(vii) of the definition of Mortgage
File, evidence of title insurance.

 

(d) If any of the documents held by the Servicer pursuant to clause (c) above
are missing or defective in any other respect and such missing document or
defect materially and adversely affects the interests of the Certificateholders
in the related Mortgage Loan, the Servicer shall request that GMACM either (i)
cure such defect in all material respects, (ii) substitute for such Mortgage
Loan a Qualified Substitute Mortgage Loan, which substitution shall be
accomplished in the manner and subject to the conditions set forth in Section
2.04, or (iii) purchase such Mortgage Loan from the Trust Fund at the Purchase
Price within 90 days after the date on which GMACM was notified of such defect;
provided that if such defect would cause the Mortgage Loan to be other than a
“qualified mortgage” as defined in Section 860G(a)(3) of the Code, any such
cure, substitution or repurchase must occur within 90 days from the date such
breach was discovered. If GMACM fails to comply with such request by the
Servicer, the Servicer shall notify the Trustee of such missing document or
material defect and the Trustee shall cause GMACM to comply with clause (i),
(ii) or (iii) of the preceding sentence. It is understood and agreed that the
obligation of GMACM to cure a material defect in, or substitute for, or purchase
any Mortgage Loan as to which a material defect in or omission of a constituent
document exists, shall constitute the sole remedy respecting such material
defect or omission available to Certificateholders or the Trustee on behalf of
Certificateholders. The Purchase Price for the purchased Mortgage Loan shall be
deposited or caused to be deposited upon receipt by the Trustee in the Payment
Account, or upon receipt by the Servicer in the Custodial Account. Upon receipt
by the Trustee of written notification of such deposit signed by a Servicing
Officer, the Trustee shall (i) release or cause to be released to GMACM the
related Mortgage Note, (ii) cause the Servicer to release to GMACM any remaining
documents in the related Mortgage File which are held by the Servicer, and (iii)
execute and deliver such instruments of transfer or assignment, in each case
without recourse, as GMACM shall require as necessary to vest in GMACM ownership
of any Mortgage Loan released pursuant hereto and at such time the Trustee shall
have no further responsibility with respect to the related Mortgage Note.

 

(e) The Servicer shall keep in its possession (a) from time to time additional
original documents evidencing an assumption or modification of a Mortgage Loan
and (b) any other documents required to be held by the Servicer.

 

Except as may otherwise expressly be provided herein, none of the Seller, the
Servicer or the Trustee shall assign, sell, dispose of or transfer any interest
in the Trust Fund or any portion thereof, or permit the Trust Fund or any
portion thereof to be subject to any lien, claim, mortgage, security interest,
pledge or other encumbrance of, any other Person.

 

    -44-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

The Servicer shall cause to be filed the UCC assignment and UCC financing
statement referred to in clause (II)(vii) and (x), respectively, of the
definition of Mortgage File. If any UCC assignment or amendment or UCC financing
statement, as applicable, is lost or returned unfiled to the Servicer because of
any defect therein, the Servicer shall prepare a substitute UCC assignment or
amendment or UCC financing statement, as applicable, or cure such defect, and
cause such UCC assignment or amendment or UCC financing statement, as
applicable, to be filed in accordance with this paragraph. In connection with
its servicing of Cooperative Loans, the Servicer will use its reasonable best
efforts to file timely continuation statements with regard to each financing
statement and assignment relating to Cooperative Loans as to which the related
Cooperative Apartment is located outside of the State of New York.

 

In connection with the assignment of any Mortgage Loan registered on the MERS®
System, the Servicer further agrees that it will cause, at the Servicer’s own
expense, as soon as practicable after the Closing Date, the MERS® System to
indicate that such Mortgage Loans have been assigned to the Trustee in
accordance with this Agreement for the benefit of the Certificateholders by
including (or deleting, in the case of Mortgage Loans which are repurchased in
accordance with this Agreement) in such computer files (a) the code “[IDENTIFY
TRUSTEE SPECIFIC CODE]” in the field “[IDENTIFY THE FIELD NAME FOR TRUSTEE]”
which identifies the Trustee and (b) the code “[IDENTIFY SERIES SPECIFIC CODE
NUMBER]” in the field “Pool Field” which identifies the series of the
Certificates issued in connection with such Mortgage Loans. The Servicer agrees
that it will not alter the codes referenced in this paragraph with respect to
any Mortgage Loan during the term of this Agreement unless and until such
Mortgage Loan is repurchased in accordance with the terms of this Agreement, and
there is filed any financing statement or amendment thereof necessary to comply
with the New York Uniform Commercial Code or the Uniform Commercial Code of any
applicable jurisdiction.

 

(f) It is intended that the conveyance by the Company to the Trustee of the
Mortgage Loans as provided for in this Section 2.01 be construed as a sale by
the Company to the Trustee of the Mortgage Loans for the benefit of the
Certificateholders. Further, it is not intended that such conveyance be deemed
to be a grant of a security interest in the Mortgage Loans by the Company to the
Trustee to secure a debt or other obligation of the Company. However, if the
Mortgage Loans are held to be property of the Company or of the Seller, or if
for any reason this Agreement is held or deemed to create a security interest in
the Mortgage Loans, then it is intended that, (a) this Agreement be and hereby
is a security agreement within the meaning of Article 9 of the Uniform
Commercial Code of any applicable jurisdiction; (b) the conveyance provided for
in Section 2.01 shall be deemed to be, and hereby is, (1) a grant by the Company
to the Trustee of a security interest in all of the Company’s right, title and
interest, whether now owned or hereafter acquired, in and to the following: (A)
the Mortgage Loans, including (i) with respect to each Cooperative Loan, the
related Mortgage Note, Security Agreement, Assignment of Proprietary Lease,
Cooperative Stock Certificate and Cooperative Lease, (ii) with respect to each
Mortgage Loan other than a Cooperative Loan, the related Mortgage Note and
Mortgage, and (iii) any insurance policies and all other documents in the
related Mortgage File, (B) all amounts payable pursuant to the Mortgage Loans in
accordance with the terms thereof, (C) all proceeds of the conversion, voluntary
or involuntary, of the foregoing into cash, instruments, securities or other
property, including without limitation all amounts from time to time held or
invested in the Payment Account or the Custodial Account, whether in the form of
cash,

 

    -45-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

instruments, securities or other property, (D) all accounts, general
intangibles, chattel paper, instruments, documents, money, deposit accounts,
goods, letters of credit, letter-of-credit rights, oil, gas, and other minerals,
and investment property consisting of, arising from or relating to any of the
foregoing, and (E) all proceeds of the foregoing, and (2) an assignment by the
Company to the Trustee of any security interest in any and all of the Seller’s
right (including the power to convey title thereto), title and interest, whether
now owned or hereafter acquired, in and to the property described in the
foregoing clauses (1)(A), (B), (C), (D) and (E) granted by the Seller to the
Company pursuant to the Purchase Agreement; (c) the possession by the Trustee,
the Custodian or any other agent of the Trustee of any of the foregoing property
shall be deemed to be possession by the secured party, or possession by a
purchaser or a person holding for the benefit of such secured party, for
purposes of perfecting the security interest pursuant to the Pennsylvania
Uniform Commercial Code and the Uniform Commercial Code of any other applicable
jurisdiction (including, without limitation, Sections 9-313 and 9-314 thereof);
and (d) notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed
notifications to, or acknowledgments, receipts or confirmations from, securities
intermediaries, bailees or agents of, or persons holding for, the Trustee (as
applicable) for the purpose of perfecting such security interest under
applicable law.

 

The Company and, at the Company’s direction, GMACM and the Trustee shall, to the
extent consistent with this Agreement, take such reasonable actions as may be
necessary to ensure that, if this Agreement were determined to create a security
interest in the Mortgage Loans and the other property described above, such
security interest would be determined to be a perfected security interest of
first priority under applicable law and will be maintained as such throughout
the term of this Agreement. Without limiting the generality of the foregoing,
the Company shall prepare and deliver to the Trustee not less than 15 days prior
to any filing date and, the Trustee shall forward for filing, or shall cause to
be forwarded for filing, at the expense of the Company, all filings necessary to
maintain the effectiveness of any original filings necessary under the Uniform
Commercial Code as in effect in any jurisdiction to perfect the Trustee’s
security interest in the Mortgage Loans, as evidenced by an Officer’s
Certificate of the Company, including without limitation (x) continuation
statements, and (y) such other statements as may be occasioned by (1) any change
of name of the Seller, the Company or the Trustee (such preparation and filing
shall be at the expense of the Trustee, if occasioned by a change in the
Trustee’s name), (2) any change of type or jurisdiction of organization of the
Seller or the Company and (3) any transfer of any interest of the Seller or the
Company in any Mortgage Loan. The Company shall file or cause to be filed the
original filing necessary under the Uniform Commercial Code to perfect the
Trustee’s security interest in the Mortgage Loans.

 

(g) The parties hereto acknowledge and agree that it is not intended that any
Mortgage Loan to be included in the Trust Fund be a “High-Cost Home Loan” as
defined in either The Home Ownership Security Act of New Jersey (effective
November 27, 2003) or The Home Loan Protection Act of New Mexico (effective
January 1, 2004).

 

Section 2.02. Acceptance by Trustee.

 

The Trustee acknowledges that the Custodian, acting on behalf of the Trustee,
has received (subject to any exceptions noted in the custodian certification
described below), the

 

    -46-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Mortgage Notes and the Trustee declares that it holds or will hold the assets
included in the definition of “Trust Fund,” in trust for the exclusive use and
benefit of all present and future Certificateholders.

 

The Trustee agrees, for the benefit of the Certificateholders, to cause the
Custodian to review each Mortgage Note and to execute and deliver, or cause to
be executed and delivered, to GMACM, the Trustee and the Servicer a custodian
certification substantially in the form annexed hereto as Exhibit N on or prior
to the Closing Date. Pursuant to the Custodial Agreement, in conducting such
review, the Custodian is required to ascertain whether the Mortgage Notes have
been executed and received, and whether the Mortgage Notes relate, determined on
the basis of the Mortgagor name, original principal balance and loan number, to
the Mortgage Loans. Neither the Custodian nor the Trustee shall be under any
duty or obligation to inspect, review or examine said documents, instruments,
certificates or other papers to determine that the same are genuine, enforceable
or appropriate for the represented purpose or that they have actually been
recorded, or are in recordable form or that they are other than what they
purport to be on their face.

 

If, in the process of reviewing the Mortgage Notes and preparing the
certifications referred to above, the Custodian finds any Mortgage Note to be
missing or contains any defect which materially and adversely affects the
interests of the Certificateholders in the related Mortgage Loan, the Custodian
is required pursuant to the Custodial Agreement, to notify the Trustee, the
Company and the Seller, and the Trustee shall request that GMACM cure any such
defect in all material respects within 90 days from the date on which GMACM was
notified of such defect, and if GMACM does not cure such defect in all material
respects during such period, the Trustee shall request on behalf of the
Certificateholders that GMACM either (i) substitute for such Mortgage Loan a
Qualified Substitute Mortgage Loan, which substitution shall be accomplished in
the manner and subject to the conditions set forth in Section 2.04, or (ii)
purchase such Mortgage Loan from the Trust Fund at the Purchase Price within 90
days after the date on which GMACM was notified of such defect; provided that if
such defect would cause the Mortgage Loan to be other than a “qualified
mortgage” as defined in Section 860G(a)(3) of the Code, any such cure,
substitution or repurchase must occur within 90 days from the date such breach
was discovered. It is understood and agreed that the obligation of GMACM to cure
a material defect in, or substitute for, or purchase any Mortgage Loan as to
which a material defect in, or omission of, a Mortgage Note exists shall
constitute the sole remedy respecting such material defect or omission available
to Certificateholders or the Trustee on behalf of Certificateholders. The
Purchase Price for the purchased Mortgage Loan shall be deposited or caused to
be deposited upon receipt by the Trustee in the Payment Account, or upon receipt
by the Servicer in the Custodial Account. Upon receipt by the Trustee of written
notification of such deposit signed by a Servicing Officer, the Trustee shall
(i) release or cause to be released to GMACM the related Mortgage Note, (ii)
cause the Servicer to release to GMACM any remaining documents in the related
Mortgage File which are held by the Servicer, and (iii) execute and deliver such
instruments of transfer or assignment, in each case without recourse, as GMACM
shall require as necessary to vest in GMACM ownership of any Mortgage Loan
released pursuant hereto and at such time the Trustee shall have no further
responsibility with respect to the related Mortgage Note.

 

    -47-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Section 2.03. Representations, Warranties and Covenants of the Servicer.

 

The Servicer hereby represents and warrants to the Trustee for the benefit of
the Certificateholders that:

 

  (i) The Servicer is a corporation duly organized, validly existing and in good
standing under the laws governing its creation and existence and is or will be
in compliance with the laws of each state in which any Mortgaged Property is
located to the extent necessary to ensure the enforceability of each Mortgage
Loan in accordance with the terms of this Agreement;

 

  (ii) The execution and delivery of this Agreement by the Servicer and its
performance and compliance with the terms of this Agreement will not violate the
Servicer’s Certificate of Incorporation or Bylaws or constitute a material
default (or an event which, with notice or lapse of time, would constitute a
material default) under, or result in the material breach of, any material
contract, agreement or other instrument to which the Servicer is a party or
which may be applicable to the Servicer or any of its assets;

 

  (iii) This Agreement, assuming due authorization, execution and delivery by
the Trustee and the Company, constitutes a valid, legal and binding obligation
of the Servicer, enforceable against it in accordance with the terms hereof
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
other laws affecting the enforcement of creditors’ rights generally and to
general principles of equity, regardless of whether such enforcement is
considered in a proceeding in equity or at law and to public policy as it
relates to indemnification and contribution under applicable securities laws;

 

  (iv) The Servicer is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that would materially
and adversely affect the condition (financial or other) or operations of the
Servicer or its properties or might have consequences that would materially
adversely affect its performance hereunder;

 

  (v) No litigation is pending or, to the best of the Servicer’s knowledge,
threatened against the Servicer which would prohibit its entering into this
Agreement or performing its obligations under this Agreement;

 

  (vi) The Servicer will comply in all material respects in the performance of
this Agreement with all reasonable rules and requirements of each insurer under
each Required Insurance Policy;

 

  (vii) No information, certificate of an officer, statement furnished in
writing or report delivered to the Company, any Affiliate of the Company or the
Trustee by the Servicer will, to the knowledge of the Servicer, contain any
untrue statement of a material fact or omit a material fact necessary to make
the information, certificate, statement or report not misleading; and

 

    -48-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

  (viii) The Servicer is a member of MERS in good standing, and will comply in
all material respects with the rules and procedures of MERS in connection with
the servicing of the Mortgage Loans that are registered with MERS.

 

It is understood and agreed that the representations and warranties set forth in
this Section 2.03 shall survive delivery of the respective Mortgage Notes to the
Custodian, if any, or the Trustee.

 

Section 2.04. Representations and Warranties of the Seller.

 

The Company hereby assigns to the Trustee for the benefit of Certificateholders
all of its right, title and interest in respect of the Purchase Agreement
insofar as the Purchase Agreement relates to the representations and warranties
made by the Seller in respect of the Mortgage Loans and any remedies provided
thereunder for any breach of such representations and warranties, such right,
title and interest may be enforced by the Servicer on behalf of the Trustee and
the Certificateholders. Upon the discovery by the Company, the Servicer, the
Trustee or any Custodian of a breach of any of the representations and
warranties made by the Seller in the Purchase Agreement (which, for purposes
hereof, will be deemed to include any other cause giving rise to a repurchase
obligation under the Purchase Agreement) in respect of any Mortgage Loan which
materially and adversely affects the interests of the Certificateholders in such
Mortgage Loan, the party discovering such breach shall give prompt written
notice to the other parties (any Custodian being so obligated under a Custodial
Agreement). The Servicer shall promptly notify the Seller of such breach and
request that the Seller either (i) cure such breach in all material respects
within 90 days from the date the Seller was notified of such breach or (ii)
purchase such Mortgage Loan from the Trust Fund at the Purchase Price and in the
manner set forth in Section 2.02; provided that in the case of a breach under
the Purchase Agreement, the Seller shall have the option to substitute a
Qualified Substitute Mortgage Loan or Loans for such Mortgage Loan if such
substitution occurs within two years following the Closing Date; provided that
if the breach would cause the Mortgage Loan to be other than a “qualified
mortgage” as defined in Section 860G(a)(3) of the Code, any such cure,
repurchase or substitution must occur within 90 days from the date the breach
was discovered. In the event that GMACM elects to substitute a Qualified
Substitute Mortgage Loan or Loans for a Deleted Mortgage Loan pursuant to this
Section 2.04, the Trustee shall cause the Seller to deliver to the Custodian
with respect to such Qualified Substitute Mortgage Loan or Loans, the original
Mortgage Note endorsed as required by Section 2.01, and the Trustee shall cause
the Seller to deliver to the Servicer with respect to such Qualified Substitute
Mortgage Loan, the Mortgage, an Assignment of the Mortgage in recordable form if
required pursuant to Section 2.01, and such other documents and agreements as
are required to be held by the Servicer pursuant to Section 2.01. No
substitution will be made in any calendar month after the Determination Date for
such month. Monthly Payments due with respect to Qualified Substitute Mortgage
Loans in the month of substitution shall not be part of the Trust Fund and will
be retained by the Servicer and remitted by the Servicer to the Seller on the
next succeeding Distribution Date. For the month of substitution, distributions
to the Certificateholders will include the Monthly Payment due on a Deleted
Mortgage Loan for such month and thereafter the Seller shall be entitled to
retain all amounts received in respect of such Deleted Mortgage Loan. The
Servicer shall amend or cause to be amended the Mortgage Loan Schedule, and, if
the Deleted Mortgage Loan was a Discount Mortgage Loan, the Schedule of Discount
Fractions, for the benefit of the Certificateholders to reflect the removal of
such Deleted Mortgage Loan and the substitution of

 

    -49-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

the Qualified Substitute Mortgage Loan or Loans and the Servicer shall deliver
the amended Mortgage Loan Schedule, and, if the Deleted Mortgage Loan was a
Discount Mortgage Loan, the amended Schedule of Discount Fractions, to the
Trustee. Upon such substitution, the Qualified Substitute Mortgage Loan or Loans
shall be subject to the terms of this Agreement and the related Subservicing
Agreement in all respects, and the Seller shall be deemed to have made the
representations and warranties with respect to the Qualified Substitute Mortgage
Loan contained in the Purchase Agreement as of the date of substitution.

 

In connection with the substitution of one or more Qualified Substitute Mortgage
Loans for one or more Deleted Mortgage Loans, the Servicer will determine the
amount (if any) by which the aggregate principal balance of all such Qualified
Substitute Mortgage Loans as of the date of substitution is less than the
aggregate Stated Principal Balance of all such Deleted Mortgage Loans (in each
case after application of the principal portion of the Monthly Payments due in
the month of substitution that are to be distributed to the Certificateholders
in the month of substitution). The Servicer shall deposit the amount of such
shortfall received from the Seller into the Custodial Account on the day of
substitution. The Servicer shall give notice in writing to the Trustee of such
event, which notice shall be accompanied by (x) an Officer’s Certificate as to
the calculation of such shortfall and (y) either (i) (subject to Section
10.01(f)) by an Opinion of Counsel to the effect that such substitution will not
cause (a) any federal tax to be imposed on the Trust Fund, including without
limitation, any federal tax imposed on “prohibited transactions” under Section
860F(a)(1) of the Code or on “contributions after the startup date” under
Section 860G(d)(1) of the Code or (b) any portion of either of the REMICs to
fail to qualify as such at any time that any Certificate is outstanding or (ii)
an agreement by the Servicer, made in its sole discretion, to indemnify the
Trust Fund against any such tax that may arise from the substitution.

 

It is understood and agreed that the obligation of the Seller to cure such
breach or purchase (or to substitute for) such Mortgage Loan as to which a
breach of its representations and warranties has occurred and is continuing
shall constitute the sole remedy respecting such breach available to the
Certificateholders or the Trustee on behalf of Certificateholders. In connection
with the purchase of or substitution for any such Mortgage Loan by the Seller,
the Trustee shall assign to such Person all of the right, title and interest in
respect of the Purchase Agreement applicable to such Mortgage Loan.

 

Section 2.05. Execution and Authentication of Certificates.

 

The Trustee acknowledges the assignment to it of the Mortgage Loans and the
delivery of the Mortgage Notes to the Custodian on its behalf, subject to any
exceptions noted, together with the assignment to it of all other assets
included in the Trust Fund and/or the applicable REMIC, receipt of which is
hereby acknowledged. Concurrently with such delivery and in exchange therefor,
the Trustee, pursuant to the written request of the Company executed by an
officer of the Company has executed and caused to be authenticated and delivered
to or upon the order of the Company the Certificates in authorized denominations
which evidence ownership of the entire Trust Fund.

 

    -50-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Section 2.06. Purposes and Powers of the Trust Fund.

 

The purpose of the trust, as created hereunder, is to engage in the following
activities:

 

(a) to sell the Certificates to the Company in exchange for the Mortgage Loans;

 

(b) to enter into and perform its obligations under this Agreement;

 

(c) to engage in those activities that are necessary, suitable or convenient to
accomplish the foregoing or are incidental thereto or connected therewith; and

 

(d) subject to compliance with this Agreement, to engage in such other
activities as may be required in connection with conservation of the Trust Fund
and the making of distributions to the Certificateholders.

 

The trust is hereby authorized to engage in the foregoing activities. The trust
shall not engage in any activity other than in connection with the foregoing or
other than as required or authorized by the terms of this Agreement while any
Certificate is outstanding without the consent of the Certificateholders
evidencing a majority of the aggregate Voting Rights of the Certificates.

 

ARTICLE III

 

ADMINISTRATION AND SERVICING

OF MORTGAGE LOANS

 

Section 3.01. Servicer to Act as Servicer.

 

(a) The Servicer shall service and administer the Mortgage Loans in accordance
with the terms of this Agreement and the respective Mortgage Loans, shall follow
such practices and procedures as it shall deem necessary or advisable and as
shall be normal and usual in its general mortgage servicing activities, and
shall have full power and authority, acting alone or through Subservicers as
provided in Section 3.02, to do any and all things which it may deem necessary
or desirable in connection with such servicing and administration. Without
limiting the generality of the foregoing, the Servicer in its own name or in the
name of a Subservicer is hereby authorized and empowered by the Trustee when the
Servicer or the Subservicer, as the case may be, believes it appropriate in its
best judgment, to execute and deliver, on behalf of the Certificateholders and
the Trustee or any of them, any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, or of consent to
assumption or modification in connection with a proposed conveyance, or of
assignment of any Mortgage and Mortgage Note in connection with the repurchase
of a Mortgage Loan and all other comparable instruments, or with respect to the
modification or re-recording of a Mortgage for the purpose of correcting the
Mortgage, the subordination of the lien of the Mortgage in favor of a public
utility company or government agency or unit with powers of eminent domain, the
taking of a deed in lieu of foreclosure, the commencement, prosecution or
completion of judicial or non-judicial foreclosure, the conveyance of a
Mortgaged Property to the related Insurer, the acquisition of any property
acquired by foreclosure or deed in lieu of foreclosure, or the management,
marketing and conveyance of any property acquired by foreclosure or deed in lieu
of foreclosure with

 

    -51-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

respect to the Mortgage Loans and with respect to the Mortgaged Properties. The
Servicer further is authorized and empowered by the Trustee, on behalf of the
Certificateholders and the Trustee, in its own name or in the name of the
Subservicer, when the Servicer or the Subservicer, as the case may be, believes
it appropriate in its best judgment to register any Mortgage Loan on the MERS®
System, or cause the removal from the registration of any Mortgage Loan on the
MERS® System, to execute and deliver, on behalf of the Trustee and the
Certificateholders or any of them, any and all instruments of assignment and
other comparable instruments with respect to such assignment or re-recording of
a Mortgage in the name of MERS, solely as nominee for the Trustee and its
successors and assigns. Any expenses incurred in connection with the actions
described in the preceding sentence shall be borne by the Servicer in accordance
with Section 3.16(c), with no right of reimbursement; provided, that if, as a
result of MERS discontinuing or becoming unable to continue operations in
connection with the MERS System, it becomes necessary to remove any Mortgage
Loan from registration on the MERS System and to arrange for the assignment of
the related Mortgages to the Trustee, then any related expenses shall be
reimbursable to the Servicer. Notwithstanding the foregoing, subject to Section
3.07(a), the Servicer shall not permit any modification with respect to any
Mortgage Loan that would both constitute a sale or exchange of such Mortgage
Loan within the meaning of Section 1001 of the Code and any proposed, temporary
or final regulations promulgated thereunder (other than in connection with a
proposed conveyance or assumption of such Mortgage Loan that is treated as a
Principal Prepayment in Full pursuant to Section 3.13(d) hereof) and cause
either REMIC formed under this Agreement to fail to qualify as a REMIC under the
Code. Upon request, the Trustee shall furnish the Servicer with any powers of
attorney and other documents necessary or appropriate to enable the Servicer to
service and administer the Mortgage Loans. The Trustee shall not be liable for
any action taken by the Servicer or any Subservicer pursuant to such powers of
attorney. In connection with servicing and administering the Mortgage Loans, the
Servicer and any Affiliate of the Servicer (i) may perform services such as
appraisals and brokerage services that are not customarily provided by servicers
of mortgage loans, and shall be entitled to reasonable compensation therefor in
accordance with Section 3.10 and (ii) may, at its own discretion and on behalf
of the Trustee, obtain credit information in the form of a “credit score” from a
credit repository.

 

(b) All costs incurred by the Servicer or by Subservicers in effecting the
timely payment of taxes and assessments on the properties subject to the
Mortgage Loans shall not, for the purpose of calculating monthly distributions
to the Certificateholders, be added to the amount owing under the related
Mortgage Loans, notwithstanding that the terms of such Mortgage Loan so permit,
and such costs shall be recoverable to the extent permitted by Section
3.10(a)(ii).

 

(c) The Servicer may enter into one or more agreements in connection with the
offering of pass-through certificates evidencing interests in one or more of the
Certificates providing for the payment by the Servicer of amounts received by
the Servicer as servicing compensation hereunder and required to cover certain
Prepayment Interest Shortfalls on the Mortgage Loans, which payment obligation
will thereafter be an obligation of the Servicer hereunder.

 

    -52-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Section 3.02. Subservicing Agreements Between Servicer and Subservicers;
Enforcement of Subservicers’ and Seller’s Obligations.

 

The Servicer may enter into Subservicing Agreements with Subservicers, for the
servicing and administration of all or some of the Mortgage Loans. Each
Subservicer of a Mortgage Loan shall be entitled to receive and retain, as
provided in the related Subservicing Agreement and in Section 3.07, the related
Subservicing Fee from payments of interest received on such Mortgage Loan after
payment of all amounts required to be remitted to the Servicer in respect of
such Mortgage Loan. Any Subservicing Fee shall be paid by the Servicer out of
the Servicing Fee for the related Mortgage Loans. Unless the context otherwise
requires, references in this Agreement to actions taken or to be taken by the
Servicer in servicing the Mortgage Loans include actions taken or to be taken by
a Subservicer on behalf of the Servicer.

 

Section 3.03. Successor Subservicers.

 

The Servicer shall be entitled to terminate any Subservicing Agreement that may
exist in accordance with the terms and conditions of such Subservicing Agreement
and without any limitation by virtue of this Agreement; provided, however, that
in the event of termination of any Subservicing Agreement by the Servicer or the
Subservicer, the Servicer shall either act as servicer of the related Mortgage
Loan or enter into a Subservicing Agreement with a successor Subservicer which
will be bound by the terms of the related Subservicing Agreement.

 

Section 3.04. Liability of the Servicer.

 

Notwithstanding any Subservicing Agreement, any of the provisions of this
Agreement relating to agreements or arrangements between the Servicer or a
Subservicer or reference to actions taken through a Subservicer or otherwise,
the Servicer shall remain obligated and liable to the Trustee and the
Certificateholders for the servicing and administering of the Mortgage Loans in
accordance with the provisions of Section 3.01 without diminution of such
obligation or liability by virtue of such Subservicing Agreements or
arrangements or by virtue of indemnification from the Subservicer or the Company
and to the same extent and under the same terms and conditions as if the
Servicer alone were servicing and administering the Mortgage Loans. The Servicer
shall be entitled to enter into any agreement with a Subservicer or Seller for
indemnification of the Servicer and nothing contained in this Agreement shall be
deemed to limit or modify such indemnification.

 

Section 3.05. No Contractual Relationship Between Subservicer and Trustee or
Certificateholders.

 

Any Subservicing Agreement that may be entered into and any other transactions
or services relating to the Mortgage Loans involving a Subservicer in its
capacity as such and not as an originator shall be deemed to be between the
Subservicer and the Servicer alone and the Trustee and the Certificateholders
shall not be deemed parties thereto and shall have no claims, rights,
obligations, duties or liabilities with respect to the Subservicer in its
capacity as such except as set forth in Section 3.06.

 

    -53-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Section 3.06. Assumption or Termination of Subservicing Agreements by Trustee.

 

(a) If the Servicer shall for any reason no longer be the servicer (including by
reason of an Event of Default), the Trustee, its designee or its successor shall
thereupon assume all of the rights and obligations of the Servicer under each
Subservicing Agreement that may have been entered into. The Trustee, its
designee or the successor servicer for the Trustee shall be deemed to have
assumed all of the Servicer’s interest therein and to have replaced the Servicer
as a party to the Subservicing Agreement to the same extent as if the
Subservicing Agreement had been assigned to the assuming party except that the
Servicer shall not thereby be relieved of any liability or obligations under the
Subservicing Agreement.

 

(b) The Servicer shall, upon request of the Trustee but at the expense of the
Servicer, deliver to the assuming party all documents and records relating to
each Subservicing Agreement and the Mortgage Loans then being serviced and an
accounting of amounts collected and held by it and otherwise use its reasonable
efforts to effect the orderly and efficient transfer of each Subservicing
Agreement to the assuming party.

 

Section 3.07. Collection of Certain Mortgage Loan Payments; Deposits to
Custodial Account.

 

(a) The Servicer shall make reasonable efforts to collect all payments called
for under the terms and provisions of the Mortgage Loans, and shall, to the
extent such procedures shall be consistent with this Agreement and the terms and
provisions of any related Primary Insurance Policy, follow such collection
procedures as it would employ in its good faith business judgment and which are
normal and usual in its general mortgage servicing activities. Consistent with
the foregoing, the Servicer may in its discretion (i) waive any late payment
charge or any prepayment charge or penalty interest in connection with the
prepayment of a Mortgage Loan and (ii) extend the Due Date for payments due on a
Mortgage Note for a period not greater than 180 days; provided, however, that
the Servicer shall first determine that any such waiver or extension will not
impair the coverage of any related Primary Insurance Policy or materially
adversely affect the lien of the related Mortgage. In the event of any such
arrangement, the Servicer shall make timely advances on the related Mortgage
Loan during the scheduled period in accordance with the amortization schedule of
such Mortgage Loan without modification thereof by reason of such arrangements
unless otherwise agreed to by the Holders of the Classes of Certificates
affected thereby; provided, however, that no such extension shall be made if any
such advance would be a Nonrecoverable Advance. Consistent with the terms of
this Agreement, the Servicer may also waive, modify or vary any term of any
Mortgage Loan or consent to the postponement of strict compliance with any such
term or in any manner grant indulgence to any Mortgagor if in the Servicer’s
determination such waiver, modification, postponement or indulgence is not
materially adverse to the interests of the Certificateholders (taking into
account any estimated Realized Loss that might result absent such action);
provided, however, that the Servicer may not modify materially or permit any
Subservicer to modify any Mortgage Loan, including without limitation any
modification that would change the Mortgage Rate, forgive the payment of any
principal or interest (unless in connection with the liquidation of the related
Mortgage Loan or except in connection with prepayments to the extent that such
reamortization is not inconsistent with the terms of the Mortgage Loan), or
extend the final maturity date of such Mortgage Loan, unless such Mortgage Loan
is in default or, in the

 

    -54-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

judgment of the Servicer, such default is reasonably foreseeable; and provided,
further, that no such modification shall reduce the interest rate on a Mortgage
Loan below the sum of the Pool Strip Rate and the Servicing Fee Rate. In
connection with any Curtailment of a Mortgage Loan, the Servicer, to the extent
not inconsistent with the terms of the Mortgage Note and local law and practice,
may permit the Mortgage Loan to be reamortized such that the Monthly Payment is
recalculated as an amount that will fully amortize the remaining Stated
Principal Balance thereof by the original Maturity Date based on the original
Mortgage Rate; provided, that such re-amortization shall not be permitted if it
would constitute a reissuance of the Mortgage Loan for federal income tax
purposes, except if such reissuance is described in Treasury Regulation Section
1.860G-2(b)(3). The Servicer shall not be required to institute or join in
litigation with respect to collection of any payment (whether under a Mortgage,
Mortgage Note or otherwise or against any public or governmental authority with
respect to a taking or condemnation) if it reasonably believes that enforcing
the provision of the Mortgage or other instrument pursuant to which such payment
is required is prohibited by applicable law.

 

(b) The Servicer shall segregate and hold all funds collected and received
pursuant to each Mortgage Loan separate and apart from any of its own funds and
general assets and shall establish and maintain one or more Custodial Accounts
held in trust, entitled “GMAC Mortgage Corporation Custodial Account in trust
for the benefit of the Holders of GMACM Mortgage Pass-Through Certificates,
Series 2004-J5.” Each Custodial Account shall be an Eligible Account. The
Custodial Account shall be maintained as a segregated account, separate and
apart from trust funds created for mortgage pass-through certificates of other
series, and the other accounts of the Servicer.

 

Within two Business Days of receipt, except as otherwise specifically provided
herein, the Servicer shall deposit or cause to be deposited the following
payments and collections remitted by subservicers or received by it in respect
of the Mortgage Loans subsequent to the Cut-off Date (other than in respect of
principal and interest due on such Mortgage Loans on or before the Cut-off Date)
and the following amounts required to be deposited hereunder:

 

  (i) All payments on account of principal, including Principal Prepayments made
by Mortgagors on the Mortgage Loans and the principal component of any
Subservicer Advance or of any REO Proceeds received in connection with an REO
Property for which an REO Disposition has occurred;

 

  (ii) All payments on account of interest at the Net Mortgage Rate on the
Mortgage Loans, and the interest component of any Subservicer Advance or of any
REO Proceeds received in connection with an REO Property for which an REO
Disposition has occurred, minus the amount of any interest paid by a Mortgagor
in connection with a Principal Prepayment in Full for the calendar month in
which such Principal Prepayment is to be distributed pursuant to Section 4.02;

 

  (iii) Insurance Proceeds and Liquidation Proceeds (net of any related expenses
of the Subservicer);

 

    -55-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

  (iv) All proceeds of any Mortgage Loans purchased pursuant to Section 2.02,
2.04 or 4.07 and all amounts required to be deposited in connection with the
substitution of a Qualified Substitute Mortgage Loan pursuant to Section 2.04;

 

  (v) Any amounts required to be deposited pursuant to Section 3.07(c); and

 

  (vi) All amounts transferred from the Payment Account to the Custodial Account
in accordance with Section 4.02(a).

 

The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments on the Mortgage Loans which are not part of the Trust
Fund (consisting of payments in respect of principal and interest on the
Mortgage Loans due on or before the Cut-off Date) and payments or collections in
the nature of prepayment charges or late payment charges or assumption fees may
but need not be deposited by the Servicer in the Custodial Account. In the event
any amount not required to be deposited in the Custodial Account is so
deposited, the Servicer may at any time withdraw such amount from the Custodial
Account, any provision herein to the contrary notwithstanding. The Servicer
shall maintain records with respect to all deposits made pursuant to this
Section. All funds deposited in the Custodial Account shall be held in trust for
the Certificateholders until withdrawn in accordance with Section 3.10.

 

With respect to Insurance Proceeds, Liquidation Proceeds, REO Proceeds and the
proceeds of the purchase of any Mortgage Loan pursuant to Sections 2.02, 2.04
and 4.07 received in any calendar month, the Servicer may elect to treat such
amounts as included in the Available Distribution Amount for the Distribution
Date in the month of receipt, but is not obligated to do so. If the Servicer so
elects, such amounts will be deemed to have been received (and any related
Realized Loss shall be deemed to have occurred) on the last day of the month
prior to the receipt thereof.

 

(c) The Servicer shall use commercially reasonable efforts to cause the
institution maintaining the Custodial Account to invest the funds in the
Custodial Account attributable to the Mortgage Loans in Permitted Investments
which shall mature not later than the Payment Account Deposit Date next
following the date of such investment (with the exception of the Amount Held for
Future Distribution) and which shall not be sold or disposed of prior to their
maturities. All income and gain realized from any such investment shall be for
the benefit of the Servicer as additional servicing compensation and shall be
subject to its withdrawal or order from time to time. The amount of any losses
incurred in respect of any such investments attributable to the investment of
amounts in respect of the Mortgage Loans shall be deposited in the Custodial
Account by the Servicer out of its own funds immediately as realized without any
right of reimbursement.

 

Section 3.08. Subservicing Accounts; Servicing Accounts.

 

(a) In those cases where a Subservicer is servicing a Mortgage Loan pursuant to
a Subservicing Agreement, the Servicer shall cause the Subservicer, pursuant to
the Subservicing Agreement, to establish and maintain one or more Subservicing
Accounts which shall be an Eligible Account or, if such account is not an
Eligible Account, shall be acceptable to the

 

    -56-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Servicer and each Rating Agency. The Subservicer will be required thereby to
deposit into the Subservicing Account on a daily basis all proceeds of Mortgage
Loans received by the Subservicer, less its Subservicing Fees and unreimbursed
advances and expenses, to the extent permitted by the Subservicing Agreement. If
the Subservicing Account is not an Eligible Account, the Servicer shall be
deemed to have received such monies upon receipt thereof by the Subservicer. The
Subservicer shall not be required to deposit in the Subservicing Account
payments or collections in the nature of prepayment charges or late charges or
assumption fees. On or before each Determination Date, the Servicer shall cause
the Subservicer, pursuant to the Subservicing Agreement, to remit to the
Servicer for deposit in the Custodial Account all funds held in the Subservicing
Account with respect to each Mortgage Loan serviced by such Subservicer that are
required to be remitted to the Servicer.

 

(b) In addition to the Custodial Account and the Payment Account, the Servicer
shall for any Nonsubserviced Mortgage Loan, and shall cause the Subservicers for
Subserviced Mortgage Loans to, establish and maintain one or more Servicing
Accounts and deposit and retain therein all collections from the Mortgagors (or
advances from Subservicers) for the payment of taxes, assessments, hazard
insurance premiums, Primary Insurance Policy premiums, if applicable, or
comparable items for the account of the Mortgagors. Each Servicing Account shall
be hold in trust, entitled “GMAC Mortgage Corporation Servicing Account in trust
for the benefit of the of the Holders of GMACM Mortgage Pass-Through
Certificates, Series 2004-J5.” Withdrawals of amounts related to the Mortgage
Loans from the Servicing Accounts may be made only to effect timely payment of
taxes, assessments, hazard insurance premiums, Primary Insurance Policy
premiums, if applicable, or comparable items, to reimburse the Servicer or
Subservicer out of related collections for any payments made pursuant to
Sections 3.11 (with respect to the Primary Insurance Policy) and 3.12(a) (with
respect to hazard insurance), to refund to any Mortgagors any sums as may be
determined to be overages, to pay interest, if required, to Mortgagors on
balances in the Servicing Account or to clear and terminate the Servicing
Account at the termination of this Agreement in accordance with Section 9.01. As
part of its servicing duties, the Servicer shall, and the Subservicers will,
pursuant to the Subservicing Agreements, be required to pay to the Mortgagors
interest on funds in this account to the extent required by law.

 

(c) The Servicer shall advance the payments referred to in the preceding
subsection that are not timely paid by the Mortgagors or advanced by the
Subservicers on the date when the tax, premium or other cost for which such
payment is intended is due, but the Servicer shall be required so to advance
only to the extent that such advances, in the good faith judgment of the
Servicer, will be recoverable by the Servicer out of Insurance Proceeds,
Liquidation Proceeds or otherwise.

 

Section 3.09. Access to Certain Documentation and Information Regarding the
Mortgage Loans.

 

If compliance with this Section 3.09 shall make any Class of Certificates legal
for investment by federally insured savings and loan associations, the Servicer
shall provide, or cause the Subservicers to provide, to the Trustee, the Office
of Thrift Supervision or the FDIC and the supervisory agents and examiners
thereof access to the documentation regarding the Mortgage Loans required by
applicable regulations of the Office of Thrift Supervision, such

 

    -57-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

access being afforded without charge but only upon reasonable request and during
normal business hours at the offices designated by the Servicer. The Servicer
shall permit such representatives to photocopy any such documentation and shall
provide equipment for that purpose at a charge reasonably approximating the cost
of such photocopying to the Servicer.

 

Section 3.10. Permitted Withdrawals from the Custodial Account.

 

(a) The Servicer may, from time to time as provided herein, make withdrawals
from the Custodial Account of amounts on deposit therein pursuant to Section
3.07 that are attributable to the Mortgage Loans for the following purposes:

 

  (i) to make deposits into the Payment Account in the amounts and in the manner
provided for in Section 4.01;

 

  (ii) to reimburse itself or the related Subservicer for previously
unreimbursed advances or expenses made pursuant to Sections 3.01, 3.07(a), 3.08,
3.11, 3.12(a), 3.14 and 4.04 or otherwise reimbursable pursuant to the terms of
this Agreement, such withdrawal right being limited to amounts received on
particular Mortgage Loans (including, for this purpose, REO Proceeds, Insurance
Proceeds, Liquidation Proceeds and proceeds from the purchase of a Mortgage Loan
pursuant to Section 2.02, 2.04 or 4.07) which represent (A) Late Collections of
Monthly Payments for which any such advance was made in the case of Subservicer
Advances or Advances pursuant to Section 4.04 and (B) recoveries of amounts in
respect of which such advances were made in the case of Servicing Advances;

 

  (iii) to pay to itself or the related Subservicer (if not previously retained
by such Subservicer) out of each payment received by the Servicer on account of
interest on a Mortgage Loan as contemplated by Sections 3.14 and 3.16, an amount
equal to that remaining portion of any such payment as to interest (but not in
excess of the Servicing Fee and the Subservicing Fee, if not previously
retained) which, when deducted, will result in the remaining amount of such
interest being interest at the Net Mortgage Rate (or Modified Net Mortgage Rate
in the case of a Modified Mortgage Loan) on the amount specified in the
amortization schedule of the related Mortgage Loan as the principal balance
thereof at the beginning of the period respecting which such interest was paid
after giving effect to any previous Curtailments;

 

  (iv) to pay to itself as additional servicing compensation any interest or
investment income earned on funds and other property deposited in or credited to
the Custodial Account that it is entitled to withdraw pursuant to Section
3.07(c);

 

  (v) to pay to itself as additional servicing compensation any Foreclosure
Profits, and any amounts remitted by Subservicers or received from Mortgagors as
interest in respect of Curtailments;

 

  (vi) to pay GMACM, with respect to each Mortgage Loan or property acquired in
respect thereof that has been purchased or otherwise transferred pursuant to

 

    -58-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Section 2.02, 2.04, 4.07 or 9.01, all amounts received thereon and not required
to be distributed to the Certificateholders as of the date on which the related
Stated Principal Balance or Purchase Price is determined;

 

  (vii) to reimburse itself or the related Subservicer for any Nonrecoverable
Advance or any Advance that was ultimately determined to be Excess Special
Hazard Losses, Excess Fraud Losses, Excess Bankruptcy Losses or Extraordinary
Losses in the manner and to the extent provided in subsection (c) below, any
Advance made in connection with a modification of a Mortgage Loan that is in
default or, in the judgment of the Servicer, default is reasonably foreseeable
pursuant to Section 3.07(a), to the extent the amount of the Advance has been
added to the Stated Principal Balance of the Mortgage Loan, or any Advance
reimbursable to the Servicer pursuant to Section 4.02(a);

 

  (viii) to reimburse itself or the Company for expenses incurred by and
reimbursable to it or the Company pursuant to Sections 3.01(a), 3.11, 3.13,
3.14(c), 6.03, 10.01 or otherwise;

 

  (ix) to reimburse itself for Servicing Advances expended by it (a) pursuant to
Section 3.14 in good faith in connection with the restoration of property
damaged by an Uninsured Cause, and (b) in connection with the liquidation of a
Mortgage Loan or disposition of an REO Property to the extent not otherwise
reimbursed pursuant to clause (ii) or (viii) above; and

 

  (x) to withdraw any amount deposited in the Custodial Account that was not
required to be deposited therein pursuant to Section 3.07.

 

(b) Since, in connection with withdrawals pursuant to clauses (ii), (iii), (v)
and (vi), the Servicer’s entitlement thereto is limited to collections or other
recoveries on the related Mortgage Loan, the Servicer shall keep and maintain
separate accounting, on a Mortgage Loan by Mortgage Loan basis, for the purpose
of justifying any withdrawal from the Custodial Account pursuant to such
clauses.

 

(c) The Servicer shall be entitled to reimburse itself or the related
Subservicer for any Advance made in respect of a Mortgage Loan that the Servicer
determines to be a Nonrecoverable Advance or an Advance that was ultimately
determined to be Excess Special Hazard Losses, Excess Fraud Losses, Excess
Bankruptcy Losses or Extraordinary Losses by withdrawal from the Custodial
Account of amounts on deposit therein attributable to the Mortgage Loans on any
Payment Account Deposit Date succeeding the date of such determination. Such
right of reimbursement in respect of a Nonrecoverable Advance on any such
Payment Account Deposit Date shall be limited to an amount not exceeding the
portion of such Advance previously paid to Certificateholders (and not
theretofore reimbursed to the Servicer or the related Subservicer).

 

Section 3.11. Maintenance of the Primary Insurance Policies; Collections
Thereunder.

 

(a) The Servicer shall not take, or permit any Subservicer to take, any action
which would result in non-coverage under any applicable Primary Insurance Policy
of any loss which,

 

    -59-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

but for the actions of the Servicer or Subservicer, would have been covered
thereunder. To the extent coverage is available, the Servicer shall keep or
cause to be kept in full force and effect a Primary Insurance Policy in the case
of each Mortgage Loan having a Loan-to-Value Ratio at origination in excess of
80%, until the principal balance of the related Mortgage Loan secured by a
Mortgaged Property is reduced to 80% or less of the appraised value based on the
most recent appraisal of the Mortgaged Property performed by a qualified
appraiser, such appraisal to be included in the related servicing file. The
Servicer shall not cancel or refuse to renew any such Primary Insurance Policy
applicable to a Nonsubserviced Mortgage Loan, or consent to any Subservicer
canceling or refusing to renew any such Primary Insurance Policy applicable to a
Mortgage Loan subserviced by it, that is in effect at the date of the initial
issuance of the Certificates and is required to be kept in force hereunder
unless the replacement Primary Insurance Policy for such canceled or non-renewed
policy is maintained with an insurer whose claims-paying ability is acceptable
to each Rating Agency for mortgage pass-through certificates having a rating
equal to or better than the lower of the then-current rating or the rating
assigned to the Certificates as of the Closing Date by such Rating Agency. In
connection with any assumption or substitution agreement entered into or to be
entered into pursuant to Section 3.13, the Servicer shall promptly notify the
insurer under the related Primary Insurance Policy, if any, of such assumption
or substitution of liability in accordance with the terms of such policy and
shall take all actions which may be required by such insurer as a condition to
the continuation of coverage under the Primary Insurance Policy. If such Primary
Insurance Policy is terminated as a result of such assumption or substitution of
liability, the Servicer shall obtain a replacement Primary Insurance Policy as
provided above.

 

(b) In connection with its activities as administrator and servicer of the
Mortgage Loans, the Servicer agrees to present or to cause the related
Subservicer to present, on behalf of the Servicer, the Subservicer, if any, the
Trustee and Certificateholders, claims to the related Insurer under any Primary
Insurance Policies, in a timely manner in accordance with such policies, and, in
this regard, to take or cause to be taken such reasonable action as shall be
necessary to permit recovery under any Primary Insurance Policies respecting
defaulted Mortgage Loans. Pursuant to Section 3.07, any Insurance Proceeds
collected by or remitted to the Servicer under any Primary Insurance Policies
shall be deposited in the Custodial Account, subject to withdrawal pursuant to
Section 3.10.

 

Section 3.12. Maintenance of Fire Insurance and Omissions and Fidelity Coverage.

 

(a) The Servicer shall cause to be maintained for each Mortgage Loan (other than
a Cooperative Loan) fire insurance with extended coverage in an amount which is
equal to the lesser of (i) the greater of (A) the principal balance owing on
such Mortgage Loan and (B) the percentage such that the proceeds thereof shall
be sufficient to prevent the application of a co-insurance clause; or (ii) 100
percent of the insurable value of the improvements. If the Mortgaged Property is
in an area identified in the Federal Register by the Federal Emergency
Management Agency as being a special flood hazard area that has
federally-mandated flood insurance requirements, the Servicer will cause to be
maintained a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(i) the outstanding principal balance of the Mortgage Loan, (ii) the maximum
insurable value of the improvements securing such Mortgage Loan or (iii) the
maximum amount of

 

    -60-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

insurance which is available under the Flood Disaster Protection Act of 1973, as
amended. The Servicer shall also cause to be maintained on property acquired
upon foreclosure, or deed in lieu of foreclosure, of any Mortgage Loan (other
than a Cooperative Loan), fire insurance with extended coverage in an amount
which is at least equal to the maximum insurable value of the improvements which
are a part of such property, liability insurance and, to the extent required and
available under the Flood Disaster Protection Act of 1973, as amended, flood
insurance in an amount as provided above. Pursuant to Section 3.07, any amounts
collected by the Servicer under any such policies (other than amounts to be
applied to the restoration or repair of the related Mortgaged Property or
property thus acquired or amounts released to the Mortgagor in accordance with
the Servicer’s normal servicing procedures) shall be deposited in the Custodial
Account, subject to withdrawal pursuant to Section 3.10. Any cost incurred by
the Servicer in maintaining any such insurance shall not, for the purpose of
calculating monthly distributions to the Certificateholders, be added to the
amount owing under the Mortgage Loan, notwithstanding that the terms of the
Mortgage Loan so permit. Such costs shall be recoverable by the Servicer out of
related late payments by the Mortgagor or out of Insurance Proceeds and
Liquidation Proceeds to the extent permitted by Section 3.10. It is understood
and agreed that no earthquake or other additional insurance is to be required of
any Mortgagor or maintained on property acquired in respect of a Mortgage Loan
other than pursuant to such applicable laws and regulations as shall at any time
be in force and as shall require such additional insurance. All such policies
shall be endorsed with standard mortgagee clauses with loss payable to the
Servicer and its successors and/or assigns and shall provide for at least thirty
days prior written notice of any cancellation, reduction in the amount or
material change in coverage to the Servicer. The Servicer shall not interfere
with the Mortgagor’s freedom of choice in selecting either his insurance carrier
or agent, provided, however, that the Servicer shall not accept any such
insurance policies from insurance companies unless such companies currently
reflect a General Policy Rating in Best’s Key Rating Guide currently acceptable
to Fannie Mae and are licensed to do business in the state wherein the property
subject to the policy is located.

 

If the Servicer shall obtain and maintain a blanket fire insurance policy with
extended coverage insuring against hazard losses on all of the Mortgage Loans,
it shall conclusively be deemed to have satisfied its obligations as set forth
in the first sentence of this Section 3.12(a), it being understood and agreed
that such policy may contain a deductible clause, in which case the Servicer
shall, in the event that there shall not have been maintained on the related
Mortgaged Property a policy complying with the first sentence of this Section
3.12(a) and there shall have been a loss which would have been covered by such
policy, deposit in the Payment Account the amount not otherwise payable under
the blanket policy because of such deductible clause. Any such deposit by the
Servicer shall be made on the Payment Account Deposit Date next preceding the
Distribution Date which occurs in the month following the month in which
payments under any such policy would have been deposited in the Custodial
Account. In connection with its activities as administrator and servicer of the
Mortgage Loans, the Servicer agrees to present, on behalf of itself, the Trustee
and the Certificateholders, claims under any such blanket policy.

 

(b) The Servicer shall obtain and maintain at its own expense and keep in full
force and effect throughout the term of this Agreement a blanket fidelity bond
and an errors and omissions insurance policy covering the Servicer’s officers
and employees and other persons acting on behalf of the Servicer in connection
with its activities under this Agreement. The amount of coverage, taken
together, shall be at least equal to the coverage that would be required

 

    -61-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

by Fannie Mae or Freddie Mac, with respect to the Servicer if the Servicer were
servicing and administering the Mortgage Loans for Fannie Mae or Freddie Mac. In
the event that any such bond or policy ceases to be in effect, the Servicer
shall obtain a comparable replacement bond or policy from an issuer or insurer,
as the case may be, meeting the requirements set forth above.

 

Section 3.13. Enforcement of Due-on-Sale Clauses; Assumption and Modification
Agreements; Certain Assignments.

 

(a) When any Mortgaged Property is conveyed by the Mortgagor, the Servicer or
Subservicer, to the extent it has knowledge of such conveyance, shall enforce
any due-on-sale clause contained in any Mortgage Note or Mortgage, to the extent
permitted under applicable law and governmental regulations, but only to the
extent that such enforcement will not adversely affect or jeopardize coverage
under any Required Insurance Policy. Notwithstanding the foregoing, the Servicer
is not required to exercise such rights with respect to a Mortgage Loan if the
Person to whom the related Mortgaged Property has been conveyed or is proposed
to be conveyed satisfies the terms and conditions contained in the Mortgage Note
and Mortgage related thereto and the consent of the mortgagee under such
Mortgage Note or Mortgage is not otherwise so required under such Mortgage Note
or Mortgage as a condition to such transfer. In the event that the Servicer is
prohibited by law from enforcing any such due-on-sale clause, or if coverage
under any Required Insurance Policy would be adversely affected, or if
nonenforcement is otherwise permitted hereunder, the Servicer is authorized,
subject to Section 3.13(b), to take or enter into an assumption and modification
agreement from or with the person to whom such property has been or is about to
be conveyed, pursuant to which such person becomes liable under the Mortgage
Note and, unless prohibited by applicable state law, the Mortgagor remains
liable thereon, provided that the Mortgage Loan shall continue to be covered (if
so covered before the Servicer enters such agreement) by the applicable Required
Insurance Policies. The Servicer, subject to Section 3.13(b), is also authorized
with the prior approval of the insurers under any Required Insurance Policies to
enter into a substitution of liability agreement with such Person, pursuant to
which the original Mortgagor is released from liability and such Person is
substituted as Mortgagor and becomes liable under the Mortgage Note.
Notwithstanding the foregoing, the Servicer shall not be deemed to be in default
under this Section by reason of any transfer or assumption which the Servicer
reasonably believes it is restricted by law from preventing, for any reason
whatsoever.

 

(b) Subject to the Servicer’s duty to enforce any due-on-sale clause to the
extent set forth in Section 3.13(a), in any case in which a Mortgaged Property
is to be conveyed to a Person by a Mortgagor, and such Person is to enter into
an assumption or modification agreement or supplement to the Mortgage Note or
Mortgage which requires the signature of the Trustee, or if an instrument of
release signed by the Trustee is required releasing the Mortgagor from liability
on the Mortgage Loan, the Servicer is authorized, subject to the requirements of
the sentence next following, to execute and deliver, on behalf of the Trustee,
the assumption agreement with the Person to whom the Mortgaged Property is to be
conveyed and such modification agreement or supplement to the Mortgage Note or
Mortgage or other instruments as are reasonable or necessary to carry out the
terms of the Mortgage Note or Mortgage or otherwise to comply with any
applicable laws regarding assumptions or the transfer of the Mortgaged Property
to such Person; provided, however, that in connection with any such assumption,
no material term of the Mortgage Note may be changed. Upon receipt of
appropriate instructions from the Servicer in

 

    -62-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

accordance with the foregoing, the Trustee shall execute any necessary
instruments for such assumption or substitution of liability as directed in
writing by the Servicer. Upon the closing of the transactions contemplated by
such documents, the Servicer shall cause the originals or true and correct
copies of the assumption agreement, the release (if any), or the modification or
supplement to the Mortgage Note or Mortgage to be delivered to the Trustee or
the Custodian and deposited with the Mortgage File for such Mortgage Loan. Any
fee collected by the Servicer or such related Subservicer for entering into an
assumption or substitution of liability agreement will be retained by the
Servicer or such Subservicer as additional servicing compensation.

 

(c) The Servicer or the related Subservicer, as the case may be, shall be
entitled to approve a request from a Mortgagor for a partial release of the
related Mortgaged Property, the granting of an easement thereon in favor of
another Person, any alteration or demolition of the related Mortgaged Property
(or, with respect to a Cooperative Loan, the related Cooperative Apartment)
without any right of reimbursement or other similar matters if it has
determined, exercising its good faith business judgment in the same manner as it
would if it were the owner of the related Mortgage Loan, that the security for,
and the timely and full collectability of, such Mortgage Loan would not be
adversely affected thereby and if it has also determined that any portion of the
applicable REMIC would not fail to continue to qualify as a REMIC under the Code
as a result thereof and (subject to Section 10.01(f)) that no tax on “prohibited
transactions” or “contributions” after the startup day would be imposed on such
REMIC as a result thereof. Any fee collected by the Servicer or the related
Subservicer for processing such a request will be retained by the Servicer or
such Subservicer as additional servicing compensation.

 

(d) Subject to any other applicable terms and conditions of this Agreement, the
Trustee and Servicer shall be entitled to approve an assignment in lieu of
satisfaction with respect to any Mortgage Loan, provided the obligee with
respect to such Mortgage Loan following such proposed assignment provides the
Trustee and Servicer with a “Lender Certification for Assignment of Mortgage
Loan” in the form attached hereto as Exhibit K, in form and substance
satisfactory to the Trustee and Servicer, providing the following: (i) that the
substance of the assignment is, and is intended to be, a refinancing of such
Mortgage; (ii) that the Mortgage Loan following the proposed assignment will
have a rate of interest at least 0.25 percent below or above the rate of
interest on such Mortgage Loan prior to such proposed assignment; and (iii) that
such assignment is at the request of the borrower under the related Mortgage
Loan. Upon approval of an assignment in lieu of satisfaction with respect to any
Mortgage Loan, the Servicer shall receive cash in an amount equal to the unpaid
principal balance of and accrued interest on such Mortgage Loan and the Servicer
shall treat such amount as a Principal Prepayment in Full with respect to such
Mortgage Loan for all purposes hereof.

 

Section 3.14. Realization Upon Defaulted Mortgage Loans.

 

(a) The Servicer shall foreclose upon or otherwise comparably convert (which may
include an REO Acquisition) the ownership of properties securing such of the
Mortgage Loans as come into and continue in default and as to which no
satisfactory arrangements can be made for collection of delinquent payments
pursuant to Section 3.07. In connection with such foreclosure or other
conversion, the Servicer shall, consistent with Section 3.11, follow such
practices and procedures as it shall deem necessary or advisable, as shall be
normal and usual in

 

    -63-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

its general mortgage servicing activities, as shall meet the requirements of the
Insurer under any Required Insurance Policy, and as shall be consistent with the
provisions of this Agreement. With respect to any REO Property, the deed or
certificate of sale shall be taken in the name of the Trustee for the benefit of
the Certificateholders, or its nominee, on behalf of the Certificateholders. The
Trustee’s name shall be placed on the title to such REO Property solely as the
Trustee hereunder and not in its individual capacity. The Servicer shall ensure
that the title to such REO Property references this Agreement and the Trustee’s
capacity thereunder. The Servicer, however, shall not be required to expend its
own funds or incur other reimbursable charges in connection with any
foreclosure, or attempted foreclosure which is not completed, or towards the
restoration of any property unless it shall determine (i) that such restoration
and/or foreclosure will increase the proceeds of liquidation of the Mortgage
Loan to Holders of Certificates of one or more Classes after reimbursement to
itself for such expenses or charges and (ii) that such expenses or charges will
be recoverable to it through Liquidation Proceeds, Insurance Proceeds, or REO
Proceeds (respecting which it shall have priority for purposes of withdrawals
from the Custodial Account pursuant to Section 3.10, whether or not such
expenses and charges are actually recoverable from related Liquidation Proceeds,
Insurance Proceeds or REO Proceeds). In the event of such a determination by the
Servicer pursuant to this Section 3.14(a), the Servicer shall be entitled to
reimbursement of such amounts pursuant to Section 3.10. If the Servicer has
knowledge that a Mortgaged Property which the Servicer is contemplating
acquiring in foreclosure or by deed in lieu of foreclosure is located within a
one (1) mile radius of any site listed in the Expenditure Plan for the Hazardous
Substance Clean Up Bond Act of 1984 or other site with environmental or
hazardous waste risks known to the Servicer, the Servicer will, prior to
acquiring the Mortgaged Property, consider such risks and only take action in
accordance with its established environmental review procedures.

 

The Servicer shall, either itself or through an agent selected by the Servicer,
and in accordance with the Fannie Mae guidelines, manage, conserve, protect and
operate each REO Property in the same manner that it manages, conserves,
protects and operates other foreclosed property for its own account, and in the
same manner that similar property in the same locality as the REO Property is
managed. Each disposition of REO Property shall be carried out by the Servicer
at such price and upon such terms and conditions as the Servicer deems to be in
the best interest of the Certificateholders.

 

Upon the occurrence of a Cash Liquidation or REO Disposition, following the
deposit in the Custodial Account of all Insurance Proceeds, Liquidation Proceeds
and other payments and recoveries referred to in the definition of “Cash
Liquidation” or “REO Disposition,” as applicable, upon receipt by the Trustee of
written notification of such deposit signed by a Servicing Officer, the Trustee
or any Custodian, as the case may be, shall release to the Servicer the related
Mortgage File and the Trustee shall execute and deliver such instruments of
transfer or assignment prepared by the Servicer, in each case without recourse,
as shall be necessary to vest in the Servicer or its designee, as the case may
be, the related Mortgage Loan, and thereafter such Mortgage Loan shall not be
part of the Trust Fund. Notwithstanding the foregoing or any other provision of
this Agreement, in the Servicer’s sole discretion with respect to any defaulted
Mortgage Loan or REO Property as to either of the following provisions, (i) a
Cash Liquidation or REO Disposition may be deemed to have occurred if
substantially all amounts expected by the Servicer to be received in connection
with the related defaulted Mortgage Loan or REO Property have been received, and
(ii) for purposes of determining the amount of any Liquidation Proceeds,

 

    -64-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Insurance Proceeds, REO Proceeds or any other unscheduled collections or the
amount of any Realized Loss, the Servicer may take into account minimal amounts
of additional receipts expected to be received or any estimated additional
liquidation expenses expected to be incurred in connection with the related
defaulted Mortgage Loan or REO Property.

 

(b) If title to any Mortgaged Property is acquired by the Trust Fund as an REO
Property by foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be issued to the Trustee or to its nominee on behalf
of Certificateholders. Notwithstanding any such acquisition of title and
cancellation of the related Mortgage Loan, such REO Property shall (except as
otherwise expressly provided herein) be considered to be an Outstanding Mortgage
Loan held in the Trust Fund until such time as the REO Property shall be sold.
Consistent with the foregoing for purposes of all calculations hereunder so long
as such REO Property shall be considered to be an Outstanding Mortgage Loan it
shall be assumed that, notwithstanding that the indebtedness evidenced by the
related Mortgage Note shall have been discharged, such Mortgage Note and the
related amortization schedule in effect at the time of any such acquisition of
title (after giving effect to any previous Curtailments and before any
adjustment thereto by reason of any bankruptcy or similar proceeding or any
moratorium or similar waiver or grace period) remain in effect. To the extent
the net income received during any calendar month is in excess of the amount
attributable to amortizing principal and accrued interest at the related
Mortgage Rate on the related Mortgage Loan for such calendar month, such excess
shall be considered to be a Curtailment of the related Mortgage Loan.

 

(c) If the Trust Fund acquires any REO Property as aforesaid or otherwise in
connection with a default or imminent default on a Mortgage Loan, the Servicer
on behalf of the Trust Fund shall dispose of such REO Property within three full
years after the taxable year of its acquisition by the Trust Fund for purposes
of Section 860G(a)(8) of the Code (or such shorter period as may be necessary
under applicable state (including any state in which such property is located)
law to maintain the status of any portion of the applicable REMIC as a REMIC
under applicable state law and avoid taxes resulting from such property failing
to be foreclosure property under applicable state law) or, at the expense of the
Trust Fund, request, more than 60 days before the day on which such grace period
would otherwise expire, an extension of such grace period unless the Servicer
(subject to Section 10.01(f)) obtains for the Trustee an Opinion of Counsel,
addressed to the Trustee and the Servicer, to the effect that the holding by the
Trust Fund of such REO Property subsequent to such period will not result in the
imposition of taxes on “prohibited transactions” as defined in Section 860F of
the Code or cause the applicable REMIC to fail to qualify as a REMIC (for
federal (or any applicable State or local) income tax purposes) at any time that
any Certificates are outstanding, in which case the Trust Fund may continue to
hold such REO Property (subject to any conditions contained in such Opinion of
Counsel). The Servicer shall be entitled to be reimbursed from the Custodial
Account for any costs incurred in obtaining such Opinion of Counsel, as provided
in Section 3.10. Notwithstanding any other provision of this Agreement, no REO
Property acquired by the Trust Fund shall be rented (or allowed to continue to
be rented) or otherwise used by or on behalf of the Trust Fund in such a manner
or pursuant to any terms that would (i) cause such REO Property to fail to
qualify as “foreclosure property” within the meaning of Section 860G(a)(8) of
the Code or (ii) subject the Trust Fund to the imposition of any federal income
taxes on the income earned from such REO Property, including any taxes imposed
by reason of Section 860G(c) of the Code, unless the Servicer has agreed to
indemnify and hold harmless the Trust Fund with respect to the imposition of any
such taxes.

 

    -65-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

(d) The proceeds of any Cash Liquidation, REO Disposition or purchase or
repurchase of any Mortgage Loan pursuant to the terms of this Agreement, as well
as any recovery resulting from a collection of Liquidation Proceeds, Insurance
Proceeds or REO Proceeds, will be applied in the following order of priority:
first, to reimburse the Servicer or the related Subservicer in accordance with
Section 3.10(a)(ii); second, to all Servicing Fees and Subservicing Fees payable
therefrom (and the Servicer and the Subservicer shall have no claims for any
deficiencies with respect to such fees which result from the foregoing
allocation); third, to the Certificateholders to the extent of accrued and
unpaid interest on the Mortgage Loan, and any related REO Imputed Interest, at
the Net Mortgage Rate (or the Modified Net Mortgage Rate in the case of a
Modified Mortgage Loan) to the Due Date prior to the Distribution Date on which
such amounts are to be distributed; fourth, to the Certificateholders as a
recovery of principal on the Mortgage Loan (or REO Property) (provided that, if
such recovery is of an amount previously allocated to one or more Classes of
Certificates as a Realized Loss, such recovery shall be allocated among such
Classes in the same proportions as the allocation of such Realized Losses and,
if any such Class of Certificates to which such Realized Loss was allocated is
no longer outstanding, such subsequent recovery shall be distributed to the
persons who were the Holders of such Class of Certificates when it was retired);
and fifth, to Foreclosure Profits.

 

(e) In the event of a default on a Mortgage Loan one or more of whose obligors
is not a United States Person, in connection with any foreclosure or acquisition
of a deed in lieu of foreclosure (together, “foreclosure”) in respect of such
Mortgage Loan, the Servicer will cause compliance with the provisions of
Treasury Regulation Section 1.1445-2(d)(3) (or any successor thereto) necessary
to assure that no withholding tax obligation arises with respect to the proceeds
of such foreclosure except to the extent, if any, that proceeds of such
foreclosure are required to be remitted to the obligors on such Mortgage Loan.

 

Section 3.15. Trustee to Cooperate; Release of Mortgage Notes.

 

(a) Upon becoming aware of the payment in full of any Mortgage Loan, or upon the
receipt by the Servicer of a notification that payment in full will be escrowed
in a manner customary for such purposes, the Servicer will immediately notify
the Custodian, if any, or the Trustee (if it holds the related Mortgage Note) by
delivery of a Request for Release substantially in the form attached hereto as
Exhibit F requesting delivery to it of the Mortgage Note. The Servicer is
authorized to execute and deliver to the Mortgagor the request for reconveyance,
deed of reconveyance or release or satisfaction of mortgage or such instrument
releasing the lien of the Mortgage, together with the Mortgage Note with, as
appropriate, written evidence of cancellation thereon and to cause the removal
from the registration on the MERS® System of such Mortgage and to execute and
deliver, on behalf of the Trustee and the Certificateholders or any of them, any
and all instruments of satisfaction or cancellation or of partial or full
release. No expenses incurred in connection with any instrument of satisfaction
or deed of reconveyance shall be chargeable to the Custodial Account or the
Payment Account.

 

    -66-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

(b) From time to time as is appropriate for the servicing or foreclosure of any
Mortgage Loan, the Servicer shall deliver a Request for Release to the
Custodian, if any, or the Trustee (if it holds the related Mortgage Note)
requesting that possession of the Mortgage Note be released to the Servicer and
certifying as to the reason for such release and that such release will not
invalidate any insurance coverage provided in respect of the Mortgage Loan under
any Required Insurance Policy. Upon receipt of the foregoing, the Trustee (if it
holds the related Mortgage Note) or the Custodian shall deliver the Mortgage
Note to the Servicer. The Servicer shall cause each Mortgage Note so released to
be returned to the Trustee, or the Custodian as agent for the Trustee when the
need therefor by the Servicer no longer exists, unless (i) the Mortgage Loan has
been liquidated and the Liquidation Proceeds relating to the Mortgage Loan have
been deposited in the Custodial Account or (ii) the Mortgage Note has been
delivered directly or through a Subservicer to an attorney, or to a public
trustee or other public official as required by law, for purposes of initiating
or pursuing legal action or other proceedings for the foreclosure of the
Mortgaged Property either judicially or non-judicially, and the Servicer has
delivered directly or through a Subservicer to the Trustee and the Custodian a
certificate of a Servicing Officer certifying as to the name and address of the
Person to which such Mortgage Note was delivered and the purpose or purposes of
such delivery. In the event of the liquidation of any such Mortgage Loan, the
Custodian, if any, or the Trustee shall deliver the Request for Release with
respect thereto to the Servicer upon deposit of the related Liquidation Proceeds
in the Custodial Account.

 

(c) The Servicer on the Trustee’s behalf shall execute and deliver to the
Servicer, if necessary, any court pleadings, requests for trustee’s sale or
other documents necessary to the foreclosure or trustee’s sale in respect of a
Mortgaged Property or to any legal action brought to obtain judgment against any
Mortgagor on the Mortgage Note or Mortgage or to obtain a deficiency judgment,
or to enforce any other remedies or rights provided by the Mortgage Note or
Mortgage or otherwise available at law or in equity. Together with such
documents or pleadings (if signed by the Trustee), the Servicer shall deliver to
the Trustee a certificate of a Servicing Officer requesting that such pleadings
or documents be executed by the Trustee and certifying as to the reason such
documents or pleadings are required and that the execution and delivery thereof
by the Trustee will not invalidate any insurance coverage under any Required
Insurance Policy or invalidate or otherwise affect the lien of the Mortgage,
except for the termination of such a lien upon completion of the foreclosure or
trustee’s sale.

 

(d) Notwithstanding any other provisions of this Agreement, the Servicer shall
account fully to the Trustee for any funds received by the Servicer or which
otherwise are collected by the Servicer as Liquidation Proceeds or Insurance
Proceeds in respect of any related Mortgage Loan. All Mortgage Files and funds
collected or held by, or under the control of, the Servicer in respect of any
Mortgage Loans, whether from the collection of principal and interest payments
or from Liquidation Proceeds, including but not limited to, any funds on deposit
in the Custodial Account(s), shall be held by the Servicer for and on behalf of
the Trustee and shall be and remain the sole and exclusive property of the
Trustee, subject to the applicable provisions of this Agreement. The Servicer
also agrees that it shall not create, incur or subject any Mortgage File or any
funds that are deposited in the Custodial Account, Payment Account or any
related Servicing Account, or any funds that otherwise are or may become due or
payable to the Trustee for the benefit of the Certificateholders, to any claim,
lien, security interest, judgment, levy, writ of attachment or other
encumbrance, or assert by legal action or otherwise any claim or right of

 

    -67-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

setoff against any Mortgage File or any funds collected on, or in connection
with, a Mortgage Loan, except, however, that the Servicer shall be entitled to
set off against and deduct from any such funds any amounts that are properly due
and payable to the Servicer under this Agreement.

 

Section 3.16. Servicing and Other Compensation; Compensating Interest.

 

(a) The Servicer, as compensation for its activities hereunder, shall be
entitled to receive on each Distribution Date the amounts provided for by
clauses (iii), (iv) and (v) of Section 3.10(a), subject to clause (e) below. The
amount of servicing compensation provided for in such clauses shall be accounted
for on a Mortgage Loan-by-Mortgage Loan basis. In the event that Liquidation
Proceeds, Insurance Proceeds and REO Proceeds (net of amounts reimbursable
therefrom pursuant to Section 3.10(a)(ii)) in respect of a Cash Liquidation or
REO Disposition exceed the unpaid principal balance of such Mortgage Loan plus
unpaid interest accrued thereon (including REO Imputed Interest) at a per annum
rate equal to the related Net Mortgage Rate (or the Modified Net Mortgage Rate
in the case of a Modified Mortgage Loan), the Servicer shall be entitled to
retain therefrom and to pay to itself and/or the related Subservicer, any
Foreclosure Profits and any Servicing Fee or Subservicing Fee considered to be
accrued but unpaid.

 

(b) Additional servicing compensation in the form of prepayment charges,
assumption fees, late payment charges, investment income on amounts in the
Custodial Account or otherwise shall be retained by the Servicer or the
Subservicer to the extent provided herein, subject to clause (e) below.

 

(c) The Servicer shall be required to pay, or cause to be paid, all expenses
incurred by it in connection with its servicing activities hereunder (including
payment of premiums for the Primary Insurance Policies, if any, to the extent
such premiums are not required to be paid by the related Mortgagors, certain
expenses of the Trustee as provided in Section 8.05, and the fees and expenses
of any Custodian) and shall not be entitled to reimbursement therefor except as
specifically provided in Sections 3.01, 3.10 and 3.14.

 

(d) The Servicer’s right to receive servicing compensation may not be
transferred in whole or in part except in connection with the transfer of all of
its responsibilities and obligations of the Servicer under this Agreement.

 

(e) Notwithstanding any other provision herein, the amount of the Servicing Fee
that the Servicer shall be entitled to receive for its activities hereunder for
the period ending on each Distribution Date shall be reduced (but not below
zero) by an amount equal to Compensating Interest (if any) for such Distribution
Date. In making such reduction, the Servicer will not withdraw from the
Custodial Account any such amount representing all or a portion of the Servicing
Fee to which it is entitled pursuant to Section 3.10(a)(iii).

 

Section 3.17. Periodic Filings with the Securities and Exchange Commission;
Additional Information.

 

(a) Within 15 days after each Distribution Date, the Trustee shall prepare and
file in accordance with industry standards with the Securities and Exchange
Commission (the “Commission”) via the Electronic Data Gathering and Retrieval
System (“EDGAR”), and the

 

    -68-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Servicer shall execute, a Form 8-K with a copy of the statement to the
Certificateholders for such Distribution Date as an exhibit thereto. Prior to
January 31, 2005, the Trustee shall prepare and file in accordance with industry
standards, and the Servicer shall execute, a Form 15 Suspension Notification
with respect to the Trust Fund, if applicable, with the Commission via EDGAR.
Prior to March 31, 2005 and prior to March 31st of each succeeding year until
the earlier of (i) a Form 15 Suspension Notification has been filed with respect
to the Trust Fund or (ii) the year following the termination of the Trust Fund
pursuant to the terms hereof, the Trustee shall prepare and file, and the
Servicer shall execute, a Form 10-K, in substance conforming to industry
standards with respect to the Trust Fund with the Commission via EDGAR. The
Company hereby grants a limited power of attorney to execute and file each such
document on behalf of the Company to the Servicer and the Trustee, respectively.
Each such power of attorney shall continue until either the earlier of (i)
receipt by the Trustee or the Servicer, as applicable, from the Company of
written termination of such power of attorney and (ii) the termination of the
Trust Fund. The Company agrees to promptly furnish to each of the Trustee and
the Servicer, from time to time upon request, such further information, reports,
and financial statements within its control related to this Agreement and the
Mortgage Loans as the Trustee or the Servicer, as applicable, reasonably deems
appropriate to prepare and file all necessary reports with the Commission. The
Servicer shall have no responsibility to file any items other than those
specified in this section.

 

(b) Any Form 10-K filed with the Commission in connection with this Section
shall include a certification, signed by the senior officer in charge of the
servicing functions of the Servicer, in the form attached as Exhibit O-1 hereto
or such other form as may be required or permitted by the Commission (the “Form
10-K Certification”), in compliance with Rule 13a-14 and 15d-14 under the
Exchange Act and any additional directives of the Commission. In connection with
the Form 10-K Certification, the Trustee shall provide the Servicer with (x) a
back-up certification substantially in the form attached hereto as Exhibit O-2;
and (y) (I) a list of Certificateholders as shown on the Certificate Register as
of the end of each calendar year, (II) copies of all pleadings, other legal
process and any other documents relating to any claims, charges or complaints
involving the Trustee, as trustee, or the Trust Fund that are received by the
Trustee, (III) notice of all matters that, to the actual knowledge of a
Responsible Officer of the Trustee, have been submitted to a vote of the
Certificateholders, other than those matters that have been submitted to a vote
of the Certificateholders at the request of the Depositor or the Servicer, and
(IV) notice of any failure of the Trustee to make any distribution to the
Certificateholders as required pursuant to this Agreement. Neither the Servicer
nor the Trustee shall have any liability with respect to the Trustee’s failure
to properly prepare or file, or the Servicer’s failure to execute, such periodic
reports resulting from or relating to the Servicer’s or the Trustee’s, as the
case may be, inability or failure to obtain any information not resulting from
the negligence or willful misconduct of such party.

 

Section 3.18. Annual Statement as to Compliance.

 

The Servicer shall deliver to the Depositor, the Trustee, and each Rating Agency
on or before 90 days after the end of the Servicer’s fiscal year, commencing
with its fiscal year ending December 31, 2004, an Officer’s Certificate stating,
as to the signer thereof, that (i) a review of the activities of the Servicer
during the preceding calendar year and of the performance of the Servicer under
this Agreement has been made under such officer’s supervision and (ii) to the

 

    -69-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

best of such officer’s knowledge, based on such review, the Servicer has
fulfilled all its obligations under this Agreement throughout such year, or, if
there has been a default in the fulfillment of any such obligation, specifying
each such default known to such officer and the nature and status thereof except
for such defaults as such officer in his or her good faith judgment believes to
be immaterial.

 

Section 3.19. Annual Independent Public Accountants’ Servicing Report.

 

On or before 90 days after the end of the Servicer’s fiscal year, commencing
with its 2004 fiscal year, the Servicer at its expense shall cause a firm of
independent public accountants (who may also render other services to the
Servicer, the Depositor or any affiliate thereof) which is a member of the
American Institute of Certified Public Accountants to furnish a statement to the
Trustee, and the Depositor to the effect that such firm has examined certain
documents and records relating to the Servicer’s servicing of mortgage loans of
the same type as the Mortgage Loans pursuant to servicing agreements
substantially similar to this Agreement, which agreements may include this
Agreement, and that, on the basis of such an examination, conducted
substantially in compliance with the Uniform Single Attestation Program for
Mortgage Bankers, such firm is of the opinion that the Servicer’s servicing has
been conducted in compliance with the agreements examined pursuant to this
Section, except for (i) such exceptions as such firm shall believe to be
immaterial, and (ii) such other exceptions as shall be set forth in such
statement. Copies of such statement shall be provided by the Trustee to any
Certificateholder upon request at the Servicer’s expense, provided such
statement is delivered to the Trustee.

 

Section 3.20. Rights of the Company in Respect of the Servicer.

 

The Servicer shall afford the Depositor and the Trustee reasonable access to all
records and documentation regarding the Mortgage Loans and all accounts,
insurance information and other matters relating to this Agreement, such access
being afforded without charge, but only upon reasonable request and during
normal business hours at the office designated by the Servicer.

 

Section 3.21. Administration of Buydown Funds.

 

(a) With respect to any Buydown Mortgage Loan, the Servicer will withdraw from
the account that satisfies the requirements for a Subservicing Account (the
“Buydown Account”) the predetermined amount that, when added to the amount due
on such date from the Mortgagor, equals the full Monthly Payment and deposit
that amount in the Custodial Account together with the related payment made by
the Mortgagor or advanced by the Subservicer.

 

(b) If the Mortgagor on a Buydown Mortgage Loan prepays such loan in its
entirety during the period (the “Buydown Period”) when Buydown Funds are
required to be applied to such Buydown Mortgage Loan, the Servicer shall
withdraw from the Buydown Account and remit any Buydown Funds remaining in the
Buydown Account in accordance with the related buydown agreement. The amount of
Buydown Funds which may be remitted in accordance with the related buydown
agreement may reduce the amount required to be paid by the Mortgagor to fully
prepay the related Mortgage Loan. If the Mortgagor on a Buydown Mortgage Loan

 

    -70-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

defaults on such Mortgage Loan during the Buydown Period and the property
securing such Buydown Mortgage Loan is sold in the liquidation thereof (either
by the Servicer or the insurer under any related Primary Insurance Policy), the
Servicer shall withdraw from the Buydown Account the Buydown Funds for such
Buydown Mortgage Loan still held in the Buydown Account and deposit the same in
the Custodial Account or, pay to the insurer under any related Primary Insurance
Policy if the Mortgaged Property is transferred to such insurer and such insurer
pays all of the loss incurred in respect of such default. Any amount so remitted
pursuant to the preceding sentence will be deemed to reduce the amount owed on
the Mortgage Loan.

 

Section 3.22. Advance Facility.

 

The Servicer is hereby authorized to enter into any facility (an “Advance
Facility”) with any Person (any such Person, an “Advance Facility
Counterparty”), without the consent of any party to this Agreement or the
Insurer, which provides that the Servicer may pledge or sell its rights (the
“Advance Reimbursement Rights”) to receive reimbursement of any advances made by
the Servicer in respect of Advances pursuant to this Agreement, Servicing
Advances pursuant to this Agreement, or amounts in respect of taxes and premiums
advanced pursuant to Section 3.08(c) (“Tax/Premium Amounts”) pursuant to credit
facilities, repurchase facilities, or similar facilities providing liquidity for
the funding of Advances, Servicing Advances or Tax/Premium Amounts, as
applicable. Notwithstanding the existence of any Advance Facility, the Servicer
shall remain obligated pursuant to this Agreement to make Advances, Servicing
Advances and Tax/Premium Amounts pursuant to and as required by this Agreement,
and shall not be relieved of such obligations by virtue of such Advance
Facility.

 

If the Servicer enters into an Advance Facility, the Servicer shall promptly
give written notice to the Trustee, which shall include the identity of the
Advance Facility Counterparty, and for so long as an Advance Facility
Counterparty remains entitled to receive reimbursement for any Advances,
including Nonrecoverable Advances related thereto (“Monthly Advance
Reimbursement Amounts”), Servicing Advances, including Nonrecoverable Advances
related thereto (“Servicing Advance Reimbursement Amounts”) and/or Tax/Premium
Amounts (“Tax/Premium Reimbursement Amounts” and, together with Monthly Advance
Reimbursement Amounts and Servicing Advance Reimbursement Amounts, “Advance
Reimbursement Amounts”) (in each case to the extent that such type of Advance
Reimbursement Amount is included in the Advance Facility), as applicable, then
the Servicer shall identify such Advance Reimbursement Amounts as received,
consistently with the reimbursement rights set forth in Section 3.10, and shall
remit such Advance Reimbursement Amounts in accordance with the documentation
establishing the Advance Facility to such Advance Facility Counterparty or to a
trustee, agent or custodian (an “Advance Facility Trustee”) designated by such
Advance Facility Counterparty.

 

Notwithstanding the foregoing, if so required pursuant to the terms of the
Advance Facility, the Servicer may withdraw from the Custodial Account or direct
the Trustee, as applicable, and the Servicer and the Trustee, if so directed, is
hereby authorized to and shall pay to the Advance Facility Counterparty or the
Advance Facility Trustee the Advance Reimbursement Amounts identified pursuant
to the preceding sentence. The Trustee shall have no obligation with respect to
the calculation or payment of any Advance Reimbursement Amount nor, as a result
of the existence of any Advance Facility shall the Trustee have any obligation
to track, monitor or administer such Advance Facility.

 

    -71-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Advance Reimbursement Amounts shall consist solely of amounts in respect of
Advances, Servicing Advances and/or Tax/Premium Amounts made with respect to the
Mortgage Loans for which the Servicer would be permitted to reimburse itself in
accordance with this Agreement. Advance Reimbursement Amounts that the Servicer
is entitled to be paid shall not be included in Available Distribution Amounts
or distributed to Certificateholders. An Advance Facility Counterparty whose
obligations are limited to the making of Advances, Servicing Advances and/or
Tax/Premium Amounts will not be deemed to be a Subservicer under this Agreement
or be required to meet the criteria for qualification as a Subservicer under
this Agreement.

 

Advance Reimbursement Amounts allocated to reimburse Advances, Servicing
Advances or Tax/Premium Amounts made with respect to any particular Mortgage
Loan shall be allocated to the reimbursement of the unreimbursed Advances,
Servicing Advances or Tax/Premium Amounts, as the case may be, made with respect
to that Mortgage Loan on a “first-in, first out” (“FIFO”) basis, such that the
Advance Reimbursement Amounts shall be applied to reimburse the Advance,
Servicing Advance or Tax/Premium Amount, as the case may be, for that Mortgage
Loan that was disbursed earliest in time first, and to reimburse the Advance,
Servicing Advance or Tax/Premium Amount, as the case may be, for that Mortgage
Loan that was disbursed latest in time last. Liquidation Proceeds with respect
to a Mortgage Loan shall be applied in the following order: first, to reimburse
Servicing Advances outstanding with respect to that Mortgage Loan, second, to
reimburse Advances outstanding with respect to that Mortgage Loan and third, to
reimburse Tax/Premium Amounts outstanding with respect to that Mortgage Loan.
The Servicer shall provide to the related Advancing Facility Counterparty or
Advance Facility Trustee loan-level information with respect to each Advance,
Servicing Advance or Tax/Premium Amount remitted to such Advance Facility
Counterparty or Advance Facility Trustee, to enable the Advance Facility
Counterparty or Advance Facility Trustee to make the FIFO allocation of each
such Advance, Servicing Advance or Tax/Premium Amount with respect to each
Mortgage Loan.

 

Upon request of the Servicer, the Trustee agrees to execute such
acknowledgments, certificates, and other documents recognizing the interests of
any Advance Facility Counterparty in such Advance Reimbursement Rights as the
Servicer may cause to be made subject to Advance Facilities pursuant to this
Section 3.22.

 

ARTICLE IV

 

PAYMENTS TO CERTIFICATEHOLDERS

 

Section 4.01. Payment Account.

 

(a) The Trustee shall establish and maintain a Payment Account for the benefit
of the Certificateholders in which the Servicer shall cause to be deposited on
behalf of the Trustee on or before 2:00 P.M. New York time on each Payment
Account Deposit Date by wire transfer of immediately available funds an amount
equal to the sum of (i) any Advance for the immediately

 

    -72-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

succeeding Distribution Date, (ii) any amount required to be deposited in the
Payment Account pursuant to Section 3.12(a), (iii) any amount required to be
deposited in the Payment Account pursuant to Section 4.07, (iv) any amount
required to be paid pursuant to Section 9.01 and (v) all other amounts
constituting the Available Distribution Amount for the immediately succeeding
Distribution Date.

 

(b) The Trustee may invest, or cause the institution maintaining the Payment
Account to invest, or hold uninvested, the funds in the Payment Account in
Permitted Investments designated in the name of the Trustee for the benefit of
the Certificateholders, which shall mature or be payable on demand not later
than the Business Day next preceding the Distribution Date next following the
date of such investment (except that (i) any investment in the institution with
which the Payment Account is maintained may mature or be payable on demand on
such Distribution Date and (ii) any other investment may mature or be payable on
demand on such Distribution Date if the Trustee shall advance funds on such
Distribution Date to the Payment Account in the amount payable on such
investment on such Distribution Date, pending receipt thereof to the extent
necessary to make distributions on the Certificates) and shall not be sold or
disposed of prior to maturity. All income and gain realized from any such
investment or from uninvested balances in the Payment Account shall be for the
benefit of the Trustee and shall be subject to its withdrawal or order from time
to time. The amount of any losses incurred in respect of any such investments
shall be deposited in the Payment Account by the Trustee out of its own funds
immediately as realized without any right of reimbursement.

 

Section 4.02. Distributions.

 

(a) On each Distribution Date (x) the Trustee or (y) the Paying Agent appointed
by the Trustee, shall distribute first to the Trustee, payment for any servicing
transfer expenses reimbursable to the Trustee pursuant to Section 7.02(a), and
that have not been paid or reimbursed to the Trustee by the Servicer, second to
the Servicer, in the case of a distribution pursuant to Section 4.02(a)(iii)
below, the amount required to be distributed to the Servicer or a Subservicer
pursuant to Section 4.02(a)(iii) below, and third to each Certificateholder of
record on the next preceding Record Date (other than as provided in Section 9.01
respecting the final distribution) either in immediately available funds (by
wire transfer or otherwise) to the account of such Certificateholder at a bank
or other entity having appropriate facilities therefor, if such
Certificateholder has so notified the Trustee or the Paying Agent, as the case
may be, or, if such Certificateholder has not so notified the Trustee or the
Paying Agent by the Record Date, by check mailed to such Certificateholder at
the address of such Holder appearing in the Certificate Register such
Certificateholder’s share (which share with respect to each Class of
Certificates, shall be based on the aggregate of the Percentage Interests
represented by Certificates of the applicable Class held by such Holder of the
following amounts, in the following order of priority (subject to the provisions
of Section 4.02(b) below), in each case to the extent of the Available
Distribution Amount (net of the amounts payable above):

 

  (i) to the Senior Certificates (other than the Class PO Certificates), on a
pro rata basis based on Accrued Certificate Interest payable on such
Certificates with respect to such Distribution Date, Accrued Certificate
Interest on such Classes of Certificates for such Distribution Date, plus any
Accrued Certificate Interest thereon remaining unpaid from any previous
Distribution Date except as provided in the last paragraph of this Section
4.02(a), in each case in respect of interest on such Class; and

 

    -73-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

  (ii) (X) to the Class PO Certificates, the Class PO Principal Distribution
Amount (as defined in Section 4.02(b)(i) herein); and

 

(Y) to the Senior Certificates (other than the Class PO Certificates), in the
priorities and amounts set forth in Section 4.02(b) through (g), the sum of the
following (applied to reduce the Certificate Principal Balances of such Senior
Certificates, as applicable):

 

  (A) the Senior Percentage for that Subgroup for such Distribution Date times
the sum of the following:

 

  (1) the Subgroup Fraction for that Subgroup of the principal portion of each
Monthly Payment due during the related Due Period on each Outstanding Mortgage
Loan, whether or not received on or prior to the related Determination Date,
minus the Subgroup Fraction for that Subgroup of the principal portion of any
Debt Service Reduction which together with other Bankruptcy Losses exceeds the
Bankruptcy Amount;

 

  (2) the Subgroup Fraction for that Subgroup of the Stated Principal Balance of
any Mortgage Loan repurchased during the preceding calendar month (or deemed to
have been so repurchased in accordance with Section 3.07(b)) pursuant to
Sections 2.02, 2.04 or 4.07, and the Subgroup Fraction for that Subgroup of the
amount of any shortfall deposited in the Custodial Account in connection with
the substitution of a Deleted Mortgage Loan pursuant to Section 2.02 or Section
2.04, during the preceding calendar month; and

 

  (3) the Subgroup Fraction for that Subgroup of the principal portion of all
other unscheduled collections (other than Principal Prepayments in Full and
Curtailments and amounts received in connection with a Cash Liquidation or REO
Disposition of a Mortgage Loan described in Section 4.02(a)(ii)(Y)(B), including
without limitation Insurance Proceeds, Liquidation Proceeds and REO Proceeds)
received during the preceding calendar month or, in the case of Principal
Prepayment in Full, during the related Prepayment Period (or deemed to have been
so received in accordance with Section 3.07(b)) to the extent applied by the
Servicer as recoveries of principal of the related Mortgage Loan pursuant to
Section 3.14;

 

  (B) with respect to each Mortgage Loan for which a Cash Liquidation or a REO
Disposition occurred during the preceding calendar month (or was

 

    -74-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

deemed to have occurred during such period in accordance with Section 3.07(b))
and did not result in any Excess Special Hazard Losses, Excess Fraud Losses,
Excess Bankruptcy Losses or Extraordinary Losses, an amount equal to the lesser
of (a) the related Senior Percentage of the Subgroup Fraction for that Subgroup
for such Distribution Date times the Stated Principal Balance of such Mortgage
Loan and (b) the related Senior Accelerated Distribution Percentage of the
Subgroup Fraction for that Subgroup for such Distribution Date times the related
unscheduled collections (including without limitation Insurance Proceeds,
Liquidation Proceeds and REO Proceeds) to the extent applied by the Servicer as
recoveries of principal of the related Mortgage Loan pursuant to Section 3.14;

 

  (C) the related Senior Accelerated Distribution Percentage of the Subgroup
Fraction for that Subgroup for such Distribution Date times the aggregate of all
Principal Prepayments in Full received in the related Prepayment Period and
Curtailments received in the preceding calendar month;

 

  (D) any related Excess Subordinate Principal Amount for such Distribution Date
related to Realized Losses on mortgage loans in that Subgroup; provided, that
distributions under this clause (ii)(Y)(D) of Section 4.02(a) shall only be made
to the extent of Eligible Funds for that Subgroup (as described in the
definition of Eligible Funds) on any distribution date; and

 

  (E) any amounts described in subsection (ii)(Y), clauses (A), (B) and (C) of
this Section 4.02(a), as determined for any previous Distribution Date, which
remain unpaid after application of amounts previously distributed pursuant to
this clause (E) to the extent that such amounts are not attributable to Realized
Losses which have been allocated to the Subordinate Certificates;

 

  (iii) if the Certificate Principal Balances of the Subordinate Certificates
have not been reduced to zero, to the Servicer or a Subservicer, by remitting
for deposit to the Custodial Account, to the extent of and in reimbursement for
any Advances or Subservicer Advances previously made with respect to any
Mortgage Loan or REO Property which remain unreimbursed in whole or in part
following the Cash Liquidation or REO Disposition of such Mortgage Loan or REO
Property, minus any such Advances that were made with respect to delinquencies
that ultimately constituted Excess Special Hazard Losses, Excess Fraud Losses,
Excess Bankruptcy Losses or Extraordinary Losses;

 

  (iv) to the Holders of the Class M-1 Certificates, the Accrued Certificate
Interest thereon for such Distribution Date, plus any Accrued Certificate
Interest thereon remaining unpaid from any previous Distribution Date, except as
provided below;

 

  (v) to the Holders of the Class M-1 Certificates, an amount equal to (x) the
Subordinate Principal Distribution Amount for such Class of Certificates for
such

 

    -75-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Distribution Date, minus (y) the amount of any Class PO Collection Shortfalls
for such Distribution Date or remaining unpaid for all previous Distribution
Dates, to the extent the amounts available pursuant to clause (x) of Sections
4.02(a)(vii), (ix), (xi), (xiii), (xiv) and (xv) are insufficient therefor,
applied in reduction of the Certificate Principal Balance of the Class M-1
Certificates;

 

  (vi) to the Holders of the Class M-2 Certificates, the Accrued Certificate
Interest thereon for such Distribution Date, plus any Accrued Certificate
Interest thereon remaining unpaid from any previous Distribution Date, except as
provided below;

 

  (vii) to the Holders of the Class M-2 Certificates, an amount equal to (x) the
Subordinate Principal Distribution Amount for such Class of Certificates for
such Distribution Date, minus (y) the amount of any Class PO Collection
Shortfalls for such Distribution Date or remaining unpaid for all previous
Distribution Dates, to the extent the amounts available pursuant to clause (x)
of Sections 4.02(a)(ix), (xi), (xiii), (xiv) and (xv) are insufficient therefor,
applied in reduction of the Certificate Principal Balance of the Class M-2
Certificates;

 

  (viii) to the Holders of the Class M-3 Certificates, the Accrued Certificate
Interest thereon for such Distribution Date, plus any Accrued Certificate
Interest thereon remaining unpaid from any previous Distribution Date, except as
provided below;

 

  (ix) to the Holders of the Class M-3 Certificates, an amount equal to (x) the
Subordinate Principal Distribution Amount for such Class of Certificates for
such Distribution Date minus (y) the amount of any Class PO Collection
Shortfalls for such Distribution Date or remaining unpaid for all previous
Distribution Dates, to the extent the amounts available pursuant to clause (x)
of Sections 4.02(a)(xi), (xiii), (xiv) and (xv) are insufficient therefor,
applied in reduction of the Certificate Principal Balance of the Class M-3
Certificates;

 

  (x) to the Holders of the Class B-1 Certificates, the Accrued Certificate
Interest thereon for such Distribution Date, plus any Accrued Certificate
Interest thereon remaining unpaid from any previous Distribution Date, except as
provided below;

 

  (xi) to the Holders of the Class B-1 Certificates, an amount equal to (x) the
Subordinate Principal Distribution Amount for such Class of Certificates for
such Distribution Date minus (y) the amount of any Class PO Collection
Shortfalls for such Distribution Date or remaining unpaid for all previous
Distribution Dates, to the extent the amounts available pursuant to clause (x)
of Sections 4.02(a)(xiii), (xiv) and (xv) are insufficient therefor, applied in
reduction of the Certificate Principal Balance of the Class B-1 Certificates;

 

  (xii) to the Holders of the Class B-2 Certificates, the Accrued Certificate
Interest thereon for such Distribution Date, plus any Accrued Certificate
Interest thereon remaining unpaid from any previous Distribution Date, except as
provided below;

 

  (xiii) to the Holders of the Class B-2 Certificates, an amount equal to (x)
the Subordinate Principal Distribution Amount for such Class of Certificates for
such

 

    -76-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Distribution Date minus (y) the amount of any Class PO Collection Shortfalls for
such Distribution Date or remaining unpaid for all previous Distribution Dates,
to the extent the amounts available pursuant to clause (x) of Sections
4.02(a)(xiv) and (xv) are insufficient therefor, applied in reduction of the
Certificate Principal Balance of the Class B-2 Certificates;

 

  (xiv) to the Holders of the Class B-3 Certificates, an amount equal to (x) the
Accrued Certificate Interest thereon for such Distribution Date, plus any
Accrued Certificate Interest thereon remaining unpaid from any previous
Distribution Date, except as provided below, minus (y) the amount of any Class
PO Collection Shortfalls for such Distribution Date or remaining unpaid for all
previous Distribution Dates, to the extent the amounts available pursuant to
clause (x) of Section 4.02(a) (xv) are insufficient therefor;

 

  (xv) to the Holders of the Class B-3 Certificates, an amount equal to (x) the
Subordinate Principal Distribution Amount for such Class of Certificates for
such Distribution Date minus (y) the amount of any Class PO Collection
Shortfalls for such Distribution Date or remaining unpaid for all previous
Distribution Dates applied in reduction of the Certificate Principal Balance of
the Class B-3 Certificates;

 

  (xvi) to the Senior Certificates, in the priority set forth in Section
4.02(b), the portion, if any, of the Available Distribution Amount remaining
after the foregoing distributions, applied to reduce the Certificate Principal
Balances of such Senior Certificates, but in no event more than the aggregate of
the outstanding Certificate Principal Balances of each such Class of Senior
Certificates, and thereafter, to each Class of Subordinate Certificates then
outstanding beginning with such Class with the Highest Priority, any portion of
the Available Distribution Amount remaining after the Senior Certificates have
been retired, applied to reduce the Certificate Principal Balance of each such
Class of Subordinate Certificates, but in no event more than the outstanding
Certificate Principal Balance of each such Class of Subordinate Certificates;

 

  (xvii) to the Trustee, any fees and/or expenses payable or reimbursable by the
Servicer pursuant to Section 8.05 hereof, to the extent not paid by the
Servicer; and

 

  (xviii) to the Class R-I Certificates, the balance, if any, of the Available
Distribution Amount.

 

Notwithstanding the foregoing, on any Distribution Date, with respect to the
Class of Subordinate Certificates outstanding on such Distribution Date with the
Lowest Priority, or in the event the Subordinate Certificates are no longer
outstanding, the Senior Certificates, Accrued Certificate Interest thereon
remaining unpaid from any previous Distribution Date shall be distributable only
to the extent that such unpaid Accrued Certificate Interest was attributable to
interest shortfalls relating to the failure of the Servicer to make any required
Advance, or the determination by the Servicer that any proposed Advance would be
a Nonrecoverable Advance with respect to the related Mortgage Loan where such
Mortgage Loan has not yet been the subject of a Cash Liquidation or REO
Disposition.

 

    -77-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

(b) Distributions of principal on the Senior Certificates on each Distribution
Date occurring prior to the Credit Support Depletion Date shall be made as
follows:

 

(i) first, to the Class PO Certificates, until the Certificate Principal Balance
thereof is reduced to zero, an amount (the “Class PO Principal Distribution
Amount”) equal to the aggregate of:

 

  (A) the related Discount Fraction of the principal portion of each Monthly
Payment on each Discount Mortgage Loan due during the related Due Period,
whether or not received on or prior to the related Determination Date, minus the
Discount Fraction of the principal portion of any related Debt Service Reduction
which together with other Bankruptcy Losses exceeds the Bankruptcy Amount;

 

  (B) the related Discount Fraction of the principal portion of all unscheduled
collections on each Discount Mortgage Loan received during the preceding
calendar month or, in the case of Principal Prepayments in Full, during the
related Prepayment Period (other than amounts received in connection with a Cash
Liquidation or REO Disposition of a Discount Mortgage Loan described in clause
(C) below), including Principal Prepayments in Full, Curtailments and
repurchases (including deemed repurchases under Section 3.07(b)) of Discount
Mortgage Loans (or, in the case of a substitution of a Deleted Mortgage Loan,
the Discount Fraction of the amount of any shortfall deposited in the Custodial
Account in connection with such substitution);

 

  (C) in connection with the Cash Liquidation or REO Disposition of a Discount
Mortgage Loan that did not result in any Excess Special Hazard Losses, Excess
Fraud Losses, Excess Bankruptcy Losses or Extraordinary Losses, an amount equal
to the lesser of (1) the applicable Discount Fraction of the Stated Principal
Balance of such Discount Mortgage Loan immediately prior to such Distribution
Date and (2) the aggregate amount of the collections on such Mortgage Loan to
the extent applied as recoveries of principal;

 

  (D) any amounts allocable to principal for any previous Distribution Date
(calculated pursuant to clauses (A) through (C) above) that remain
undistributed; and

 

  (E) the amount of any Class PO Collection Shortfalls for such Distribution
Date and the amount of any Class PO Collection Shortfalls remaining unpaid for
all previous Distribution Dates, but only to the extent of the Eligible Funds
for such Distribution Date; and

 

    -78-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

(ii) second, pro rata, to clause (ii)(A) and clause (ii)(B) of this Section
4.02(b) shall be distributed, based on the Subgroup 1 Principal Distribution
Amount and the Subgroup 2 Principal Distribution Amount, as applicable:

 

  (A) to the Subgroup 1 Certificates, in an aggregate amount up to the Subgroup
1 Principal Distribution Amount in the following order of priority:

 

  (1) first, to the Class R-I Certificates, Class R-II Certificates and Class
R-III Certificates, pro rata, according to their Certificate Principal Balances,
in each case until the Certificate Principal Balance thereof has been reduced to
zero;

 

  (2) second, to the Lockout Certificates in reduction of the Certificate
Principal Balance thereof, in an amount equal to the Lockout Percentage of the
Lockout Certificate Share of the aggregate of the collections described in
clauses (ii)(Y)(A), (B), (C) and (E) (to the extent clause (E) relates to clause
(A), (B) or (C)) of Section 4.02(a) without application of the Subgroup 1 Senior
Percentage or the Subgroup 1 Senior Accelerated Distribution Percentage;
provided that, if the aggregate of the amounts set forth in clauses (ii)(Y)(A),
(B), (C) and (E) (to the extent clause (E) relates to clause (A), (B) or (C)) of
Section 4.02(a) without application of the Subgroup 1 Senior Percentage or the
Subgroup 1 Senior Accelerated Distribution Percentage is more than the portion
of the Subgroup 1 Principal Distribution Amount available for distribution under
this clause (ii)(A)(2) of this Section 4.02(b), the amount paid to the Lockout
Certificates pursuant to this clause (ii)(A)(2) shall be reduced by an amount
equal to the Lockout Certificate Share of such difference;

 

  (3) third, to the Class A-1 and Class A-2 Certificates, pro rata, according to
their Certificate Principal Balances, in each case until the Certificate
Principal Balance thereof has been reduced to zero;

 

  (4) fourth, to the Class A-4 and Class A-5 Certificates, in that order, until
the Certificate Principal Balances thereof have been reduced to zero; and

 

  (5) fifth, to the Lockout Certificates, without regard to the Lockout
Certificate Share, until the Certificate Principal Balance of the Lockout
Certificates has been reduced to zero; and

 

  (B) to the Class A-7 Certificates, in an amount up to the Subgroup 2 Principal
Distribution Amount in reduction of the Certificate Principal Balance thereof,
until the Certificate Principal Balance thereof has been reduced to zero;

 

    -79-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

(c) Prior to the occurrence of the Credit Support Depletion Date but after the
reduction of the Certificate Principal Balances of the Subgroup 1 or Subgroup 2
Certificates to zero, 100% of the principal portion of unscheduled collections
on the Mortgage Loans and portions of Mortgage Loans included in the related
Subgroup will be allocated to the Senior Certificates related to the other
Subgroup (in accordance with the priorities set forth in clause (A) of Section
4.02(b) with respect to the Subgroup 1 Certificates), in reduction of the
Certificate Principal Balances thereof, on any Distribution Date;

 

(d) On any Distribution Date prior to the Credit Support Depletion Date on which
the aggregate Certificate Principal Balance of the Subgroup 1 or Subgroup 2
Certificates, as applicable, is greater than the aggregate Stated Principal
Balance of the Mortgage Loans and portions of Mortgage Loans included in the
related Subgroup, in each case after giving effect to distributions to be made
on such Distribution Date, 100% of the principal portion of scheduled
collections allocable to the Class M Certificates and Class B Certificates on
the Mortgage Loans and portions of Mortgage Loans included in the other Subgroup
will be distributed to the class or classes of Certificates related to such
Subgroup (in accordance with the priorities set forth in clause (A) of Section
4.02(b) above with respect to the Subgroup 1 Certificates), in reduction of the
Certificate Principal Balances thereof, until the aggregate Certificate
Principal Balance of such class or classes of Certificates equals the aggregate
Stated Principal Balance of the Mortgage Loans and portions of Mortgage Loans
included in the related Subgroup;

 

(e) On and after the occurrence of the Credit Support Depletion Date, all
priorities relating to distributions of the Available Distribution Amount shall
remain as set forth in Section 4.02(b), except the priority of distributions set
forth in clause (ii) (A) of Section 4.02(b) relating to principal among the
Subgroup 1 Certificates will be disregarded, and the amount available for
distribution under clause (ii)(A) of Section 4.02(b) will be distributed to the
Subgroup 1 Certificates pro rata in accordance with their respective outstanding
Certificate Principal Balances; and

 

(f) After the reduction of the Certificate Principal Balances of the Senior
Certificates (other than the Class PO Certificates) to zero but prior to the
Credit Support Depletion Date, the Senior Certificates (other than the Class PO
Certificates) shall be entitled to no further distributions of principal
thereon, and the Available Distribution Amount shall be distributed solely to
the holders of the Class PO, Class IO, Class M and Class B Certificates, in each
case as described herein.

 

(g) In addition to the foregoing distributions, with respect to any Mortgage
Loan that was previously the subject of a Cash Liquidation or an REO Disposition
that resulted in a Realized Loss, in the event that within two years of the date
on which such Realized Loss was determined to have occurred the Servicer
receives amounts, which the Servicer reasonably believes to represent subsequent
recoveries (net of any related liquidation expenses), or determines that it
holds surplus amounts previously reserved to cover estimated expenses,
specifically related to such Mortgage Loan (including, but not limited to,
recoveries in respect of the representations and warranties made by the Seller
pursuant to the Purchase Agreement), the Servicer shall distribute such amounts
to the applicable Certificateholders of the Class or Classes to which such
Realized Loss was allocated, if applicable (with the amounts to be distributed
allocated among such Classes in the same proportions as such Realized Loss was
allocated), and

 

    -80-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

within each such Class to the Certificateholders of record as of the Record Date
immediately preceding the date of such distribution (or if such Class of
Certificates is no longer outstanding, to the Certificateholders of record at
the time that such Realized Loss was allocated); provided that no such
distribution to any Class of Certificates of subsequent recoveries related to a
Mortgage Loan shall exceed, either individually or in the aggregate and together
with any other amounts distributed in reimbursement therefor, the amount of the
related Realized Loss that was allocated to such Class of Certificates.
Notwithstanding the foregoing, no such distribution shall be made with respect
to the Certificates of any Class to the extent that either (i) such Class was
protected against the related Realized Loss or (ii) such Class of Certificates
has been deposited into a separate trust fund or other structuring vehicle and
separate certificates or other instruments representing interests therein have
been issued in one or more classes, and any of such separate certificates or
other instruments were protected against the related Realized Loss pursuant to
any limited guaranty, payment obligation, irrevocable letter of credit, surety
bond, insurance policy or similar instrument or a reserve fund, or a combination
thereof. Any amount to be so distributed with respect to the Certificates of any
Class shall not reduce the Certificate Principal Balance of such Certificates
and shall be distributed by the Servicer to the Certificateholders of record as
of the Record Date immediately preceding the date of such distribution (i) with
respect to the Certificates of any Class (other than the Class IO Certificates),
on a pro rata basis based on the Percentage Interest represented by each
Certificate of such Class as of such Record Date and (ii) with respect to the
Class IO Certificates, to the Class IO Certificates in the same proportion as
the related Realized Loss was allocated. Any amounts to be so distributed shall
not be remitted to or distributed from the Trust Fund, and shall constitute
subsequent recoveries with respect to Mortgage Loans that are no longer assets
of the Trust Fund.

 

(h) Each distribution with respect to a Book-Entry Certificate shall be paid to
the Depository, as Holder thereof, and the Depository shall be solely
responsible for crediting the amount of such distribution to the accounts of its
Depository Participants in accordance with its normal procedures. Each
Depository Participant shall be responsible for disbursing such distribution to
the Certificate Owners that it represents and to each indirect participating
brokerage firm (a “brokerage firm”) for which it acts as agent. Each brokerage
firm shall be responsible for disbursing funds to the Certificate Owners that it
represents. None of the Trustee, the Certificate Registrar, the Company or the
Servicer shall have any responsibility for the allocation of such distributions
among Depository Participants, brokerage firms and Certificate Owners.

 

(i) Except as otherwise provided in Section 9.01, if the Servicer anticipates
that a final distribution with respect to any Class of Certificates shall be
made on the next Distribution Date, the Servicer shall, no later than the
Determination Date in the month of such final distribution, notify the Trustee
and the Trustee shall, no later than two (2) Business Days after receipt of such
notices or such Determination Date, mail on such date to each Holder of such
Class of Certificates a notice to the effect that: (i) the Trustee anticipates
that the final distribution with respect to such Class of Certificates shall be
made on such Distribution Date but only upon presentation and surrender of such
Certificates at the office of the Trustee or as otherwise specified therein, and
(ii) no interest shall accrue on such Certificates from and after the end of the
related Interest Accrual Period. In the event that Certificateholders required
to surrender their Certificates pursuant to Section 9.01(c) do not surrender
their Certificates for

 

    -81-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

final cancellation, the Trustee shall cause funds distributable with respect to
such Certificates to be withdrawn from the Payment Account and credited to a
separate escrow account for the benefit of such Certificateholders as provided
in Section 9.01(d).

 

Section 4.03. Statements to Certificateholders.

 

(a) Concurrently with each distribution charged to the Payment Account and with
respect to each Distribution Date, the Servicer shall provide to the Trustee and
the Trustee shall make available to Certificateholders and other parties to this
Agreement via the Trustee’s internet website a statement as to each Class of
Certificates and the Mortgage Pool that includes the information set forth in
Exhibit M attached hereto.

 

The Trustee’s internet website shall initially be located at “jpmorgan.com/sfr.”
Assistance in using the website can be obtained by calling the Trustee’s
customer service desk at (877) 722-1095. Parties that are unable to use the
website are entitled to have a paper copy mailed to them via first class mail by
calling the customer service desk and indicating such. The Trustee shall have
the right to change the way Distribution Date statements are distributed in
order to make such distribution more convenient and/or more accessible to the
above parties, provided that such procedures are no less convenient for the
Certificateholders and the Trustee shall provide timely and adequate
notification to all above parties regarding any such changes.

 

(b) Within a reasonable period of time after the end of each calendar year, the
Trustee shall prepare, or cause to be prepared, and shall forward, or cause to
be forwarded, to each Person who at any time during the calendar year was the
Holder of a Certificate, other than a Class R Certificate, a statement
containing the information set forth in clauses (i) and (ii) of subsection (a)
above aggregated for such calendar year or applicable portion thereof during
which such Person was a Certificateholder. Such obligation of the Trustee shall
be deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Trustee pursuant to any requirements of the
Code.

 

(c) Within a reasonable period of time after the end of each calendar year, the
Trustee shall prepare, or cause to be prepared, and shall forward, or cause to
be forwarded, to each Person who at any time during the calendar year was the
Holder of a Class R Certificate, a statement containing the applicable
distribution information provided pursuant to this Section 4.03 aggregated for
such calendar year or applicable portion thereof during which such Person was
the Holder of a Class R Certificate. Such obligation of the Trustee shall be
deemed to have been satisfied to the extent that substantially comparable
information shall be provided by the Servicer pursuant to any requirements of
the Code.

 

(d) Upon the written request of any Certificateholder, the Trustee, as soon as
reasonably practicable, shall provide the requesting Certificateholder with such
information as is necessary and appropriate, in the Trustee’s sole discretion,
for purposes of satisfying applicable reporting requirements under Rule 144A.
The Company and the Servicer shall cooperate with the Trustee as is reasonably
necessary to respond to any such request.

 

    -82-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Section 4.04. Distribution of Reports to the Trustee and the Company; Advances
by the Servicer.

 

(a) Prior to the close of business on the Business Day next succeeding each
Determination Date, the Servicer shall furnish the Remittance Report to the
Trustee in a mutually agreed upon form of an electromagnetic tape or disk and
hard copy, or other automated transmission. The Remittance Report and any
information supplemental thereto shall include such information with respect to
the Mortgage Loans that is required by the Trustee for purposes of making the
distributions described in Section 4.02, as set forth in written specifications
or guidelines issued by the Servicer or the Trustee from time to time. The
Trustee shall be protected in relying upon the information set forth in the
Remittance Report without any independent check or verification.

 

(b) On or before 2:00 P.M. New York time on each Payment Account Deposit Date,
the Servicer shall either (i) deposit in the Payment Account from its own funds,
or funds received therefor from the Subservicers, an amount equal to the
Advances to be made by the Servicer in respect of the related Distribution Date,
which shall be in an aggregate amount equal to the aggregate amount of Monthly
Payments (with each interest portion thereof adjusted to the Net Mortgage Rate),
less the amount of any related Servicing Modifications, Debt Service Reductions
or reductions in the amount of interest collectable from the Mortgagor pursuant
to the Relief Act, on the Outstanding Mortgage Loans as of the related Due Date,
which Monthly Payments were delinquent as of the close of business as of the
related Determination Date; provided that no Advance shall be made if it would
be a Nonrecoverable Advance, (ii) withdraw from amounts on deposit in the
Custodial Account and deposit in the Payment Account all or a portion of the
Amount Held for Future Distribution in discharge of any such Advance, or (iii)
make advances in the form of any combination of (i) and (ii) aggregating the
amount of such Advance. Any portion of the Amount Held for Future Distribution
so used shall be replaced by the Servicer by deposit in the Payment Account on
or before 11:00 A.M. New York time on any future Payment Account Deposit Date to
the extent that funds attributable to the Mortgage Loans that are available in
the Custodial Account for deposit in the Payment Account on such Payment Account
Deposit Date shall be less than payments to Certificateholders required to be
made on the following Distribution Date. The Servicer shall be entitled to use
any Advance made by a Subservicer as described in Section 3.07(b) that has been
deposited in the Custodial Account on or before such Distribution Date as part
of the Advance made by the Servicer pursuant to this Section 4.04. The amount of
any reimbursement pursuant to Section 4.02(a) in respect of outstanding Advances
on any Distribution Date shall be allocated to specific Monthly Payments due but
delinquent for previous Due Periods, which allocation shall be made, to the
extent practicable, to Monthly Payments which have been delinquent for the
longest period of time. Such allocations shall be conclusive for purposes of
reimbursement to the Servicer from recoveries on related Mortgage Loans pursuant
to Section 3.10.

 

The determination by the Servicer that it has made a Nonrecoverable Advance or
that any proposed Advance, if made, would constitute a Nonrecoverable Advance,
shall be evidenced by an Officer’s Certificate of the Servicer delivered to the
Company and the Trustee.

 

If the Servicer determines as of the Business Day preceding any Payment Account
Deposit Date that it will be unable to deposit in the Payment Account an amount
equal to the

 

    -83-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Advance required to be made for the immediately succeeding Distribution Date, it
shall give notice to the Trustee of its inability to advance (such notice may be
given by telecopy), not later than 3:00 P.M., New York time, on such Business
Day, specifying the portion of such amount that it will be unable to deposit.
Not later than 3:00 P.M., New York time, on the Payment Account Deposit Date the
Trustee shall, unless by 12:00 Noon, New York time, on such day the Trustee
shall have been notified in writing (by telecopy) that the Servicer shall have
directly or indirectly deposited in the Payment Account such portion of the
amount of the Advance as to which the Servicer shall have given notice pursuant
to the preceding sentence, pursuant to Section 7.01, (a) terminate all of the
rights and obligations of the Servicer under this Agreement in accordance with
Section 7.01 and (b) assume the rights and obligations of the Servicer
hereunder, including the obligation to deposit in the Payment Account an amount
equal to the Advance for the immediately succeeding Distribution Date.

 

The Trustee shall deposit all funds it receives pursuant to this Section 4.04
into the Payment Account.

 

Section 4.05. Allocation of Realized Losses.

 

Prior to each Distribution Date, the Servicer shall determine the total amount
of Realized Losses, if any, that resulted from any Cash Liquidation, Servicing
Modification, Debt Service Reduction, Deficient Valuation or REO Disposition
that occurred during the calendar month preceding the month of distribution or,
in the case of a Servicing Modification that constitutes a reduction of the
interest rate on a Mortgage Loan, the amount of the reduction in the interest
portion of the Monthly Payment due during the related Due Period. The amount of
each Realized Loss shall be evidenced by an Officer’s Certificate. All Realized
Losses, other than Excess Special Hazard Losses, Extraordinary Losses, Excess
Bankruptcy Losses or Excess Fraud Losses, shall be allocated as follows: first,
to the Class B-3 Certificates until the Certificate Principal Balance thereof
has been reduced to zero; second, to the Class B-2 Certificates until the
Certificate Principal Balance thereof has been reduced to zero; third, to the
Class B-1 Certificates until the Certificate Principal Balance thereof has been
reduced to zero; fourth, to the Class M-3 Certificates until the Certificate
Principal Balance thereof has been reduced to zero; fifth, to the Class M-2
Certificates until the Certificate Principal Balance thereof has been reduced to
zero; sixth, to the Class M-1 Certificates until the Certificate Principal
Balance thereof has been reduced to zero; and, thereafter, if any such Realized
Losses are on a Discount Mortgage Loan, to the Class PO Certificates in an
amount equal to the Discount Fraction of the principal portion thereof, and the
remainder of such Realized Losses on the Discount Mortgage Loans and the entire
amount of such Realized Losses on Non-Discount Mortgage Loans in any Subgroup
shall be allocated among all the Senior Certificates related to that Subgroup
(other than the Class PO Certificates) and the Class IO Certificates with
respect to the interest portion of any such loss on a pro rata basis, as
described below. The principal portion of any Excess Special Hazard Losses,
Excess Bankruptcy Losses, Excess Fraud Losses and Extraordinary Losses on the
Discount Mortgage Loans in any Subgroup shall be allocated to the Class PO
Certificates in an amount equal to the Discount Fraction thereof and the
remainder of such Realized Losses on the Discount Mortgage Loans and the entire
amount of such Realized Losses on Non-Discount Mortgage Loans will be allocated
among the Senior Certificates related to that Subgroup (other than the Class PO
Certificates) and Subordinate Certificates, on a pro rata basis, as described
below.

 

    -84-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

As used herein, an allocation of a Realized Loss on a “pro rata basis” among two
or more specified Classes of Certificates means an allocation on a pro rata
basis, among the various Classes so specified, to each such Class of
Certificates on the basis of their then outstanding Certificate Principal
Balances prior to giving effect to distributions to be made on such Distribution
Date in the case of the principal portion of a Realized Loss or based on the
Accrued Certificate Interest thereon payable on such Distribution Date (without
regard to any Compensating Interest for such Distribution Date) in the case of
an interest portion of a Realized Loss. Except as provided in the following
sentence, any allocation of the principal portion of Realized Losses (other than
Debt Service Reductions) to a Class of Certificates shall be made by reducing
the Certificate Principal Balance thereof by the amount so allocated, which
allocation shall be deemed to have occurred on such Distribution Date. Any
allocation of the principal portion of Realized Losses (other than Debt Service
Reductions) to the Subordinate Certificates then outstanding with the Lowest
Priority shall be made by operation of the definition of “Certificate Principal
Balance” and by operation of the provisions of Section 4.02(a). Allocations of
the interest portions of Realized Losses shall be made in proportion to the
amount of Accrued Certificate Interest and by operation of the definition of
“Accrued Certificate Interest” and by operation of the provisions of Section
4.02(a). Allocations of the principal portion of Debt Service Reductions shall
be made by operation of the provisions of Section 4.02(a). All Realized Losses
and all other losses allocated to a Class of Certificates hereunder will be
allocated among the Certificates of such Class in proportion to the Percentage
Interests evidenced thereby.

 

Section 4.06. Reports of Foreclosures and Abandonment of Mortgaged Property.

 

The Servicer or the Subservicers shall file information returns with respect to
the receipt of mortgage interests received in a trade or business, the reports
of foreclosures and abandonments of any Mortgaged Property and the information
returns relating to cancellation of indebtedness income with respect to any
Mortgaged Property required by Sections 6050H, 6050J and 6050P, respectively, of
the Code. Such reports shall be in form and substance sufficient to meet the
reporting requirements imposed by Sections 6050H, 6050J and 6050P of the Code.

 

Section 4.07. Optional Purchase of Defaulted Mortgage Loans.

 

As to any Mortgage Loan which is delinquent in payment by 90 days or more, the
Servicer may, upon the written request of and with funds provided by the Junior
Certificateholder, purchase such Mortgage Loan from the Trustee at the Purchase
Price therefor. If at any time the Servicer makes a payment to the Payment
Account covering the amount of the Purchase Price for such a Mortgage Loan, and
the Servicer provides to the Trustee a certification signed by a Servicing
Officer stating that the amount of such payment has been deposited in the
Payment Account, then the Trustee shall execute the assignment of such Mortgage
Loan at the request of the Servicer without recourse to the Junior
Certificateholder, which shall succeed to all the Trustee’s right, title and
interest in and to such Mortgage Loan, and all security and documents relative
thereto. Such assignment shall be an assignment outright and not for security.
The Junior Certificateholder shall thereupon own such Mortgage, and all such
security and documents, free of any further obligation to the Trustee or the
Certificateholders with respect thereto.

 

    -85-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Section 4.08. Determination of LIBOR

 

On each LIBOR Rate Adjustment Date, the Trustee shall determine LIBOR for the
Interest Accrual Period related to the next Distribution Date. As to any
Interest Accrual Period, other than the first Interest Accrual Period, LIBOR
will equal the rate for United States dollar deposits for one month which
appears on the Telerate Screen Page 3750 of the Telerate Capital Markets Report
as of 11:00 A.M., London time, on the related LIBOR Rate Adjustment Date. If
such rate does not appear on such page (or such other page as may replace that
page on that service, or if such service is no longer offered, such other
service for displaying LIBOR or comparable rates as may be selected by the
Trustee after consultation with the Servicer), the rate will be the Reference
Bank Rate. The Trustee will request the principal London office of each of the
reference banks to provide a quotation of its rate. If at least two such
quotations are provided, the rate will be the arithmetic mean of the quotations.
If on such date fewer than two quotations are provided as requested, the rate
will be the arithmetic mean of the rates quoted by one or more major banks in
New York City, selected by the Trustee after consultation with the Servicer, as
of 11:00 A.M., New York City time, on such date for loans in U.S. Dollars to
leading European banks for a period of one month in amounts approximately equal
to the aggregate Certificate Principal Balance of the Variable Rate Certificates
then outstanding. If no such quotations can be obtained, the rate will be LIBOR
for the prior Distribution Date, or, in the case of the first LIBOR Rate
Adjustment Date, 2.04%; provided, however, if, under the priorities described
above, LIBOR for a Distribution Date would be based on LIBOR for the previous
Distribution Date for the third consecutive Distribution Date, the Trustee shall
select an alternative comparable index (over which the Trustee has no control),
used for determining one-month Eurodollar lending rates that is calculated and
published (or otherwise made available) by an independent party.

 

The establishment of LIBOR by the Trustee and the Trustee’s subsequent
calculation of the Pass-Through Rates applicable to the Variable Rate
Certificates for the relevant Interest Accrual Period, in the absence of
manifest error, will be final and binding.

 

ARTICLE V

 

THE CERTIFICATES

 

Section 5.01. The Certificates.

 

(a) The Senior, Class M, Class B and Class R Certificates shall be substantially
in the forms set forth in Exhibits A, B, C and D, respectively, and shall, on
original issue, be executed and delivered by the Trustee to the Certificate
Registrar for authentication and delivery to or upon the order of the Company
upon receipt by the Trustee or one or more Custodians of the documents specified
in Section 2.01. The Certificates shall be issuable in the minimum denominations
designated in the Preliminary Statement.

 

The Certificates shall be executed by manual or facsimile signature on behalf of
an authorized signatory of the Trustee. Certificates bearing the manual or
facsimile signatures of individuals who were at any time the proper authorized
signatories of the Trustee shall bind the Trustee, notwithstanding that such
individuals or any of them have ceased to hold such offices or

 

    -86-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

such authority prior to the authentication and delivery of such Certificate or
did not hold such offices at the date of such Certificates. No Certificate shall
be entitled to any benefit under this Agreement, or be valid for any purpose,
unless there appears on such Certificate a certificate of authentication
substantially in the form provided for herein executed by the Certificate
Registrar by manual signature, and such certificate upon any Certificate shall
be conclusive evidence, and the only evidence, that such Certificate has been
duly authenticated and delivered hereunder. All Certificates shall be dated the
date of their authentication.

 

(b) Except as provided below, registration of Book-Entry Certificates may not be
transferred by the Trustee except to another Depository that agrees to hold such
Certificates for the respective Certificate Owners with Ownership Interests
therein. The Holders of the Book-Entry Certificates shall hold their respective
Ownership Interests in and to each of such Certificates through the book-entry
facilities of the Depository and, except as provided below, shall not be
entitled to Definitive Certificates in respect of such Ownership Interests. All
transfers by Certificate Owners of their respective Ownership Interests in the
Book-Entry Certificates shall be made in accordance with the procedures
established by the Depository Participant or brokerage firm representing such
Certificate Owner. Each Depository Participant shall transfer the Ownership
Interests only in the Book-Entry Certificates of Certificate Owners it
represents or of brokerage firms for which it acts as agent in accordance with
the Depository’s normal procedures.

 

The Trustee, the Servicer and the Company may for all purposes (including the
making of payments due on the respective Classes of Book-Entry Certificates)
deal with the Depository as the authorized representative of the Certificate
Owners with respect to the respective Classes of Book-Entry Certificates for the
purposes of exercising the rights of Certificateholders hereunder. The rights of
Certificate Owners with respect to the respective Classes of Book-Entry
Certificates shall be limited to those established by law and agreements between
such Certificate Owners and the Depository Participants and brokerage firms
representing such Certificate Owners. Multiple requests and directions from, and
votes of, the Depository as Holder of any Class of Book-Entry Certificates with
respect to any particular matter shall not be deemed inconsistent if they are
made with respect to different Certificate Owners. The Trustee may establish a
reasonable record date in connection with solicitations of consents from or
voting by Certificateholders and shall give notice to the Depository of such
record date.

 

If (i)(A) the Company advises the Trustee in writing that the Depository is no
longer willing or able to properly discharge its responsibilities as Depository
and (B) the Company is unable to locate a qualified successor or (ii) the
Company at its option advises the Trustee in writing that it elects to terminate
the book-entry system through the Depository, the Trustee shall notify all
Certificate Owners, through the Depository, of the occurrence of any such event
and of the availability of Definitive Certificates to Certificate Owners
requesting the same. Upon surrender to the Trustee of the Book-Entry
Certificates by the Depository, accompanied by registration instructions from
the Depository for registration of transfer, the Trustee shall issue the
Definitive Certificates. Neither the Company, the Servicer nor the Trustee shall
be liable for any actions taken by the Depository or its nominee, including,
without limitation, any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such instructions.
Upon the issuance of Definitive Certificates all references herein to
obligations imposed upon or to be performed by the Company in connection with
the issuance of

 

    -87-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

the Definitive Certificates pursuant to this Section 5.01 shall be deemed to be
imposed upon and performed by the Trustee, and the Trustee and the Servicer
shall recognize the Holders of the Definitive Certificates as Certificateholders
hereunder.

 

Section 5.02. Registration of Transfer and Exchange of Certificates.

 

(a) The Trustee shall cause to be kept at one of the offices or agencies to be
appointed by the Trustee in accordance with the provisions of Section 8.12, a
Certificate Register in which, subject to such reasonable regulations as it may
prescribe, the Trustee shall provide for the registration of Certificates and of
transfers and exchanges of Certificates as herein provided. The Trustee is
initially appointed Certificate Registrar for the purpose of registering
Certificates and transfers and exchanges of Certificates as herein provided.

 

(b) Upon surrender for registration of transfer of any Certificate at any office
or agency of the Trustee maintained for such purpose pursuant to Section 8.12
and, in the case of any Class M, Class B or Class R Certificate, upon
satisfaction of the conditions set forth below, the Trustee shall execute and
the Certificate Registrar shall authenticate and deliver, in the name of the
designated transferee or transferees, one or more new Certificates of a like
Class and aggregate Percentage Interest.

 

(c) At the option of the Certificateholders, Certificates may be exchanged for
other Certificates of authorized denominations of a like Class and aggregate
Percentage Interest, upon surrender of the Certificates to be exchanged at any
such office or agency. Whenever any Certificates are so surrendered for exchange
the Trustee shall execute and the Certificate Registrar shall authenticate and
deliver the Certificates of such Class which the Certificateholder making the
exchange is entitled to receive. Every Certificate presented or surrendered for
transfer or exchange shall (if so required by the Trustee or the Certificate
Registrar) be duly endorsed by, or be accompanied by a written instrument of
transfer in form satisfactory to the Trustee and the Certificate Registrar duly
executed by, the Holder thereof or his attorney duly authorized in writing.

 

(d) No transfer, sale, pledge or other disposition of a Class B Certificate
shall be made unless such transfer, sale, pledge or other disposition is exempt
from the registration requirements of the Securities Act of 1933, as amended,
and any applicable state securities laws or is made in accordance with said Act
and laws. In the event that a transfer of a Class B Certificate is to be made
either (i)(A) the Trustee shall require a written Opinion of Counsel acceptable
to and in form and substance satisfactory to the Trustee and the Company that
such transfer may be made pursuant to an exemption, describing the applicable
exemption and the basis therefor, from said Act and laws or is being made
pursuant to said Act and laws, which Opinion of Counsel shall not be an expense
of the Trustee, the Company or the Servicer (except that, if such transfer is
made by the Company or the Servicer or any Affiliate thereof, the Company or the
Servicer shall provide such Opinion of Counsel at their own expense); provided
that such Opinion of Counsel shall not be required in connection with the
initial transfer of any such Certificate by the Company or any Affiliate thereof
to the Company or an Affiliate of the Company and (B) the Trustee shall require
the transferee to execute a representation letter, substantially in the form of
Exhibit H hereto, and the Trustee shall require the transferor to execute a
representation letter, substantially in the form of Exhibit I hereto, each
acceptable to

 

    -88-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

and in form and substance satisfactory to the Company and the Trustee certifying
to the Company and the Trustee the facts surrounding such transfer, which
representation letters shall not be an expense of the Trustee, the Company or
the Servicer; provided, however, that such representation letters shall not be
required in connection with any transfer of any such Certificate by the Company
or any Affiliate thereof to the Company or an Affiliate of the Company, and the
Trustee shall be entitled to conclusively rely upon a representation (which,
upon the request of the Trustee, shall be a written representation) from the
Company, of the status of such transferee as an Affiliate of the Company or (ii)
the prospective transferee of such a Certificate shall be required to provide
the Trustee, the Company and the Servicer with an investment letter
substantially in the form of Exhibit J attached hereto (or such other form as
the Company in its sole discretion deems acceptable), which investment letter
shall not be an expense of the Trustee, the Company or the Servicer, and which
investment letter states that, among other things, such transferee (A) is a
“qualified institutional buyer” as defined under Rule 144A, acting for its own
account or the accounts of other “qualified institutional buyers” as defined
under Rule 144A, and (B) is aware that the proposed transferor intends to rely
on the exemption from registration requirements under the Securities Act of
1933, as amended, provided by Rule 144A. The Holder of any such Certificate
desiring to effect any such transfer, sale, pledge or other disposition shall,
and does hereby agree to, indemnify the Trustee, the Company, the Servicer and
the Certificate Registrar against any liability that may result if the transfer,
sale, pledge or other disposition is not so exempt or is not made in accordance
with such federal and state laws.

 

(e)     (i)     In the case of any Class B or Class R Certificate presented for
registration in the name of any Person, either (A) the Trustee shall require an
Opinion of Counsel acceptable to and in form and substance satisfactory to the
Trustee, the Company and the Servicer to the effect that the purchase or holding
of such Class B or Class R Certificate is permissible under applicable law, will
not constitute or result in any non-exempt prohibited transaction under Section
406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Code (or comparable provisions of any
subsequent enactments), and will not subject the Trustee, the Company or the
Servicer to any obligation or liability (including obligations or liabilities
under ERISA or Section 4975 of the Code) in addition to those undertaken in this
Agreement, which Opinion of Counsel shall not be an expense of the Trustee, the
Company or the Servicer or (B) the prospective Transferee shall be required to
provide the Trustee, the Company and the Servicer with a certification to the
effect set forth in paragraph six of Exhibit H or paragraph three of Exhibit J
(with respect to any Class B Certificate) or paragraph sixteen of Exhibit G-1
(with respect to any Class R Certificate), which the Trustee may rely upon
without further inquiry or investigation, or such other certifications as the
Trustee may deem desirable or necessary in order to establish that such
Transferee or the Person in whose name such registration is requested either (a)
is not an employee benefit plan or other plan subject to ERISA or Section 4975
of the Code, or any Person (including an investment manager, a named fiduciary
or a trustee of any such plan) who is using “plan assets” of any such plan to
effect such acquisition (each, a “Plan Investor”) or (b) in the case of any
Class B Certificate, the following conditions are satisfied: (i) such Transferee
is an insurance company, (ii) the source of funds used to purchase and hold such
Certificate (or interest therein) is an “insurance company general account” (as
defined in U.S. Department of Labor Prohibited Transaction Class Exemption
(“PTCE”) 95-60, and (iii) the conditions set forth in Sections I and III of PTCE
95-60 have been satisfied (each entity that satisfies these subsections (i)
through (iii) of this clause (b), a “Complying Insurance Company”).

 

    -89-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

  (ii) Any Transferee of a Senior Certificate (other than a Class R Certificate)
or a Class M Certificate shall be deemed to have represented by virtue of its
purchase or holding of such Certificate (or interest therein) that either (a)
such Transferee is not a Plan Investor, (b) it has acquired and is holding such
Certificate in reliance on Prohibited Transaction Exemption (“PTE”) 94-29, 59
Fed. Reg. 14674 (March 29, 1994), as amended by PTE 97-34, 62 Fed. Reg. 39021
(July 21, 1997), PTE 2000-58, 65 Fed. Reg. 67765 (November 13, 2000) and PTE
2002-41, 67 Fed. Reg. 54487 (August 22, 2002) (the “Issuer Exemption”), and that
(i) it understands that there are certain conditions to the availability of the
Issuer Exemption including that such Certificate must be rated, at the time of
purchase, not lower that “BBB-” (or its equivalent) by Standard & Poor’s, Fitch
or Moody’s and (ii) it is an “accredited investor” as defined in Rule 501(a)(1)
of Regulation D of the Securities Act of 1933, as amended, or (c) such
Transferee is a Complying Insurance Company.

 

  (iii) (A) If any Senior Certificate (other than a Class R Certificate) or any
Class M Certificate (or any interest therein) is acquired or held by any Person
that does not satisfy the conditions described in paragraph (ii) above, then the
last preceding Transferee that either (i) is not a Plan Investor, (ii) acquired
such Certificate in compliance with the Issuer Exemption, or (iii) is a
Complying Insurance Company shall be restored, to the extent permitted by law,
to all rights and obligations as Certificate Owner thereof retroactive to the
date of such Transfer of such Certificate. The Trustee shall be under no
liability to any Person for making any payments due on such Certificate to such
preceding Transferee.

 

  (B) Any purported Certificate Owner whose acquisition or holding of any Senior
Certificate or any Class M Certificate (or interest therein) was effected in
violation of the restrictions in this Section 5.02(e) shall indemnify and hold
harmless the Company, the Trustee, the Servicer, any Subservicer, and the Trust
Fund from and against any and all liabilities, claims, costs or expenses
incurred by such parties as a result of such acquisition or holding.

 

(f)    (i)     Each Person who has or who acquires any Ownership Interest in a
Class R Certificate shall be deemed by the acceptance or acquisition of such
Ownership Interest to have agreed to be bound by the following provisions and to
have irrevocably authorized the Trustee or its designee under clause (iii)(A)
below to deliver payments to a Person other than such Person and to negotiate
the terms of any mandatory sale under clause (iii)(B) below and to execute all
instruments of transfer and to do all other things necessary in connection with
any such sale. The rights of each Person acquiring any Ownership Interest in a
Class R Certificate are expressly subject to the following provisions:

 

  (A) Each Person holding or acquiring any Ownership Interest in a Class R
Certificate shall be a Permitted Transferee and shall promptly notify the
Trustee of any change or impending change in its status as a Permitted
Transferee.

 

    -90-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

  (B) In connection with any proposed Transfer of any Ownership Interest in a
Class R Certificate, the Trustee shall require delivery to it, and shall not
register the Transfer of any Class R Certificate until its receipt of, (I) an
affidavit and agreement (a “Transfer Affidavit and Agreement,” in the form
attached hereto as Exhibit G-1) from the proposed Transferee, in form and
substance satisfactory to the Servicer, representing and warranting, among other
things, that it is a Permitted Transferee, that it is not acquiring its
Ownership Interest in the Class R Certificate that is the subject of the
proposed Transfer as a nominee, trustee or agent for any Person who is not a
Permitted Transferee, that for so long as it retains its Ownership Interest in a
Class R Certificate, it shall endeavor to remain a Permitted Transferee, and
that it has reviewed the provisions of this Section 5.02(f) and agrees to be
bound by them, and (II) a certificate, in the form attached hereto as Exhibit
G-2, from the Holder wishing to transfer the Class R Certificate, in form and
substance satisfactory to the Servicer, representing and warranting, among other
things, that no purpose of the proposed Transfer is to impede the assessment or
collection of tax.

 

  (C) Notwithstanding the delivery of a Transfer Affidavit and Agreement by a
proposed Transferee under clause (B) above, if a Responsible Officer of the
Trustee who is assigned to this Agreement has actual knowledge that the proposed
Transferee is not a Permitted Transferee, no Transfer of an Ownership Interest
in a Class R Certificate to such proposed Transferee shall be effected.

 

  (D) Each Person holding or acquiring any Ownership Interest in a Class R
Certificate shall agree (x) to require a Transfer Affidavit and Agreement from
any other Person to whom such Person attempts to transfer its Ownership Interest
in a Class R Certificate and (y) not to transfer its Ownership Interest unless
it provides a certificate to the Trustee in the form attached hereto as Exhibit
G-2.

 

  (E) Each Person holding or acquiring an Ownership Interest in a Class R
Certificate, by purchasing an Ownership Interest in such Certificate, agrees to
give the Trustee written notice that it is a “pass-through interest holder”
within the meaning of Temporary Treasury Regulations Section 1.67-3T(a)(2)(i)(A)
immediately upon acquiring an Ownership Interest in a Class R Certificate, if it
is, or is holding an Ownership Interest in a Class R Certificate on behalf of, a
“pass-through interest holder.”

 

  (ii) The Trustee shall register the Transfer of any Class R Certificate only
if it shall have received the Transfer Affidavit and Agreement, a certificate of
the Holder requesting such transfer in the form attached hereto as Exhibit G-2
and all of such other documents as shall have been reasonably required by the
Trustee as a condition to such registration. Transfers of the Class R
Certificates to Non-United States Persons and Disqualified Organizations (as
defined in Section 860E(e)(5) of the Code) are prohibited.

 

    -91-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

  (iii) (A) If any Disqualified Organization shall become a holder of a Class R
Certificate, then the last preceding Permitted Transferee shall be restored, to
the extent permitted by law, to all rights and obligations as Holder thereof
retroactive to the date of registration of such Transfer of such Class R
Certificate. If a Non-United States Person shall become a holder of a Class R
Certificate, then the last preceding United States Person shall be restored, to
the extent permitted by law, to all rights and obligations as Holder thereof
retroactive to the date of registration of such Transfer of such Class R
Certificate. If a transfer of a Class R Certificate is disregarded pursuant to
the provisions of Treasury Regulations Section 1.860E-1 or Section 1.860G-3,
then the last preceding Permitted Transferee shall be restored, to the extent
permitted by law, to all rights and obligations as Holder thereof retroactive to
the date of registration of such Transfer of such Class R Certificate. The
Trustee shall be under no liability to any Person for any registration of
Transfer of a Class R Certificate that is in fact not permitted by this Section
5.02(f) or for making any payments due on such Certificate to the holder thereof
or for taking any other action with respect to such holder under the provisions
of this Agreement.

 

  (B) If any purported Transferee shall become a Holder of a Class R Certificate
in violation of the restrictions in this Section 5.02(f) and to the extent that
the retroactive restoration of the rights of the Holder of such Class R
Certificate as described in clause (iii)(A) above shall be invalid, illegal or
unenforceable, then the Servicer shall have the right, without notice to the
holder or any prior holder of such Class R Certificate, to sell such Class R
Certificate to a purchaser selected by the Servicer on such terms as the
Servicer may choose. Such purported Transferee shall promptly endorse and
deliver the Class R Certificates in accordance with the instructions of the
Servicer. Such purchaser may be the Servicer itself or any Affiliate of the
Servicer. The proceeds of such sale, net of the commissions (which may include
commissions payable to the Servicer or its Affiliates), expenses and taxes due,
if any, shall be remitted by the Servicer to such purported Transferee. The
terms and conditions of any sale under this clause (iii)(B) shall be determined
in the sole discretion of the Servicer, and the Servicer shall not be liable to
any Person having an Ownership Interest in a Class R Certificate as a result of
its exercise of such discretion.

 

  (iv) The Trustee shall make available, upon written request from the Internal
Revenue Service or any potentially affected Person, all information necessary to
compute any tax imposed (A) as a result of the Transfer of an Ownership Interest
in a Class R Certificate to any Person who is a Disqualified Organization,
including the information regarding “excess inclusions” of such Class R
Certificates required to be provided to the Internal Revenue Service and certain
Persons as described in Treasury Regulations Sections 1.860D-1(b)(5) and
1.860E-2(a)(5), and (B) as a result of any regulated investment company, real
estate investment trust, common trust fund, partnership, trust, estate or
organization described in Section 1381 of the Code that holds an Ownership
Interest in a Class R Certificate

 

    -92-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

having as among its record holders at any time any Person who is a Disqualified
Organization. Reasonable compensation for providing such information may be
required by the Trustee before it will provide such information to any such
potentially affected Person.

 

  (v) The provisions of this Section 5.02(f) set forth prior to this clause (v)
may be modified, added to or eliminated, provided that there shall have been
delivered to the Trustee the following:

 

  (A) written notification from each Rating Agency to the effect that the
modification, addition to or elimination of such provisions will not cause such
Rating Agency to downgrade its then-current ratings, if any, of any Class of the
Senior, Class M or Class B Certificates below the lower of the then-current
rating or the rating assigned to such Certificates as of the Closing Date by
such Rating Agency; and

 

  (B) subject to Section 10.01(f), an Officer’s Certificate of the Servicer
stating that the Servicer has received an Opinion of Counsel, in form and
substance satisfactory to the Servicer, to the effect that such modification,
addition to or absence of such provisions will not cause any portion of the
applicable REMIC to cease to qualify as a REMIC and will not cause (x) any
portion of the applicable REMIC to be subject to an entity-level tax caused by
the Transfer of any Class R Certificate to a Person that is a Disqualified
Organization or (y) a Certificateholder or another Person to be subject to a
REMIC-related tax caused by the Transfer of a Class R Certificate to a Person
that is not a Permitted Transferee.

 

(g) No service charge shall be made for any transfer or exchange of Certificates
of any Class, but the Trustee may require payment of a sum sufficient to cover
any tax or governmental charge that may be imposed in connection with any
transfer or exchange of Certificates.

 

(h) All Certificates surrendered for transfer and exchange shall be destroyed by
the Certificate Registrar.

 

Section 5.03. Mutilated, Destroyed, Lost or Stolen Certificates.

 

If (i) any mutilated Certificate is surrendered to the Certificate Registrar, or
the Trustee and the Certificate Registrar receive evidence to their satisfaction
of the destruction, loss or theft of any Certificate, and (ii) there is
delivered to the Trustee and the Certificate Registrar such security or
indemnity as may be required by them to save each of them harmless, then, in the
absence of notice to the Trustee or the Certificate Registrar that such
Certificate has been acquired by a bona fide purchaser, the Trustee shall
execute and the Certificate Registrar shall authenticate and deliver, in
exchange for or in lieu of any such mutilated, destroyed, lost or stolen
Certificate, a new Certificate of like tenor, Class and Percentage Interest but
bearing a number not contemporaneously outstanding. Upon the issuance of any new
Certificate under this Section, the Trustee may require the payment of a sum
sufficient to cover any tax or other

 

    -93-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee and the Certificate
Registrar) connected therewith. Any duplicate Certificate issued pursuant to
this Section shall constitute complete and indefeasible evidence of ownership in
the Trust Fund, as if originally issued, whether or not the lost, stolen or
destroyed Certificate shall be found at any time.

 

Section 5.04. Persons Deemed Owners.

 

Prior to due presentation of a Certificate for registration of transfer, the
Company, the Servicer, the Trustee, the Certificate Registrar and any agent of
the Company, the Servicer, the Trustee or the Certificate Registrar may treat
the Person in whose name any Certificate is registered as the owner of such
Certificate for the purpose of receiving distributions pursuant to Section 4.02
and for all other purposes whatsoever, except as and to the extent provided in
the definition of “Certificateholder,” and neither the Company, the Servicer,
the Trustee, the Certificate Registrar nor any agent of the Company, the
Servicer, the Trustee or the Certificate Registrar shall be affected by notice
to the contrary except as provided in Section 5.02(f).

 

Section 5.05. Appointment of Paying Agent.

 

The Trustee may appoint a Paying Agent for the purpose of making distributions
to the Certificateholders pursuant to Section 4.02. In the event of any such
appointment, on or prior to each Distribution Date the Trustee shall deposit or
cause to be deposited with the Paying Agent a sum sufficient to make the
payments to the Certificateholders in the amounts and in the manner provided for
in Section 4.02, such sum to be held in trust for the benefit of the
Certificateholders.

 

The Trustee shall cause each Paying Agent to execute and deliver to the Trustee
an instrument in which such Paying Agent shall agree with the Trustee that such
Paying Agent shall hold all sums held by it for the payment to the
Certificateholders in trust for the benefit of the Certificateholders entitled
thereto until such sums shall be distributed to such Certificateholders. Any
sums so held by such Paying Agent shall be held only in Eligible Accounts to the
extent such sums are not distributed to the Certificateholders on the date of
receipt by such Paying Agent.

 

Section 5.06. Optional Purchase of Certificates.

 

(a) On any Distribution Date on which the Pool Stated Principal Balance, prior
to giving effect to distributions to be made on such Distribution Date, is less
than ten percent of the Cut-off Date Principal Balance of the Mortgage Loans,
the Servicer shall have the right, at its option, to purchase the Certificates
in whole, but not in part, at a price equal to the outstanding Certificate
Principal Balance of such Certificates plus the sum of Accrued Certificate
Interest thereon for the related Interest Accrual Period and any previously
unpaid Accrued Certificate Interest.

 

(b) The Servicer shall give the Trustee not less than 15 days’ prior written
notice of the Distribution Date on which the Servicer anticipates that it shall
purchase the Certificates pursuant to Section 5.06(a). Notice of any such
purchase, specifying the Distribution Date upon which the Holders may surrender
their Certificates to the Trustee for payment in accordance with this Section
5.06, shall be given promptly by the Servicer by letter to Certificateholders
(with a

 

    -94-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

copy to the Certificate Registrar and each Rating Agency) mailed not earlier
than the 15th day of the month next preceding the month of such final
distribution and not later than the Determination Date relating to such final
distribution specifying:

 

  (i) the Distribution Date upon which purchase of the Certificates is
anticipated to be made upon presentation and surrender of such Certificates at
the office or agency of the Trustee therein designated,

 

  (ii) the purchase price therefor, if known, and

 

  (iii) that the Record Date otherwise applicable to such Distribution Date is
not applicable, payments being made only upon presentation and surrender of the
Certificates at the office or agency of the Trustee therein specified.

 

If the Servicer gives the notice specified above, the Servicer shall deposit in
the Payment Account before the Distribution Date on which the purchase pursuant
to Section 5.06(a) is to be made, in immediately available funds, an amount
equal to the purchase price for the Certificates computed as provided above.

 

(c) Upon presentation and surrender of the Certificates to be purchased pursuant
to Section 5.06(a) by the Holders thereof, the Trustee shall distribute to such
Holders an amount equal to the outstanding Certificate Principal Balance thereof
plus the sum of Accrued Certificate Interest thereon for the related Interest
Accrual Period and any previously unpaid Accrued Certificate Interest with
respect thereto.

 

(d) If any Certificateholders do not surrender their Certificates on or before
the Distribution Date on which a purchase pursuant to this Section 5.06 is to be
made, the Trustee shall on such date cause all funds in the Payment Account
deposited therein by the Servicer pursuant to Section 5.06(b) to be withdrawn
therefrom and deposited in a separate escrow account for the benefit of such
Certificateholders, and the Servicer shall give a second written notice to such
Certificateholders to surrender their Certificates for payment of the purchase
price therefor. If within six months after the second notice any Certificate
shall not have been surrendered for cancellation, the Trustee shall take
appropriate steps as directed by the Servicer to contact the Holders of such
Certificates concerning surrender of their Certificates. The costs and expenses
of maintaining the escrow account and of contacting Certificateholders shall be
paid out of the assets which remain in the escrow account. If within nine months
after the second notice any Certificates shall not have been surrendered for
cancellation in accordance with this Section 5.06, the Trustee shall pay to the
Servicer all amounts distributable to the Holders thereof and the Servicer shall
thereafter hold such amounts until distributed to such Holders. No interest
shall accrue or be payable to any Certificateholder on any amount held in the
escrow account or by the Servicer as a result of such Certificateholder’s
failure to surrender its Certificate(s) for payment in accordance with this
Section 5.06. Any Certificate that is not surrendered on the Distribution Date
on which a purchase pursuant to this Section 5.06 occurs as provided above shall
be deemed to have been purchased and the Holder as of such date shall have no
rights with respect thereto except to receive the purchase price therefor minus
any costs and expenses associated with such escrow account and notices allocated
thereto. Any Certificates so purchased or deemed to have been purchased on such
Distribution Date shall remain outstanding hereunder. The Servicer shall be for
all purposes the Holder thereof as of such date.

 

    -95-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

ARTICLE VI

 

THE COMPANY AND THE SERVICER

 

Section 6.01. Respective Liabilities of the Company and the Servicer.

 

The Company and the Servicer shall each be liable in accordance herewith only to
the extent of the obligations specifically and respectively imposed upon and
undertaken by the Company and the Servicer herein. By way of illustration and
not limitation, the Company is not liable for the servicing and administration
of the Mortgage Loans, nor is it obligated by Section 7.01 or Section 10.01 to
assume any obligations of the Servicer or to appoint a designee to assume such
obligations, nor is it liable for any other obligation hereunder that it may,
but is not obligated to, assume unless it elects to assume such obligation in
accordance herewith.

 

Section 6.02. Merger or Consolidation of the Company or the Servicer; Assignment
of Rights and Delegation of Duties by Servicer.

 

(a) The Company and the Servicer shall each keep in full effect its existence,
rights and franchises as a corporation under the laws of the state of its
incorporation, and shall each obtain and preserve its qualification to do
business as a foreign corporation in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the Certificates or any of the Mortgage Loans
and to perform its respective duties under this Agreement.

 

(b) Any Person into which the Company or the Servicer may be merged or
consolidated, or any corporation resulting from any merger or consolidation to
which the Company or the Servicer shall be a party, or any Person succeeding to
the business of the Company or the Servicer, shall be the successor of the
Company or the Servicer, as the case may be, hereunder, without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding; provided, however, that the
successor or surviving Person to the Servicer shall be qualified to service
mortgage loans on behalf of Fannie Mae or Freddie Mac; and provided further that
each Rating Agency’s ratings, if any, of the Senior, Class M or Class B
Certificates in effect immediately prior to such merger or consolidation will
not be qualified, reduced or withdrawn as a result thereof (as evidenced by a
letter to such effect from each Rating Agency).

 

(c) Notwithstanding anything else in this Section 6.02 and Section 6.04 to the
contrary, the Servicer may assign its rights and delegate its duties and
obligations under this Agreement; provided that the Person accepting such
assignment or delegation shall be a Person which is qualified to service
mortgage loans on behalf of Fannie Mae or Freddie Mac, is reasonably
satisfactory to the Trustee and the Company, is willing to service the Mortgage
Loans and executes and delivers to the Company and the Trustee an agreement, in
form and substance reasonably satisfactory to the Company and the Trustee, which
contains an assumption by such Person of the due and punctual performance and
observance of each covenant and condition to

 

    -96-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

be performed or observed by the Servicer under this Agreement; provided further
that each Rating Agency’s rating of the Classes of Certificates that have been
rated in effect immediately prior to such assignment and delegation will not be
qualified, reduced or withdrawn as a result of such assignment and delegation
(as evidenced by a letter to such effect from each Rating Agency). In the case
of any such assignment and delegation, the Servicer shall be released from its
obligations under this Agreement, except that the Servicer shall remain liable
for all liabilities and obligations incurred by it as Servicer hereunder prior
to the satisfaction of the conditions to such assignment and delegation set
forth in the next preceding sentence.

 

Section 6.03. Limitation on Liability of the Company, the Servicer and Others.

 

Neither the Company, the Servicer nor any of the directors, officers, employees
or agents of the Company or the Servicer shall be under any liability to the
Trust Fund or the Certificateholders for any action taken or for refraining from
the taking of any action in good faith pursuant to this Agreement, or for errors
in judgment; provided, however, that this provision shall not protect the
Company, the Servicer or any such Person against any breach of warranties or
representations made herein or any liability which would otherwise be imposed by
reason of willful misfeasance, bad faith or gross negligence in the performance
of duties or by reason of reckless disregard of obligations and duties
hereunder. The Company, the Servicer and any director, officer, employee or
agent of the Company or the Servicer may rely in good faith on any document of
any kind prima facie properly executed and submitted by any Person respecting
any matters arising hereunder. The Company, the Servicer and any director,
officer, employee or agent of the Company or the Servicer shall be indemnified
by the Trust Fund and held harmless against any loss, liability or expense
incurred in connection with any legal action relating to this Agreement or the
Certificates, other than any loss, liability or expense related to any specific
Mortgage Loan or Mortgage Loans (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Agreement) and any loss,
liability or expense incurred by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties hereunder or by reason of reckless
disregard of obligations and duties hereunder.

 

Neither the Company nor the Servicer shall be under any obligation to appear in,
prosecute or defend any legal or administrative action, proceeding, hearing or
examination that is not incidental to its respective duties under this Agreement
and which in its opinion may involve it in any expense or liability; provided,
however, that the Company or the Servicer may in its discretion undertake any
such action, proceeding, hearing or examination that it may deem necessary or
desirable in respect to this Agreement and the rights and duties of the parties
hereto and the interests of the Certificateholders hereunder. In such event, the
legal expenses and costs of such action, proceeding, hearing or examination and
any liability resulting therefrom shall be expenses, costs and liabilities of
the Trust Fund, and the Company and the Servicer shall be entitled to be
reimbursed therefor out of amounts attributable to the Mortgage Loans on deposit
in the Custodial Account as provided by Section 3.10 and, on the Distribution
Date(s) following such reimbursement, the aggregate of such expenses and costs
shall be allocated in reduction of the Accrued Certificate Interest on each
Class entitled thereto in the same manner as if such expenses and costs
constituted a Prepayment Interest Shortfall.

 

    -97-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Section 6.04. Company and Servicer Not to Resign.

 

Subject to the provisions of Section 6.02, neither the Company nor the Servicer
shall resign from its respective obligations and duties hereby imposed on it
except upon determination that its duties hereunder are no longer permissible
under applicable law. Any such determination permitting the resignation of the
Company or the Servicer shall be evidenced by an Opinion of Counsel to such
effect delivered to the Trustee. No such resignation by the Servicer shall
become effective until the Trustee or a successor servicer shall have assumed
the Servicer’s responsibilities and obligations in accordance with Section 7.02.

 

ARTICLE VII

 

DEFAULT

Section 7.01. Events of Default.

 

Event of Default, wherever used herein, means any one of the following events
(whatever reason for such Event of Default and whether it shall be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

  (i) the Servicer shall fail to deposit or cause to be deposited into the
Payment Account any amounts required to be so deposited therein at the time
required pursuant to Section 4.01 or otherwise, and in either case, such failure
shall continue unremedied for a period of 5 days after the date upon which
written notice of such failure, requiring such failure to be remedied, shall
have been given to the Servicer by the Trustee or the Company or to the
Servicer, the Company and the Trustee by the Holders of Certificates of such
Class evidencing Percentage Interests aggregating not less than 25%; or

 

  (ii) the Servicer shall fail to observe or perform in any material respect any
other of the covenants or agreements on the part of the Servicer contained in
the Certificates of any Class or in this Agreement and such failure shall
continue unremedied for a period of 30 days (except that such number of days
shall be 15 in the case of a failure to pay the premium for any Required
Insurance Policy) after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Servicer by the
Trustee or the Company, or to the Servicer, the Company and the Trustee by the
Holders of Certificates of any Class evidencing, in the case of any such Class,
Percentage Interests aggregating not less than 25%; or

 

  (iii) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or appointing a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Servicer and such decree or order shall have remained in force undischarged or
unstayed for a period of 60 days; or

 

    -98-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

  (iv) the Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities, or similar proceedings of, or relating to, the Servicer
or of, or relating to, all or substantially all of the property of the Servicer;
or

 

  (v) the Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of, or commence
a voluntary case under, any applicable insolvency or reorganization statute,
make an assignment for the benefit of its creditors, or voluntarily suspend
payment of its obligations; or

 

  (vi) the Servicer shall notify the Trustee pursuant to Section 4.04(b) that it
is unable to deposit in the Payment Account an amount equal to the Advance.

 

If an Event of Default described in clauses (i)-(v) of this Section shall occur,
then, and in each and every such case, so long as such Event of Default shall
not have been remedied, the Company may, and at the direction of Holders of
Certificates entitled to at least 51% of the Voting Rights, the Trustee shall,
by notice in writing to the Servicer (and to the Company if given by the Trustee
or to the Trustee if given by the Company), terminate all of the rights and
obligations of the Servicer under this Agreement and in and to the Mortgage
Loans and the proceeds thereof, other than its rights as a Certificateholder
hereunder. If an Event of Default described in clause (vi) hereof shall occur,
the Trustee shall, by notice to the Servicer and the Company, immediately
terminate all of the rights and obligations of the Servicer under this Agreement
and in and to the Mortgage Loans and the proceeds thereof, other than its rights
as a Certificateholder hereunder as provided in Section 4.04(b). On or after the
receipt by the Servicer of such written notice, all authority and power of the
Servicer under this Agreement, whether with respect to the Certificates (other
than as a Holder thereof) or the Mortgage Loans or otherwise, shall subject to
Section 7.02 pass to and be vested in the Trustee or the Trustee’s designee
appointed pursuant to Section 7.02; and, without limitation, the Trustee is
hereby authorized and empowered to execute and deliver, on behalf of the
Servicer, as attorney-in-fact or otherwise, any and all documents and other
instruments, and to do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, whether to
complete the transfer and endorsement or assignment of the Mortgage Loans and
related documents, or otherwise. The Servicer agrees to cooperate with the
Trustee in effecting the termination of the Servicer’s responsibilities and
rights hereunder, including, without limitation, the transfer to the Trustee or
its designee for administration by it of all cash amounts which shall at the
time be credited to the Custodial Account or the Payment Account or thereafter
be received with respect to the Mortgage Loans, and the delivery to the Trustee
of the Mortgage Files, and the recordation of Assignments of Mortgages to the
Trustee if MERS is not the mortgagee of a Mortgage Loan or otherwise in
accordance with Section 7.02(b). No such termination shall release the Servicer
for any liability that it would otherwise have hereunder for any act or omission
prior to the effective time of such termination.

 

    -99-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Notwithstanding any termination of the activities of GMACM in its capacity as
Servicer hereunder, GMACM shall be entitled to receive, out of any late
collection of a Monthly Payment on a Mortgage Loan which was due prior to the
notice terminating GMACM’s rights and obligations as Servicer hereunder and
received after such notice, that portion to which GMACM would have been entitled
pursuant to Sections 3.10(a)(ii), (vi) and (vii) as well as its Servicing Fee in
respect thereof, and any other amounts payable to GMACM hereunder the
entitlement to which arose prior to the termination of its activities hereunder.

 

Section 7.02. Trustee to Act; Appointment of Successor.

 

(a) Within 90 days of the time the Servicer resigns pursuant to Section 6.04 or
receives a notice of termination pursuant to Section 7.01, the Trustee or a
successor Servicer appointed by the Trustee hereunder shall be the successor in
all respects to the Servicer in its capacity as Servicer under this Agreement
and the transactions set forth or provided for herein and shall be subject
thereafter to all the responsibilities, duties, liabilities and limitations on
liabilities relating thereto placed on the Servicer, including the obligation to
make Advances which have been or will be required to be made, but excluding the
representations of the Servicer contained in Section 2.03, by the terms and
provisions hereof; provided that any failure to perform such duties or
responsibilities caused by the predecessor Servicer’s failure to provide
information required by Section 4.02 or 4.03 shall not be considered a default
by the Trustee as successor Servicer hereunder; and provided further that the
Trustee shall have no obligation whatsoever with respect to any liability (other
than Advances deemed recoverable and not previously made) incurred by the
predecessor Servicer at or prior to the time of receipt by such Servicer of the
notice of termination pursuant to Section 7.01 or receipt by the Trustee of the
Opinion of Counsel referred to in Section 6.04. As compensation therefor, the
Trustee shall be entitled to the Servicing Fee and all funds relating to the
Mortgage Loans which the Servicer would have been entitled to charge to the
Custodial Account if the Servicer had continued to act hereunder, except for
amounts that the Servicer shall be entitled to receive pursuant to Section 7.01.
If the Trustee has become the successor to the Servicer in accordance with
Section 6.04 or this Section 7.02, then notwithstanding the above, if the
Trustee shall be unwilling to so act, or shall be unable to so act, the Trustee
may appoint, or petition a court of competent jurisdiction to appoint, any
established housing and home finance institution, which is also a Fannie Mae or
Freddie Mac-approved mortgage servicing institution, having a net worth of not
less than $10,000,000 as the successor to the Servicer hereunder in the
assumption of all or any part of the responsibilities, duties or liabilities of
the Servicer hereunder. Pending appointment of a successor to the Servicer
hereunder, the Trustee shall act in such capacity as herein above provided. In
connection with such appointment and assumption, the Trustee may make such
arrangements for the compensation of such successor out of payments on Mortgage
Loans as it and such successor shall agree; provided, however, that no such
compensation shall be in excess of that permitted the Servicer hereunder. Each
of the Seller, the Trustee and such successor shall take such action, consistent
with this Agreement, as shall be necessary to effectuate any such succession.

 

If the Trustee becomes the successor to the Servicer hereunder, the Trustee
shall be entitled to be reimbursed by the Servicer for all costs associated with
the transfer of the servicing of the Mortgage Loans to the Trustee, including
any costs or expenses associated with the complete transfer of all servicing
data and the completion, correction or manipulation of such

 

    -100-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

servicing data as may be required by the Trustee to correct any errors or
insufficiencies in the servicing data or otherwise to enable the Trustee to
service the Mortgage Loans in accordance with this Agreement. To the extent that
any such costs and expenses of the Trustee resulting from the termination of the
Servicer pursuant to this Section 7.02 are not reimbursed by the terminated
Servicer, the Trustee shall be entitled to reimbursement of such costs and
expenses from the Payment Account.

 

Any successor, including the Trustee, to the Servicer shall maintain in force
during its term as Servicer hereunder insurance policies and fidelity bonds as
may be required to be maintained by the Servicer pursuant to Section 3.12.

 

If the Trustee shall succeed to any duties of the Servicer with respect to the
Mortgage Loans as provided herein, it shall do so in a separate capacity and not
in its capacity as Trustee and, accordingly, the provisions of Article VIII
shall be inapplicable to the Trustee in its duties as successor Servicer in the
servicing of the Mortgage Loans (although such provisions shall continue to
apply to the Trustee in its capacity as trustee); the provisions of Article III,
however, shall apply to the Trustee in its capacity as successor Servicer.

 

(b) In connection with the termination or resignation of the Servicer hereunder,
either (i) the successor Servicer, including the Trustee if the Trustee is
acting as successor Servicer, shall represent and warrant that it is a member of
MERS in good standing and shall agree to comply in all material respects with
the rules and procedures of MERS in connection with the servicing of the
Mortgage Loans that are registered with MERS, in which case the predecessor
Servicer shall cooperate with the successor Servicer in causing MERS to revise
its records to reflect the transfer of servicing to the successor Servicer as
necessary under MERS’ rules and regulations, or (ii) the predecessor Servicer
shall cooperate with the successor Servicer in causing MERS to execute and
deliver an assignment of Mortgage in recordable form to transfer the Mortgage
from MERS to the Trustee and to execute and deliver such other notices,
documents and other instruments as may be necessary or desirable to effect a
transfer of such Mortgage Loan or servicing of such Mortgage Loan on the MERS®
System to the successor Servicer. The predecessor Servicer shall file or cause
to be filed any such assignment in the appropriate recording office. The
predecessor Servicer shall bear any and all fees of MERS, costs of preparing any
assignments of Mortgage, and fees and costs of filing any assignments of
Mortgage that may be required under this subsection (b). The successor Servicer
shall cause such assignment to be delivered to the Trustee or the Custodian
promptly upon receipt of the original with evidence of recording thereon or a
copy certified by the public recording office in which such assignment was
recorded.

 

Section 7.03. Notification to Certificateholders.

 

(a) Upon any such termination or appointment of a successor to the Servicer, the
Trustee shall give prompt written notice thereof to the Certificateholders at
their respective addresses appearing in the Certificate Register.

 

(b) Within 60 days after the occurrence of any Event of Default, the Trustee
shall transmit by mail to all Holders of Certificates notice of each such Event
of Default hereunder known to the Trustee, unless such Event of Default shall
have been cured or waived.

 

    -101-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Section 7.04. Waiver of Events of Default.

 

The Holders representing at least 66% of the Voting Rights affected by a default
or Event of Default hereunder may waive such default or Event of Default;
provided, however, that (a) a default or Event of Default under clause (i) of
Section 7.01 may be waived only by all of the Holders of Certificates affected
by such default or Event of Default and (b) no waiver pursuant to this Section
7.04 shall affect the Holders of Certificates in the manner set forth in Section
11.01(b)(i) or (ii). Upon any such waiver of a default or Event of Default by
the Holders representing the requisite percentage of Voting Rights affected by
such default or Event of Default, such default or Event of Default shall cease
to exist and shall be deemed to have been remedied for every purpose hereunder.
No such waiver shall extend to any subsequent or other default or Event of
Default or impair any right consequent thereon except to the extent expressly so
waived.

 

ARTICLE VIII

 

CONCERNING THE TRUSTEE

Section 8.01. Duties of Trustee.

 

(a) The Trustee, prior to the occurrence of an Event of Default and after the
curing or waiver of all Events of Default which may have occurred, undertakes to
perform such duties and only such duties as are specifically set forth in this
Agreement. In case an Event of Default has occurred (which has not been cured or
waived), the Trustee shall exercise such of the rights and powers vested in it
by this Agreement, and use the same degree of care and skill in their exercise
as a prudent investor would exercise or use under the circumstances in the
conduct of such investor’s own affairs.

 

(b) The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Agreement, shall examine them to determine whether they
conform to the requirements of this Agreement. The Trustee shall notify the
Certificateholders of any such documents which do not materially conform to the
requirements of this Agreement in the event that the Trustee, after so
requesting, does not receive satisfactorily corrected documents.

 

The Trustee shall forward or cause to be forwarded in a timely fashion the
notices, reports and statements required to be forwarded by the Trustee pursuant
to Sections 4.03, 7.03 and 10.01. The Trustee shall furnish in a timely fashion
to the Servicer such information that is in the Trustee’s possession or control
as the Servicer may reasonably request from time to time for the Servicer to
fulfill its duties as set forth in this Agreement. The Trustee covenants and
agrees that it shall perform its obligations hereunder in a manner so as to
maintain the status of any portion of the applicable REMIC as a REMIC under the
REMIC Provisions and (subject to Section 10.01(f)) to prevent the imposition of
any federal, state or local income, prohibited transaction, contribution or
other tax on the Trust Fund to the extent that maintaining such status and
avoiding such taxes are reasonably within the control of the Trustee and are
reasonably within the scope of its duties under this Agreement.

 

    -102-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

(c) No provision of this Agreement shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act or
its own willful misconduct; provided, however, that:

 

  (i) Prior to the occurrence of an Event of Default, and after the curing or
waiver of all such Events of Default which may have occurred, the duties and
obligations of the Trustee shall be determined solely by the express provisions
of this Agreement, the Trustee shall not be liable except for the performance of
such duties and obligations as are specifically set forth in this Agreement, no
implied covenants or obligations shall be read into this Agreement against the
Trustee and, in the absence of bad faith on the part of the Trustee, the Trustee
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
the Trustee by the Company or the Servicer and which on their face, do not
contradict the requirements of this Agreement;

 

  (ii) The Trustee shall not be personally liable for an error of judgment made
in good faith by a Responsible Officer or Responsible Officers of the Trustee,
unless it shall be proved that the Trustee was negligent in ascertaining the
pertinent facts;

 

  (iii) The Trustee shall not be personally liable with respect to any action
taken, suffered or omitted to be taken by it in good faith in accordance with
the direction of Certificateholders of any Class holding Certificates which
evidence, as to such Class, Percentage Interests aggregating not less than 25%
as to the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising any trust or power conferred upon the
Trustee, under this Agreement;

 

  (iv) The Trustee shall not be charged with knowledge of any default (other
than a default in payment to the Trustee) specified in clauses (i) and (ii) of
Section 7.01 or an Event of Default under clauses (iii), (iv) and (v) of Section
7.01 unless a Responsible Officer of the Trustee assigned to and working in the
Corporate Trust Office obtains actual knowledge of such failure or event or the
Trustee receives written notice of such failure or event at its Corporate Trust
Office from the Servicer, the Company or any Certificateholder; and

 

  (v) Except to the extent provided in Section 7.02, no provision in this
Agreement shall require the Trustee to expend or risk its own funds (including,
without limitation, the making of any Advance) or otherwise incur any personal
financial liability in the performance of any of its duties as Trustee
hereunder, or in the exercise of any of its rights or powers, if the Trustee
shall have reasonable grounds for believing that repayment of funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

(d) The Trustee shall timely pay, from its own funds, the amount of any and all
federal, state and local taxes imposed on the Trust Fund or its assets or
transactions including, without limitation, (A) “prohibited transaction” penalty
taxes as defined in Section 860F of the

 

    -103-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Code, if, when and as the same shall be due and payable, (B) any tax on
contributions to a REMIC after the Closing Date imposed by Section 860G(d) of
the Code and (C) any tax on “net income from foreclosure property” as defined in
Section 860G(c) of the Code, but only if such taxes arise out of a breach by the
Trustee of its obligations hereunder, which breach constitutes negligence or
willful misconduct of the Trustee.

 

Section 8.02. Certain Matters Affecting the Trustee.

 

  (a) Except as otherwise provided in Section 8.01:

 

  (i) The Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, Officer’s Certificate, certificate of Servicing
Officer, certificate of auditors or any other certificate, statement,
instrument, opinion, report, notice, request, consent, order, appraisal, bond or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

 

  (ii) The Trustee may consult with counsel and the written advice of such
counsel and any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or suffered or omitted by it hereunder
in good faith and in accordance with such advice or Opinion of Counsel;

 

  (iii) The Trustee shall be under no obligation to exercise any of the trusts
or powers vested in it by this Agreement or to institute, conduct or defend any
litigation hereunder or in relation hereto at the request, order or direction of
any of the Certificateholders, pursuant to the provisions of this Agreement,
unless such Certificateholders shall have offered to the Trustee reasonable
security or indemnity against the costs, expenses and liabilities which may be
incurred therein or thereby; nothing contained herein shall, however, relieve
the Trustee of the obligation, upon the occurrence of an Event of Default (which
has not been cured or waived), to exercise such of the rights and powers vested
in it by this Agreement, and to use the same degree of care and skill in their
exercise as a prudent investor would exercise or use under the circumstances in
the conduct of such investor’s own affairs;

 

  (iv) The Trustee shall not be personally liable for any action taken, suffered
or omitted by it in good faith and believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Agreement;

 

  (v) Prior to the occurrence of an Event of Default hereunder and after the
curing or waiver of all Events of Default which may have occurred, the Trustee
shall not be bound to make any investigation into the facts or matters stated in
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing so to do by Holders of Certificates of any Class
evidencing, as to such Class, Percentage Interests, aggregating not less than
50%; provided, however, that if the payment within a reasonable time to the
Trustee of the costs, expenses or liabilities likely

 

    -104-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

to be incurred by it in the making of such investigation is, in the opinion of
the Trustee, not reasonably assured to the Trustee by the security afforded to
it by the terms of this Agreement, the Trustee may require reasonable indemnity
against such expense or liability as a condition to so proceeding. The
reasonable expense of every such examination shall be paid by the Servicer, if
an Event of Default shall have occurred and is continuing, and otherwise by the
Certificateholder requesting the investigation;

 

  (vi) The Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through Affiliates, agents or
attorneys; and

 

  (vii) To the extent authorized under the Code and the regulations promulgated
thereunder, each Holder of a Class R Certificate hereby irrevocably appoints and
authorizes the Trustee to be its attorney-in-fact for purposes of signing any
Tax Returns required to be filed on behalf of the Trust Fund. The Trustee shall
sign on behalf of the Trust Fund and deliver to the Servicer in a timely manner
any Tax Returns prepared by or on behalf of the Servicer that the Trustee is
required to sign as determined by the Servicer pursuant to applicable federal,
state or local tax laws, provided that the Servicer shall indemnify the Trustee
for signing any such Tax Returns that contain errors or omissions.

 

(b) Following the issuance of the Certificates, the Trustee shall not accept any
contribution of assets to the Trust Fund unless (subject to Section 10.01(f)) it
shall have obtained or been furnished with an Opinion of Counsel, which shall
not be a cost of the Trustee or the Trust Fund, to the effect that such
contribution will not (i) cause any portion of the applicable REMIC to fail to
qualify as a REMIC at any time that any Certificates are outstanding or (ii)
cause the Trust Fund to be subject to any federal tax as a result of such
contribution (including the imposition of any federal tax on “prohibited
transactions” imposed under Section 860F(a) of the Code).

 

Section 8.03. Trustee Not Liable for Certificates or Mortgage Loans.

 

The recitals contained herein and in the Certificates (other than the execution
of the Certificates and relating to the acceptance and receipt of the Mortgage
Loans) shall be taken as the statements of the Company or the Servicer as the
case may be, and the Trustee assumes no responsibility for their correctness.
The Trustee makes no representations as to the validity or sufficiency of this
Agreement or of the Certificates (except that the Certificates shall be duly and
validly executed and authenticated by it as Certificate Registrar) or of any
Mortgage Loan, Mortgage File or related document, or of MERS or the MERS®
System. Except as otherwise provided herein, the Trustee shall not be
accountable for the use or application by the Company or the Servicer of any of
the Certificates or of the proceeds of such Certificates, or for the use or
application of any funds paid to the Company or the Servicer in respect of the
Mortgage Loans or deposited in or withdrawn from the Custodial Account or the
Payment Account by the Company or the Servicer.

 

    -105-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Section 8.04. Trustee May Own Certificates.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Certificates with the same rights it would have if it were not
Trustee. The Trustee may transact business with the Company, the Servicer, and
their Affiliates, with the same rights it would have if it were not Trustee.

 

Section 8.05. Servicer to Pay Trustee’s Fees and Expenses; Indemnification.

 

(a) The Servicer shall pay the Trustee’s fees and reimburse its expenses
hereunder pursuant to a separate agreement to be entered into between the
Servicer and the Trustee.

 

(b) The Servicer agrees to indemnify the Trustee for, and to hold the Trustee
harmless against, any loss, liability or expense incurred without negligence or
willful misconduct on the Trustee’s part, arising out of, or in connection with,
the acceptance and administration of the Trust Fund, including the costs and
expenses (including reasonable legal fees and expenses) of defending itself
against any claim in connection with the exercise or performance of any of its
powers or duties under this Agreement and the Custodial Agreement, provided
that:

 

  (i) with respect to any such claim, the Trustee shall have given the Servicer
written notice thereof promptly after the Trustee shall have actual knowledge
thereof;

 

  (ii) while maintaining control over its own defense, the Trustee shall
cooperate and consult fully with the Servicer in preparing such defense; and

 

  (iii) notwithstanding anything in this Agreement to the contrary, the Servicer
shall not be liable for settlement of any claim by the Trustee entered into
without the prior consent of the Servicer which consent shall not be
unreasonably withheld.

 

No termination of this Agreement, or the resignation or removal of the Trustee,
shall affect the obligations created by this Section 8.05(b) of the Servicer to
indemnify the Trustee under the conditions and to the extent set forth herein.

 

Notwithstanding the foregoing, the indemnification provided by the Servicer in
this Section 8.05(b) shall not pertain to any loss, liability or expense of the
Trustee, including the costs and expenses of defending itself against any claim,
incurred in connection with any actions taken by the Trustee at the direction of
the Certificateholders pursuant to the terms of this Agreement.

 

Section 8.06. Eligibility Requirements for Trustee.

 

The Trustee hereunder shall at all times be a corporation or a national banking
association having its principal office in a state and city acceptable to the
Company and organized and doing business under the laws of such state or the
United States of America, authorized under such laws to exercise corporate trust
powers, having a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal or state authority. If such
corporation or national banking association publishes reports of condition at
least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then

 

    -106-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

for the purposes of this Section the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. In case at any time the
Trustee shall cease to be eligible in accordance with the provisions of this
Section, the Trustee shall resign immediately in the manner and with the effect
specified in Section 8.07.

 

Section 8.07. Resignation and Removal of the Trustee.

 

(a) The Trustee may at any time resign and be discharged from the trusts hereby
created by giving written notice thereof to the Company. Upon receiving such
notice of resignation, the Company shall promptly appoint a successor trustee by
written instrument, in duplicate, one copy of which instrument shall be
delivered to the resigning Trustee and one copy to the successor trustee. If no
successor trustee shall have been so appointed and have accepted appointment
within 30 days after the giving of such notice of resignation, the resigning
Trustee may petition any court of competent jurisdiction for the appointment of
a successor trustee.

 

(b) If at any time the Trustee shall cease to be eligible in accordance with the
provisions of Section 8.06 and shall fail to resign after written request
therefor by the Company, or if at any time the Trustee shall become incapable of
acting, or shall be adjudged bankrupt or insolvent, or a receiver of the Trustee
or of its property shall be appointed, or any public officer shall take charge
or control of the Trustee or of its property or affairs for the purpose of
rehabilitation, conservation or liquidation, then the Company may remove the
Trustee and appoint a successor trustee by written instrument, in duplicate, one
copy of which instrument shall be delivered to the Trustee so removed and one
copy to the successor trustee. In addition, in the event that the Company
determines that the Trustee has failed (i) to distribute or cause to be
distributed to the Certificateholders any amount required to be distributed
hereunder, if such amount is held by the Trustee or its Paying Agent (other than
the Servicer or the Company) for distribution or (ii) to otherwise observe or
perform in any material respect any of its covenants, agreements or obligations
hereunder, and such failure shall continue unremedied for a period of 5 days (in
respect of clause (i) above) or 30 days (in respect of clause (ii) above) after
the date on which written notice of such failure, requiring that the same be
remedied, shall have been given to the Trustee by the Company, then the Company
may remove the Trustee and appoint a successor trustee by written instrument
delivered as provided in the preceding sentence. In connection with the
appointment of a successor trustee pursuant to the preceding sentence, the
Company shall, on or before the date on which any such appointment becomes
effective, obtain from each Rating Agency written confirmation that the
appointment of any such successor trustee will not result in the reduction of
the ratings on any class of the Certificates below the lesser of the then
current or original ratings on such Certificates.

 

(c) The Holders of Certificates entitled to at least 51% of the Voting Rights
may at any time remove the Trustee and appoint a successor trustee by written
instrument or instruments, in triplicate, signed by such Holders or their
attorneys-in-fact duly authorized, one complete set of which instruments shall
be delivered to the Company, one complete set to the Trustee so removed and one
complete set to the successor so appointed.

 

    -107-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

(d) Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section shall become effective
upon acceptance of appointment by the successor trustee as provided in Section
8.08.

 

Section 8.08. Successor Trustee.

 

(a) Any successor trustee appointed as provided in Section 8.07 shall execute,
acknowledge and deliver to the Company and to its predecessor trustee an
instrument accepting such appointment hereunder, and thereupon the resignation
or removal of the predecessor trustee shall become effective and such successor
trustee shall become effective and such successor trustee, without any further
act, deed or conveyance, shall become fully vested with all the rights, powers,
duties and obligations of its predecessor hereunder, with the like effect as if
originally named as trustee herein. The predecessor trustee shall deliver to the
successor trustee all Mortgage Files and related documents and statements held
by it hereunder (other than any Mortgage Files at the time held by a Custodian,
which shall become the agent of any successor trustee hereunder), and the
Company, the Servicer and the predecessor trustee shall execute and deliver such
instruments and do such other things as may reasonably be required for more
fully and certainly vesting and confirming in the successor trustee all such
rights, powers, duties and obligations.

 

(b) No successor trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor trustee shall be eligible
under the provisions of Section 8.06.

 

(c) Upon acceptance of appointment by a successor trustee as provided in this
Section, the Company shall mail notice of the succession of such trustee
hereunder to all Holders of Certificates at their addresses as shown in the
Certificate Register. If the Company fails to mail such notice within 10 days
after acceptance of appointment by the successor trustee, the successor trustee
shall cause such notice to be mailed at the expense of the Company.

 

Section 8.09. Merger or Consolidation of Trustee.

 

Any corporation or national banking association into which the Trustee may be
merged or converted or with which it may be consolidated or any corporation or
national banking association resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any corporation or
national banking association succeeding to the business of the Trustee, shall be
the successor of the Trustee hereunder, provided such corporation or national
banking association shall be eligible under the provisions of Section 8.06,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding. The
Trustee shall mail notice of any such merger or consolidation to the
Certificateholders at their address as shown in the Certificate Register.

 

Section 8.10. Appointment of Co-Trustee or Separate Trustee.

 

(a) Notwithstanding any other provisions hereof, at any time, for the purpose of
meeting any legal requirements of any jurisdiction in which any part of the
Trust Fund or property securing the same may at the time be located, the
Servicer and the Trustee acting jointly shall have the power and shall execute
and deliver all instruments to appoint one or more Persons

 

    -108-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

approved by the Trustee to act as co-trustee or co-trustees, jointly with the
Trustee, or separate trustee or separate trustees, of all or any part of the
Trust Fund, and to vest in such Person or Persons, in such capacity, such title
to the Trust Fund, or any part thereof, and, subject to the other provisions of
this Section 8.10, such powers, duties, obligations, rights and trusts as the
Servicer and the Trustee may consider necessary or desirable. If the Servicer
shall not have joined in such appointment within 15 days after the receipt by it
of a request so to do, or in case an Event of Default shall have occurred and be
continuing, the Trustee alone shall have the power to make such appointment. No
co-trustee or separate trustee hereunder shall be required to meet the terms of
eligibility as a successor trustee under Section 8.06 hereunder and no notice to
Holders of Certificates of the appointment of co-trustee(s) or separate
trustee(s) shall be required under Section 8.08 hereof.

 

(b) In the case of any appointment of a co-trustee or separate trustee pursuant
to this Section 8.10 all rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee, and such separate trustee or co-trustee jointly,
except to the extent that under any law of any jurisdiction in which any
particular act or acts are to be performed (whether as Trustee hereunder or as
successor to the Servicer hereunder), the Trustee shall be incompetent or
unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations (including the holding of title to the Trust Fund or any
portion thereof in any such jurisdiction) shall be exercised and performed by
such separate trustee or co-trustee at the direction of the Trustee.

 

(c) Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article VIII. Each separate trustee and co-trustee, upon its acceptance
of the trusts conferred, shall be vested with the estates or property specified
in its instrument of appointment, either jointly with the Trustee or separately,
as may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee.

 

(d) Any separate trustee or co-trustee may, at any time, constitute the Trustee,
its agent or attorney-in-fact, with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or
successor trustee.

 

Section 8.11. Appointment of Custodians.

 

The Trustee may, with the consent of the Servicer and the Company, appoint one
or more Custodians who, except for GMAC Bank, a federal savings bank organized
under the laws of the United States of America, are not Affiliates of the
Company, the Servicer or the Seller to hold all or a portion of the Mortgage
Notes as agent for the Trustee, by entering into a Custodial Agreement;
provided, however, that the Trustee may appoint a Custodian that is an Affiliate
of the Company, the Servicer or the Seller if the Trustee receives written
confirmation from each

 

    -109 -   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Rating Agency that such appointment will not reduce the rating assigned to any
Class of Certificates by such Rating Agency below the lower of the then-current
rating or the rating assigned to such Certificates as of the Closing Date by
such Rating Agency. Subject to Article VIII, the Trustee agrees to comply with
the terms of each Custodial Agreement and to enforce the terms and provisions
thereof against the Custodian for the benefit of the Certificateholders. Each
Custodian shall be a depository institution subject to supervision by federal or
state authority and shall be qualified to do business in the jurisdiction in
which it holds any Mortgage File. Each Custodian (other than the Custodian
appointed as of the Closing Date) shall have a combined capital and surplus of
at least $10,000,000. Each Custodial Agreement may be amended only as provided
in Section 11.01. The Trustee shall notify the Certificateholders of the
appointment of any Custodian (other than the Custodian appointed as of the
Closing Date) pursuant to this Section 8.11.

 

Section 8.12. Appointment of Office or Agency.

 

The Trustee shall maintain an office or agency in Chicago, Illinois where
Certificates may be surrendered for registration of transfer or exchange. The
Trustee initially designates its offices located at 227 West Monroe Street, 26th
Floor, Chicago, Illinois 60606, Attn: Institutional Trust Services/Global Debt –
GMACM 2004-J5 for the purposes of keeping the Certificate Register. The Trustee
shall maintain an office at each of the addresses stated in Section 11.05 hereof
where notices and demands to or upon the Trustee in respect of this Agreement
may be served.

 

Section 8.13. Representations and Warranties of the Trustee.

 

The Trustee hereby represents and warrants to the Trust for the benefit of the
Certificateholders, the Company, the Seller and the Servicer that:

 

  (i) The Trustee is a banking corporation duly organized, validly existing and
in good standing under the laws of the State of New York;

 

  (ii) The Trustee has full power, authority and legal right to execute, deliver
and perform its obligations under this Agreement and the Custodial Agreement and
to execute, authenticate and deliver the Certificates, and has taken all
necessary action to authorize the execution, delivery and performance by it of
this Agreement and the Custodial Agreement;

 

  (iii) The execution, delivery and performance by the Trustee of this Agreement
and the Custodial Agreement will not (i) violate any provision of any law or
regulation governing the banking and trust powers of the Trustee or any order,
writ, judgment or decree of any court, arbitrator, or governmental authority
applicable to the Trustee or any of its assets, (ii) violate any provision of
the corporate charter or by-laws of the Trustee, or (iii) violate any provision
of, or constitute, with or without notice or lapse of time, a default under, or
result in the creation or imposition of any lien on any properties included in
the Trust Fund pursuant to the provisions of any mortgage, indenture, contract,
agreement or other undertaking to which it is a party, which violation, default
or lien could

 

    -110-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

reasonably be expected to have a materially adverse effect on the Trustee’s
performance or ability to perform its duties under this Agreement or the
Custodial Agreement or on the transactions contemplated hereby or thereby;

 

  (iv) The execution, delivery and performance by the Trustee of this Agreement
and the Custodial Agreement will not require the authorization, consent or
approval of, the giving of notice to, the filing or registration with, or the
taking of any other action in respect of, any governmental authority or agency
regulating the banking and corporate trust activities of the Trustee;

 

  (v) Each of this Agreement and the Custodial Agreement has been duly executed
and delivered on behalf of the Trustee and constitutes the legal, valid and
binding agreement of the Trustee, enforceable in accordance with its terms;

 

  (vi) The Certificates have been duly executed, authenticated and delivered on
behalf of the Trustee in accordance with the provisions of this Agreement; and

 

  (vii) There are no legal or governmental actions, investigations or
proceedings pending in which the Trustee is a party, including actions pursuant
to the Federal Deposit Insurance Act, (a) asserting the invalidity of this
Agreement or the Custodial Agreement or (b) which, if decided adversely to the
Trustee, would materially and adversely affect the enforceability of this
Agreement or the Custodial Agreement against the Trustee or the rights of the
Certificateholders thereunder.

 

ARTICLE IX

 

TERMINATION

 

Section 9.01. Termination Upon Purchase by the Servicer or Liquidation of All
Mortgage Loans.

 

(a) Subject to Section 9.02, the respective obligations and responsibilities of
the Company, the Servicer and the Trustee created hereby in respect of the
Certificates (other than the obligation of the Trustee to make certain payments
after the Final Distribution Date to Certificateholders and the obligation of
the Company to send certain notices as hereinafter set forth) shall terminate
upon the last action required to be taken by the Trustee on the Final
Distribution Date pursuant to this Article IX following the earlier of:

 

  (i) the later of the final payment or other liquidation (or any Advance with
respect thereto) of the last Mortgage Loan remaining in the Trust Fund or the
disposition of all property acquired upon foreclosure or deed in lieu of
foreclosure of any Mortgage Loan, or

 

  (ii) the purchase by the Servicer of all Mortgage Loans and all property
acquired in respect of any Mortgage Loan remaining in the Trust Fund at a price
equal to 100% of the unpaid principal balance of each Mortgage Loan or, the fair
market value of the related underlying property of such Mortgage Loan with
respect to Mortgage Loans as to which title has been acquired if such fair
market value is

 

    -111-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

less than such unpaid principal balance (net of any unreimbursed Advances
attributable to principal) on the day of repurchase plus accrued interest
thereon at the Net Mortgage Rate (or Modified Net Mortgage Rate in the case of
any Modified Mortgage Loan) to, but not including, the first day of the month in
which such repurchase price is distributed, provided, however, that in no event
shall the trust created hereby continue beyond the expiration of 21 years from
the death of the last survivor of the descendants of Joseph P. Kennedy, the late
ambassador of the United States to the Court of St. James, living on the date
hereof and provided further that the purchase price set forth above shall be
increased as is necessary, as determined by the Servicer, to avoid
disqualification of any portion of either REMIC as a REMIC.

 

The right of the Servicer to purchase all the assets of the Trust Fund pursuant
to clause (ii) above is conditioned upon the Pool Stated Principal Balance as of
the Final Distribution Date, prior to giving effect to distributions to be made
on such Distribution Date, being less than ten percent of the Cut-off Date
Principal Balance of the Mortgage Loans. If such right is exercised by the
Servicer, the Servicer shall be deemed to have been reimbursed for the full
amount of any unreimbursed Advances theretofore made by it with respect to the
Mortgage Loans. In addition, the Servicer, shall provide to the Trustee and the
Custodian a Request for Release substantially in the form attached hereto as
Exhibit F and the Trustee and any Custodian shall, promptly following payment of
the purchase price, release to the Servicer, as applicable, the Mortgage Files
pertaining to the Mortgage Loans being purchased.

 

(b) The Servicer shall give the Trustee not less than 15 days’ prior written
notice of the Distribution Date on which the Servicer anticipates that the final
distribution will be made to Certificateholders (whether as a result of the
exercise by the Servicer of its right to purchase the assets of the Trust Fund
or otherwise). Notice of any termination, specifying the anticipated Final
Distribution Date (which shall be a date that would otherwise be a Distribution
Date) upon which the Certificateholders may surrender their Certificates to the
Trustee (if so required by the terms hereof) for payment of the final
distribution and cancellation, shall be given promptly by the Servicer (if it is
exercising its right to purchase the assets of the Trust Fund), or by the
Trustee (in any other case) by letter to the Certificateholders mailed not
earlier than the 15th day of the month next preceding the month of such final
distribution and not later than the Determination Date relating to such final
distribution specifying:

 

  (i) the anticipated Final Distribution Date upon which final payment of the
Certificates is anticipated to be made upon presentation and surrender of
Certificates at the office or agency of the Trustee therein designated,

 

  (ii) the amount of any such final payment, if known, and

 

  (iii) that the Record Date otherwise applicable to such Distribution Date is
not applicable, and in the case of the Senior Certificates and Class M
Certificates, that payment shall be made only upon presentation and surrender of
the Certificates at the office or agency of the Trustee therein specified.

 

    -112-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

If the Servicer is obligated to give notice to Certificateholders as aforesaid,
it shall give such notice to the Certificate Registrar at the time such notice
is given to Certificateholders. In the event such notice is given by the
Servicer, the Servicer shall deposit in the Payment Account before the Final
Distribution Date in immediately available funds an amount equal to the purchase
price for the assets of the Trust Fund computed as above provided.

 

(c) In the case of the Senior, Class M or Class B Certificates, upon
presentation and surrender of the Certificates by the Certificateholders
thereof, the Trustee shall distribute to the Certificateholders (i) the amount
otherwise distributable on such Distribution Date, if not in connection with the
Servicer’s election to repurchase, or (ii) if the Servicer elected to so
repurchase, an amount determined as follows: (A) with respect to each
Certificate the outstanding Certificate Principal Balance thereof, plus Accrued
Certificate Interest for the related Interest Accrual Period thereon and any
previously unpaid Accrued Certificate Interest, subject to the priority set
forth in Section 4.02(a), and (B) with respect to the Class R Certificates, any
excess of the amounts available for distribution (including the repurchase price
specified in clause (ii) of subsection (a) of this Section) over the total
amount distributed under the immediately preceding clause (A).

 

(d) If any Certificateholders shall not surrender their Certificates for final
payment and cancellation on or before the Final Distribution Date (if so
required by the terms hereof), the Trustee shall on such date cause all funds in
the Payment Account not distributed in final distribution to Certificateholders
to be withdrawn therefrom and credited to the remaining Certificateholders by
depositing such funds in a separate escrow account for the benefit of such
Certificateholders, and the Servicer (if it exercised its right to purchase the
assets of the Trust Fund), or the Trustee (in any other case) shall give a
second written notice to the remaining Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect
thereto. If within six months after the second notice any Certificate shall not
have been surrendered for cancellation, the Trustee shall take appropriate steps
as directed by the Servicer to contact the remaining Certificateholders
concerning surrender of their Certificates. The costs and expenses of
maintaining the escrow account and of contacting Certificateholders shall be
paid out of the assets which remain in the escrow account. If within nine months
after the second notice any Certificates shall not have been surrendered for
cancellation, the Trustee shall pay to the Servicer all amounts distributable to
the holders thereof and the Servicer shall thereafter hold such amounts until
distributed to such holders. No interest shall accrue or be payable to any
Certificateholder on any amount held in the escrow account or by the Servicer as
a result of such Certificateholder’s failure to surrender its Certificate(s) for
final payment thereof in accordance with this Section 9.01.

 

Section 9.02. Additional Termination Requirements.

 

(a) Each REMIC that comprises the Trust Fund shall be terminated in accordance
with the following additional requirements, unless (subject to Section 10.01(f))
the Trustee and the Servicer have received an Opinion of Counsel (which Opinion
of Counsel shall not be an expense of the Trustee) to the effect that the
failure of either REMIC to comply with the requirements of this Section 9.02
will not (i) result in the imposition on the Trust Fund of taxes on “prohibited
transactions,” as described in Section 860F of the Code, or (ii) cause either
REMIC to fail to qualify as a REMIC at any time that any Certificate is
outstanding:

 

  (i) The Servicer shall establish a 90-day liquidation period for such REMIC
and specify the first day of such period in a statement attached to the Trust
Fund’s final Tax Return pursuant to Treasury regulations Section 1.860F-1. The
Servicer also shall satisfy all of the requirements of a qualified liquidation
for a REMIC under Section 860F of the Code and regulations thereunder;

 

    -113-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

  (ii) The Servicer shall notify the Trustee at the commencement of such 90-day
liquidation period and, at or prior to the time of making of the final payment
on the Certificates, the Trustee shall sell or otherwise dispose of all of the
remaining assets of the Trust Fund in accordance with the terms hereof; and

 

  (iii) If the Servicer is exercising its right to purchase the assets of the
Trust Fund, the Servicer shall, during the 90-day liquidation period and at or
prior to the Final Distribution Date, purchase all of the assets of the Trust
Fund for cash.

 

(b) Each Holder of a Certificate and the Trustee hereby irrevocably approves and
appoints the Servicer as its attorney-in-fact to adopt a plan of complete
liquidation for such REMIC at the expense of the Trust Fund in accordance with
the terms and conditions of this Agreement.

 

ARTICLE X

 

REMIC PROVISIONS

 

Section 10.01. REMIC Administration.

 

(a) The REMIC Administrator shall make an election to treat the Trust Fund as
two REMICs under the Code and, if necessary, under applicable state law. The
assets of each REMIC are set forth in this Agreement. Such election shall be
made on Form 1066 or other appropriate federal tax or information return
(including Form 8811) or any appropriate state return for the taxable year
ending on the last day of the calendar year in which the Certificates are
issued. For the purposes of the REMIC elections in respect of the Trust Fund,
Certificates and interests to be designated as the “regular interests” and the
sole class of “residual interests” in each REMIC shall be set forth in Section
10.03. The REMIC Administrator and the Trustee shall not permit the creation of
any “interests” (within the meaning of Section 860G of the Code) in each REMIC
elected in respect of the Trust Fund other than the “regular interests” and
“residual interests” so designated.

 

(b) The Closing Date is hereby designated as the “startup day” of the Trust Fund
within the meaning of Section 860G(a)(9) of the Code.

 

(c) GMACM shall hold a Class R Certificate representing a 0.02% Percentage
Interest in each Class of the Class R Certificates and shall be designated as
“the tax matters person” with respect to each REMIC in the manner provided under
Treasury regulations section 1.860F-4(d) and Treasury regulations section
301.6231(a)(7)-1. The REMIC Administrator, as tax matters person, shall (i) act
on behalf of each REMIC in relation to any tax matter or controversy involving
the Trust Fund and (ii) represent the Trust Fund in any administrative or
judicial proceeding relating to an examination or audit by any governmental
taxing authority

 

    -114-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

with respect thereto. The legal expenses, including without limitation
attorneys’ or accountants’ fees, and costs of any such proceeding and any
liability resulting therefrom shall be expenses of the Trust Fund and the REMIC
Administrator shall be entitled to reimbursement therefor out of amounts
attributable to the Mortgage Loans on deposit in the Custodial Account as
provided by Section 3.10 unless such legal expenses and costs are incurred by
reason of the REMIC Administrator’s willful misfeasance, bad faith or gross
negligence.

 

(d) The REMIC Administrator shall prepare or cause to be prepared all of the Tax
Returns that it determines are required with respect to each REMIC created
hereunder and deliver such Tax Returns in a timely manner to the Trustee and the
Trustee shall sign and file such Tax Returns in a timely manner. The expenses of
preparing such returns shall be borne by the REMIC Administrator without any
right of reimbursement therefor. The REMIC Administrator agrees to indemnify and
hold harmless the Trustee with respect to any tax or liability arising from the
Trustee’s signing of Tax Returns that contain errors or omissions. The Trustee
and Servicer shall promptly provide the REMIC Administrator with such
information as the REMIC Administrator may from time to time request for the
purpose of enabling the REMIC Administrator to prepare Tax Returns.

 

(e) The REMIC Administrator shall provide (i) to any Transferor of a Class R
Certificate such information as is necessary for the application of any tax
relating to the transfer of a Class R Certificate to any Person who is not a
Permitted Transferee, (ii) to the Trustee, and the Trustee shall forward to the
Certificateholders, such information or reports as are required by the Code or
the REMIC Provisions including reports relating to interest, original issue
discount and market discount or premium (using the Prepayment Assumption) and
(iii) to the Internal Revenue Service the name, title, address and telephone
number of the person who will serve as the representative of each REMIC.

 

(f) The Servicer and the REMIC Administrator shall take such actions and shall
cause each REMIC created hereunder to take such actions as are reasonably within
the Servicer’s or the REMIC Administrator’s control and the scope of its duties
more specifically set forth herein as shall be necessary or desirable to
maintain the status of each REMIC as a REMIC under the REMIC Provisions (and the
Trustee shall assist the Servicer and the REMIC Administrator, to the extent
reasonably requested by the Servicer and the REMIC Administrator to do so). The
Servicer and the REMIC Administrator shall not knowingly or intentionally take
any action, cause the Trust Fund to take any action or fail to take (or fail to
cause to be taken) any action reasonably within their respective control that,
under the REMIC Provisions, if taken or not taken, as the case may be, could (i)
endanger the status of any portion of either REMIC as a REMIC or (ii) result in
the imposition of a tax upon either REMIC (including but not limited to the tax
on prohibited transactions as defined in Section 860F(a)(2) of the Code and the
tax on contributions to a REMIC set forth in Section 860G(d) of the Code)
(either such event, in the absence of an Opinion of Counsel or the
indemnification referred to in this sentence, an “Adverse REMIC Event”) unless
the Servicer or the REMIC Administrator, as applicable, has received an Opinion
of Counsel (at the expense of the party seeking to take such action or, if such
party fails to pay such expense, and the Servicer or the REMIC Administrator, as
applicable, determines that taking such action is in the best interest of the
Trust Fund and the Certificateholders, at the expense of the Trust Fund, but in
no event at the expense of the Servicer, the REMIC Administrator or the Trustee)
to the effect that the contemplated action will

 

    -115-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

not, with respect to each REMIC created hereunder, endanger such status or,
unless the Servicer, the REMIC Administrator or both, as applicable, determine
in its or their sole discretion to indemnify the Trust Fund against the
imposition of such a tax, result in the imposition of such a tax. The Trustee
shall not take or fail to take any action (whether or not authorized hereunder)
as to which the Servicer or the REMIC Administrator, as applicable, has advised
it in writing that it has received an Opinion of Counsel to the effect that an
Adverse REMIC Event could occur with respect to such action. In addition, prior
to taking any action with respect to either REMIC created hereunder or any
related assets thereof, or causing either REMIC to take any action, which is not
expressly permitted under the terms of this Agreement, the Trustee shall consult
with the Servicer or the REMIC Administrator, as applicable, or its designee, in
writing, with respect to whether such action could cause an Adverse REMIC Event
to occur with respect to either REMIC, and the Trustee shall not take any such
action or cause either REMIC to take any such action as to which the Servicer or
the REMIC Administrator, as applicable, has advised it in writing that an
Adverse REMIC Event could occur. The Servicer or the REMIC Administrator, as
applicable, may consult with counsel to make such written advice, and the cost
of same shall be borne by the party seeking to take the action not expressly
permitted by this Agreement, but in no event at the expense of the Servicer or
the REMIC Administrator. At all times as may be required by the Code, the
Servicer shall to the extent within its control and the scope of its duties more
specifically set forth herein, maintain substantially all of the assets of each
REMIC created hereunder as “qualified mortgages” as defined in Section
860G(a)(3) of the Code and “permitted investments” as defined in Section
860G(a)(5) of the Code.

 

(g) In the event that any tax is imposed on “prohibited transactions” of either
REMIC created hereunder as defined in Section 860F(a)(2) of the Code, on “net
income from foreclosure property” of either REMIC as defined in Section 860G(c)
of the Code, on any contributions to either REMIC after the Startup Day therefor
pursuant to Section 860G(d) of the Code, or any other tax is imposed by the Code
or any applicable provisions of state or local tax laws, such tax shall be
charged (i) to the Servicer, if such tax arises out of or results from a breach
by the Servicer of any of its obligations under this Agreement or the Servicer
has in its sole discretion determined to indemnify the Trust Fund against such
tax, (ii) to the Trustee, if such tax arises out of or results from a breach by
the Trustee of any of its obligations under this Article X, or (iii) otherwise
against amounts on deposit in the Custodial Account as provided by Section 3.10
and on the Distribution Date(s) following such reimbursement the aggregate of
such taxes shall be allocated in reduction of the Accrued Certificate Interest
on each Class entitled thereto in the same manner as if such taxes constituted a
Prepayment Interest Shortfall.

 

(h) The Trustee and the Servicer shall, for federal income tax purposes,
maintain books and records with respect to each REMIC created hereunder on a
calendar year and on an accrual basis or as otherwise may be required by the
REMIC Provisions.

 

(i) Following the Startup Day, neither the Servicer nor the Trustee shall accept
any contributions of assets to either REMIC created hereunder unless (subject to
Section 10.01(f)) the Servicer and the Trustee shall have received an Opinion of
Counsel (at the expense of the party seeking to make such contribution) to the
effect that the inclusion of such assets in such REMIC will not cause either
REMIC to fail to qualify as a REMIC at any time that any Certificates are
outstanding or subject either REMIC to any tax under the REMIC Provisions or
other applicable provisions of federal, state and local law or ordinances.

 

    -116-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

(j) Neither the Servicer nor the Trustee shall (subject to Section 10.01(f))
enter into any arrangement by which either REMIC created hereunder will receive
a fee or other compensation for services nor permit either REMIC to receive any
income from assets other than “qualified mortgages” as defined in Section
860G(a)(3) of the Code or “permitted investments” as defined in Section
860G(a)(5) of the Code.

 

(k) Solely for the purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
Regulations, the “latest possible maturity date” for each REMIC II Regular
Interest shall be its Maturity Date, and the “latest possible maturity date” for
each REMIC I Regular Interest shall be its latest possible maturity date as set
forth in the preliminary statement.

 

(l) Within 30 days after the Closing Date, the REMIC Administrator shall prepare
and file with the Internal Revenue Service Form 8811, “Information Return for
Real Estate Mortgage Investment Conduits (REMIC) and Issuers of Collateralized
Debt Obligations” for each REMIC created hereunder.

 

(m) Neither the Trustee nor the Servicer shall sell, dispose of or substitute
for any of the Mortgage Loans (except in connection with (i) the default,
imminent default or foreclosure of a Mortgage Loan, including but not limited
to, the acquisition or sale of a Mortgaged Property acquired by deed in lieu of
foreclosure, (ii) the bankruptcy of either REMIC created hereunder, (iii) the
termination of the applicable REMIC pursuant to Article IX of this Agreement or
(iv) a purchase of Mortgage Loans pursuant to Article II or III of this
Agreement) nor acquire any assets for either REMIC, nor sell or dispose of any
investments in the Custodial Account or the Payment Account for gain nor accept
any contributions to either REMIC after the Closing Date unless it has received
an Opinion of Counsel that such sale, disposition, substitution or acquisition
will not (a) affect adversely the status of either REMIC as a REMIC or (b)
unless the Servicer has determined in its sole discretion to indemnify the Trust
Fund against such tax, cause either REMIC to be subject to a tax on “prohibited
transactions” or “contributions” pursuant to the REMIC Provisions.

 

(n) The Trustee shall apply for an employer identification number from the
Internal Revenue Service on a Form SS-4 or any other acceptable method for all
tax entities.

 

Section 10.02. Servicer, REMIC Administrator and Trustee Indemnification.

 

(a) The Trustee agrees to indemnify the Trust Fund, the Company, the REMIC
Administrator and the Servicer for any taxes and costs including, without
limitation, any reasonable attorneys fees imposed on or incurred by the Trust
Fund, the Company or the Servicer, as a result of a breach of the Trustee’s
covenants set forth in Article VIII or this Article X.

 

(b) The REMIC Administrator agrees to indemnify the Trust Fund, the Company, the
Servicer and the Trustee for any taxes and costs (including, without limitation,
any reasonable attorneys’ fees) imposed on or incurred by the Trust Fund, the
Company, the Servicer or the Trustee, as a result of a breach of the REMIC
Administrator’s covenants set forth in this Article X with respect to compliance
with the REMIC Provisions, including without limitation, any penalties arising
from the Trustee’s execution of Tax Returns prepared by the REMIC

 

    -117-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Administrator that contain errors or omissions; provided, however, that such
liability shall not be imposed to the extent such breach is a result of an error
or omission in information provided to the REMIC Administrator by the Servicer
in which case Section 10.02(c) shall apply.

 

(c) The Servicer agrees to indemnify the Trust Fund, the Company, the REMIC
Administrator and the Trustee for any taxes and costs (including, without
limitation, any reasonable attorneys’ fees) imposed on or incurred by the Trust
Fund, the Company, the REMIC Administrator or the Trustee, as a result of a
breach of the Servicer’s covenants set forth in this Article X or in Article III
with respect to compliance with the REMIC Provisions, including without
limitation, any penalties arising from the Trustee’s execution of Tax Returns
prepared by the Servicer that contain errors or omissions.

 

Section 10.03. Designation of REMIC(s).

 

The REMIC Administrator shall make an election to treat the entire segregated
pool of assets described in the definition of Trust Fund, and subject to this
Agreement (including the Mortgage Loans) as a REMIC (“REMIC I”), shall make an
election to treat the pool of assets comprised of the uncertificated REMIC I
Regular Interests as a REMIC (“REMIC II”) for federal income tax purposes and
shall make an election to treat the pool of assets comprised of the
uncertificated REMIC II Regular Interests as a REMIC (“REMIC III”) for federal
income tax purposes.

 

The REMIC I Regular Interests will be “regular interests” in REMIC I and the
Class R-I Certificates will be the sole class of “residual interests” in REMIC I
for purposes of the REMIC Provisions (as defined herein) under the federal
income tax law.

 

The REMIC II Regular Interests will be “regular interests” in REMIC II, and the
Class R-II Certificates will be the sole class of “residual interests” therein
for purposes of the REMIC Provisions (as defined herein) under federal income
tax law.

 

The Class A-1, Class A-2, Class A-3, Class A-4, Class A-5, Class A-6, Class A-7,
Class A-8, Class PO, Class IO, Class M-1, Class M-2, Class M-3, Class B-1, Class
B-2 and Class B-3 Certificates, will be “regular interests” in REMIC III, and
the Class R-III Certificates will be the sole class of “residual interests”
therein for purposes of the REMIC Provisions (as defined herein) under federal
income tax law.

 

Section 10.04. Distributions on Uncertificated REMIC I Regular Interests, REMIC
II Regular Interests, and REMIC III Regular Interests.

 

(a) On each Distribution Date, the Trustee, on behalf of REMIC I, shall be
deemed to distribute to REMIC II in respect of the REMIC I Regular Interests,
the following amounts in the following order of priority to the extent of the
Available Distribution Amount reduced by distributions made to the Class R-I
Certificates pursuant to Section 4.02(a):

 

(i) Uncertificated Interest on the REMIC I Regular Interests for such
Distribution Date, plus any Uncertificated Interest thereon remaining unpaid
from any previous Distribution Date; and

 

    -118-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

(ii) Distributions of principal shall be deemed to be made to the REMIC I
Regular Interests, in each case from the related Subgroup, first, to each REMIC
I Regular Interest ending with the designation “A,” so that the Uncertificated
Balance of each such REMIC I Regular Interest is equal to 0.01% of the excess of
(x) the aggregate Stated Principal Balance of the Mortgage Loans in the related
Subgroup (other than the Discount Fraction of the Stated Principal Balance of
any such Mortgage Loan) over (y) the Certificate Principal Balance of the Senior
Certificates (other than the Class PO Certificates) in such Subgroup (except
that if any such excess is a larger number than on the preceding Distribution
Date, the least amount of principal shall be distributed to such REMIC I Regular
Interests such that the REMIC I Subordinated Balance Ratio is maintained); and
second, any remaining principal in each Subgroup to the related REMIC I Regular
Interest ending with the designation ZZZ (provided that a portion of the
remaining principal equal to the Class PO Certificate Principal Distribution
Amount attributable to the Discount Mortgage Loans will be distributed to REMIC
I Regular Interest PO).

 

(b) The amount described in Section 10.04(a)(ii) shall be deemed distributed by
REMIC I to REMIC II in respect of the REMIC I Regular Interests held by the
Trustee, on behalf of REMIC II (other than the Class R-1 Certificates), until
the Uncertificated Balance of each such interest is reduced to zero.

 

(c) On each Distribution Date, the Trustee, on behalf of REMIC II, shall be
deemed to distribute to REMIC III in respect of the REMIC II Regular Interests,
the following amounts in the following order of priority to the extent of the
amounts deemed distributed to REMIC II pursuant to Section 10.04(a) hereof on
such Distribution Date reduced by distributions made to the Class R-II
Certificates pursuant to Section 4.02(a):

 

(i) Uncertificated Interest on the REMIC II Regular Interests for such
Distribution Date, plus any Uncertificated Interest thereon remaining unpaid
from any previous Distribution Date; and

 

(ii) In accordance with the priority set forth in Section 10.04(d), an amount
equal to the sum of the amounts in respect of principal distributable on each
Class of Certificates (other than the Class R-I and Class R-II Certificates)
under Section 4.02(a), as allocated thereto pursuant to Section 4.02(a), (b),
(c), (d), (e) and (f).

 

(d) The amount described in Section 10.04(c)(ii) shall be deemed distributed by
REMIC II to REMIC III in respect of the REMIC II Regular Interests held by the
Trustee, on behalf of REMIC III, in accordance with the respective priority
assigned to each Related Class of Certificates or Related Classes of
Certificates of Certificates (other than the Class R-I and Class R-II
Certificates), under Section 4.02(a), (b), (c), (d), (e) and (f), until the
Uncertificated Balance of each such interest is reduced to zero.

 

(e) The Uncertificated Interest amounts described in Section 10.04(a)(i) shall
be deemed distributed by REMIC I ratably to each REMIC II Regular Interest in
accordance with its entitlement to interest and the applicable REMIC I
Remittance Rate.

 

    -119-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

(f) The Uncertificated Interest amounts described in Section 10.04(c)(i) shall
be deemed distributed by REMIC II to REMIC III in accordance with the priority
assigned to Related Classes of Certificates for the REMIC II Regular Interests
under Section 4.02(a).

 

(g) In determining from time to time the amounts distributable on the REMIC I
Regular Interests, Realized Losses from each Subgroup shall be applied after all
distributions have been made on each Distribution Date, first, to the related
REMIC I Regular Interest ending with the designation “A,” so that the
Uncertificated Balance of each such REMIC I Regular Interest is equal to 0.01%
of the excess of (x) the aggregate Scheduled Principal Balance of the Mortgage
Loans in the related Subgroup (other than the Discount Fraction of the Stated
Principal Balance of any such Mortgage Loan) over (y) the Certificate Principal
Balance of the Senior Certificates in the related Subgroup (other than the Class
PO Certificates) (except that if any such excess is a larger number than in the
preceding distribution period, the least amount of Realized Losses shall be
applied to such REMIC I Regular Interests such that the REMIC I Subordinated
Balance Ratio is maintained); and second, any remaining Realized Losses from
each Subgroup shall be allocated to the related REMIC I Regular Interests ending
with the designation ZZZ (except that if a Realized Loss is recognized with
respect to a Discount Mortgage Loan, the applicable portion of such Realized
Loss will be allocated to REMIC I Regular Interest PO). In determining from time
to time the amounts distributable on the REMIC II Regular Interests, Realized
Losses allocated to the REMIC III Regular Interests shall be deemed allocated to
the REMIC II Regular Interests in accordance with the priority assigned to each
Related Class of Certificates (other than in the case of the REMIC II Regular
Interests, the Class R-II Certificates) respectively under Section 4.05.

 

(h) On each Distribution Date, the Trustee, on behalf of REMIC III, shall be
deemed to distribute the amounts deemed received by REMIC III in respect of the
REMIC II Regular Interests held by the Trustee, on behalf of REMIC III, pursuant
to Section 10.04(c) on such Distribution Date, in the priority set forth in
Sections 4.02(a), (b), (c) (d), (e) and (f), to the Holders of each Class of
REMIC III Certificates, the amounts distributable thereon on such Distribution
Date.

 

(i) Notwithstanding the deemed distributions on the Uncertificated REMIC I
Regular Interests and the Uncertificated REMIC II Regular Interests described in
this Section 10.04, distributions of funds from the Certificate Account shall be
made only in accordance with Section 4.02.

 

Section 10.05. Compliance with Withholding Requirements.

 

Notwithstanding any other provision of this Agreement, the Trustee or any Paying
Agent, as applicable, shall comply with all federal withholding requirements
respecting payments to Certificateholders, including interest or original issue
discount payments or advances thereof that the Trustee or any Paying Agent, as
applicable, reasonably believes are applicable under the Code. The consent of
Certificateholders shall not be required for such withholding. In the event the
Trustee or any Paying Agent, as applicable, does withhold any amount from
interest or original issue discount payments or advances thereof to any
Certificateholder pursuant to federal withholding requirements, the Trustee or
any Paying Agent, as applicable, shall indicate the amount withheld to such
Certificateholder pursuant to the terms of such requirements.

 

    -120-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

Section 11.01. Amendment.

 

(a) This Agreement or any Custodial Agreement may be amended from time to time
by the Company, the Servicer and the Trustee, without the consent of any of the
Certificateholders:

 

  (i) to cure any ambiguity,

 

  (ii) to correct or supplement any provisions herein or therein, which may be
inconsistent with any other provisions herein or therein or to correct any
error,

 

  (iii) to modify, eliminate or add to any of its provisions to such extent as
shall be necessary or desirable to maintain the qualification of either REMIC
created hereunder as a REMIC at all times that any Certificate is outstanding or
to avoid or minimize the risk of the imposition of any tax on the Trust Fund
pursuant to the Code that would be a claim against the Trust Fund, provided that
the Trustee has received an Opinion of Counsel to the effect that (A) such
action is necessary or desirable to maintain such qualification or to avoid or
minimize the risk of the imposition of any such tax and (B) such action will not
adversely affect in any material respect the interests of any Certificateholder,

 

  (iv) to change the timing and/or nature of deposits into the Custodial Account
or the Payment Account or to change the name in which the Custodial Account is
maintained, provided that (A) the Payment Account Deposit Date shall in no event
be later than the related Distribution Date, (B) such change shall not, as
evidenced by an Opinion of Counsel, adversely affect in any material respect the
interests of any Certificateholder and (C) such change shall not result in a
reduction of the rating assigned to any Class of Certificates below the lower of
the then-current rating or the rating assigned to such Certificates as of the
Closing Date, as evidenced by a letter from each Rating Agency to such effect,

 

  (v) to modify, eliminate or add to the provisions of Section 5.02(f) or any
other provision hereof restricting transfer of the Class R Certificates, by
virtue of their being the “residual interests” in a REMIC, provided that (A)
such change shall not result in reduction of the rating assigned to any such
Class of Certificates below the lower of the then-current rating or the rating
assigned to such Certificates as of the Closing Date, as evidenced by a letter
from each Rating Agency to such effect, and (B) such change shall not (subject
to Section 10.01(f)), as evidenced by an Opinion of Counsel (at the expense of
the party seeking so to modify, eliminate or add such provisions), cause either
REMIC created hereunder or any of the Certificateholders (other than the
transferor) to be subject to a federal tax caused by a transfer to a Person that
is not a Permitted Transferee,

 

    -121-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

  (vi) to make any other provisions with respect to matters or questions arising
under this Agreement or such Custodial Agreement which shall not be materially
inconsistent with the provisions of this Agreement, provided that such action
shall not, as evidenced by an Opinion of Counsel, adversely affect in any
material respect the interests of any Certificateholder, or

 

  (vii) to amend any provision herein or therein that is not material to any of
the Certificateholders.

 

(b) This Agreement or any Custodial Agreement may also be amended from time to
time by the Company, the Servicer and the Trustee with the consent of the
Holders of Certificates evidencing in the aggregate not less than 66% of the
Percentage Interests of each Class of Certificates affected thereby for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or such Custodial Agreement or of modifying
in any manner the rights of the Holders of Certificates of such Class; provided,
however, that no such amendment shall:

 

  (i) reduce in any manner the amount of, or delay the timing of, payments which
are required to be distributed on any Certificate without the consent of the
Holder of such Certificate,

 

  (ii) reduce the aforesaid percentage of Certificates of any Class the Holders
of which are required to consent to any such amendment, in any such case without
the consent of the Holders of all Certificates of such Class then outstanding.

 

(c) Notwithstanding any contrary provision of this Agreement, the Trustee shall
not consent to any amendment to this Agreement unless it shall have first
received an Opinion of Counsel (subject to Section 10.01(f) and at the expense
of the party seeking such amendment) to the effect that such amendment or the
exercise of any power granted to the Servicer, the Company or the Trustee in
accordance with such amendment will not result in the imposition of a federal
tax on the Trust Fund or cause either REMIC to fail to qualify as a REMIC at any
time that any Certificate is outstanding.

 

(d) Promptly after the execution of any such amendment the Trustee shall furnish
written notification of the substance of such amendment to the Custodian and
each Certificateholder. It shall not be necessary for the consent of
Certificateholders under this Section 11.01 to approve the particular form of
any proposed amendment, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such consents and of evidencing
the authorization of the execution thereof by Certificateholders shall be
subject to such reasonable regulations as the Trustee may prescribe.

 

Section 11.02. Recordation of Agreement; Counterparts.

 

(a) To the extent permitted by applicable law, this Agreement is subject to
recordation in all appropriate public offices for real property records in all
the counties or other comparable jurisdictions in which any or all of the
properties subject to the Mortgages are situated, and in any other appropriate
public recording office or elsewhere, such recordation to be effected by the
Servicer and at its expense on direction by the Trustee (pursuant to the request
of

 

    -122-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Holders of Certificates entitled to at least 25% of the Voting Rights), but only
upon direction accompanied by an Opinion of Counsel to the effect that such
recordation materially and beneficially affects the interests of the
Certificateholders.

 

(b) For the purpose of facilitating the recordation of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument.

 

Section 11.03. Limitation on Rights of Certificateholders.

 

(a) The death or incapacity of any Certificateholder shall not operate to
terminate this Agreement or the Trust Fund, nor entitle such Certificateholder’s
legal representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of the Trust Fund, nor
otherwise affect the rights, obligations and liabilities of any of the parties
hereto.

 

(b) No Certificateholder shall have any right to vote (except as expressly
provided herein) or in any manner otherwise control the operation and management
of the Trust Fund, or the obligations of the parties hereto, nor shall anything
herein set forth, or contained in the terms of the Certificates, be construed so
as to constitute the Certificateholders from time to time as partners or members
of an association; nor shall any Certificateholder be under any liability to any
third person by reason of any action taken by the parties to this Agreement
pursuant to any provision hereof.

 

(c) No Certificateholder shall have any right by virtue of any provision of this
Agreement to institute any suit, action or proceeding in equity or at law upon
or under or with respect to this Agreement, unless such Holder previously shall
have given to the Trustee a written notice of default and of the continuance
thereof, as hereinbefore provided, and unless also the Holders of Certificates
of any Class evidencing in the aggregate not less than 25% of the related
Percentage Interests of such Class, shall have made written request upon the
Trustee to institute such action, suit or proceeding in its own name as Trustee
hereunder and shall have offered to the Trustee such reasonable indemnity as it
may require against the costs, expenses and liabilities to be incurred therein
or thereby, and the Trustee, for 60 days after its receipt of such notice,
request and offer of indemnity, shall have neglected or refused to institute any
such action, suit or proceeding it being understood and intended, and being
expressly covenanted by each Certificateholder with every other
Certificateholder and the Trustee, that no one or more Holders of Certificates
of any Class shall have any right in any manner whatever by virtue of any
provision of this Agreement to affect, disturb or prejudice the rights of the
Holders of any other of such Certificates of such Class or any other Class, or
to obtain or seek to obtain priority over or preference to any other such
Holder, or to enforce any right under this Agreement, except in the manner
herein provided and for the common benefit of Certificateholders of such Class
or all Classes, as the case may be. For the protection and enforcement of the
provisions of this Section 11.03, each and every Certificateholder and the
Trustee shall be entitled to such relief as can be given either at law or in
equity.

 

    -123-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Section 11.04. Governing Law.

 

This agreement and the Certificates shall be governed by and construed in
accordance with the laws of the State of New York and the obligations, rights
and remedies of the parties hereunder shall be determined in accordance with
such laws.

 

Section 11.05. Notices.

 

All demands and notices hereunder shall be in writing and shall be deemed to
have been duly given if sent by facsimile or if personally delivered at or
mailed by registered mail, postage prepaid (except for notices to the Trustee
which shall be deemed to have been duly given only when received), to the
appropriate address for each recipient listed in the table below or, in each
case, such other address as may hereafter be furnished in writing to the
Servicer, the Trustee and the Company, as applicable:

 

Recipient

--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

Company

  

8400 Normandale Lake Boulevard

Suite 250, Minneapolis, Minnesota 55437,

Attention: President

Servicer

  

100 Witmer Road

Horsham, Pennsylvania 19044,

Attention: President

Trustee

  

227 West Monroe Street,

26th Floor,

Chicago, Illinois 60606

Attn: Institutional Trust Services/Global Debt – GMACM 2004-J5

Moody’s Investor Services

  

99 Church Street

New York, New York 10007

Fitch

  

One State Street Plaza

Residential Mortgage-Backed Securities

30th Floor New York, New York 10004

 

Any notice required or permitted to be mailed to a Certificateholder shall be
given by first class mail, postage prepaid, at the address of such holder as
shown in the Certificate Register. Any notice so mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Certificateholder receives such notice.

 

    -124-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

Section 11.06. Required Notices to Rating Agency and Subservicer.

 

The Company, the Servicer or the Trustee, as applicable, shall notify each
Rating Agency and the Subservicer at such time as it is otherwise required
pursuant to this Agreement to give notice of the occurrence of, any of the
events described in clause (a), (b), (c), (d), (g) or (h) below or provide a
copy to each Rating Agency at such time as otherwise required to be delivered
pursuant to this Agreement of any of the statements described in clauses (e) and
(f) below:

 

(a) a material change or amendment to this Agreement,

 

(b) the occurrence of an Event of Default,

 

(c) the termination or appointment of a successor Servicer or Trustee or a
change in the majority ownership of the Trustee,

 

(d) the filing of any claim under the Servicer’s blanket fidelity bond and the
errors and omissions insurance policy required by Section 3.12 or the
cancellation or modification of coverage under any such instrument,

 

(e) the statement required to be delivered to the Holders of each Class of
Certificates pursuant to Section 4.03, which statements shall be mailed to each
Rating Agency via first class mail,

 

(f) the statements required to be delivered pursuant to Sections 3.18 and 3.19,

 

(g) the occurrence of any monthly cash flow shortfall to the Holders of any
Class of Certificates resulting from the failure by the Servicer to make an
Advance pursuant to Section 4.04, and

 

(h) the occurrence of the Final Distribution Date.

 

provided, however, that with respect to notice of the occurrence of the events
described in clauses (d) or (g) above, the Servicer shall provide prompt written
notice to each Rating Agency and the Subservicer of any such event known to the
Servicer.

 

Section 11.07. Severability of Provisions.

 

If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Certificates or the rights of the Holders thereof.

 

Section 11.08. Supplemental Provisions for Resecuritization.

 

This Agreement may be supplemented by means of the addition of a separate
Article hereto (a “Supplemental Article”) for the purpose of resecuritizing any
of the Certificates

 

    -125-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

issued hereunder, under the following circumstances. With respect to any Class
or Classes of Certificates issued hereunder, or any portion of any such Class,
as to which the Company or any of its Affiliates (or any designee thereof) is
the registered Holder (the “Resecuritized Certificates”), the Company may
deposit such Resecuritized Certificates into a new REMIC, grantor trust, FASIT
or custodial arrangement (a “Restructuring Vehicle”) to be held by the Trustee
pursuant to a Supplemental Article. The instrument adopting such Supplemental
Article shall be executed by the Company, the Servicer and the Trustee;
provided, that neither the Servicer nor the Trustee shall withhold their consent
thereto if their respective interests would not be materially adversely affected
thereby. To the extent that the terms of the Supplemental Article do not in any
way affect any provisions of this Agreement as to any of the Certificates
initially issued hereunder, the adoption of the Supplemental Article shall not
constitute an “amendment” of this Agreement.

 

Each Supplemental Article shall set forth all necessary provisions relating to
the holding of the Resecuritized Certificates by the Trustee, the establishment
of the Restructuring Vehicle, the issuing of various classes of new certificates
by the Restructuring Vehicle and the distributions to be made thereon, and any
other provisions necessary for the purposes thereof. In connection with each
Supplemental Article, the Company shall deliver to the Trustee an Opinion of
Counsel to the effect that (i) the Restructuring Vehicle will qualify as a
REMIC, grantor trust, FASIT or other entity not subject to taxation for federal
income tax purposes and (ii) the adoption of the Supplemental Article will not
endanger the status of either REMIC created hereunder as a REMIC or (subject to
Section 10.01(f)) result in the imposition of a tax upon the Trust Fund or
either REMIC created hereunder (including but not limited to the tax on
prohibited transactions as defined in Section 860F(a)(2) of the Code and the tax
on contributions to a REMIC as set forth in Section 860G(d) of the Code).

 

Section 11.09. Allocation of Voting Rights.

 

97% of all of the Voting Rights shall be allocated among Holders of
Certificates, other than the Class A-3, Class IO and Class R Certificates, in
proportion to the outstanding Certificate Principal Balances of their respective
Certificates; 1% of all Voting Rights shall be allocated among the Holders of
the Class A-3 Certificates, in accordance with their respective Percentage
Interests, 1% of all Voting Rights shall be allocated among the Holders of the
Class IO Certificates, in accordance with their respective Percentage Interests,
0.33% of all Voting Rights shall be allocated among the Holders of the Class R-I
Certificates, in accordance with their respective Percentage Interests, 0.33% of
all Voting Rights shall be allocated among the Holders of the Class R-II
Certificates, in accordance with their respective Percentage Interests and 0.34%
of all Voting Rights shall be allocated among the Holders of the Class R-III
Certificates, in accordance with their respective Percentage Interests.

 

Section 11.10. Non-Petition.

 

The Company, the Seller, the Servicer and the Trustee, by entering into this
Agreement, and each Certificateholder, by accepting a Certificate, hereby
covenant and agree that they will not at any time institute against the Trust
Fund, or join in any institution against the Trust Fund of, any bankruptcy
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligation with respect to the Certificates or this
Agreement.

 

 

    -126-   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Servicer and the Trustee have caused their
names to be signed hereto by their respective officers thereunto duly
authorized, as of the day and year first above written.

 

RESIDENTIAL ASSET MORTGAGE

            PRODUCTS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    GMAC MORTGAGE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

JPMORGAN CHASE BANK, N.A,

            as Trustee

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

    S-1   Pooling and Servicing Agreement



--------------------------------------------------------------------------------

STATE OF

  )         )   ss.:

COUNTY OF

  )    

 

On the              day of                     , 200     before me, a notary
public in and for said State, personally appeared                 , known to me
to be                          of Residential Asset Mortgage Products, Inc., one
of the corporations that executed the within instrument, and also known to me to
be the person who executed it on behalf of said corporation, and acknowledged to
me that such corporation executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

--------------------------------------------------------------------------------

Notary Public

 

[Notarial Seal]

 

        Pooling and Servicing Agreement



--------------------------------------------------------------------------------

STATE OF

  )         )   ss.:

COUNTY OF

  )    

 

On the      day of                     , 200      before me, a notary public in
and for said State, personally appeared                     , known to me to be
                     of GMAC Mortgage Corporation, one of the corporations that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

--------------------------------------------------------------------------------

Notary Public

 

[Notarial Seal]

 

        Pooling and Servicing Agreement



--------------------------------------------------------------------------------

STATE OF ILLINOIS   )         )   ss.:

COUNTY OF COOK

  )    

 

On the      day of                     , 200      before me, a notary public in
and for said State, personally appeared                     , known to me to be
a[n]                      of JPMorgan Chase Bank, N.A., a New York State banking
corporation, that executed the within instrument, and also known to me to be the
person who executed it on behalf of said banking corporation, and acknowledged
to me that such banking corporation executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

 

--------------------------------------------------------------------------------

Notary Public

 

[Notarial Seal]

 

        Pooling and Servicing Agreement